Exhibit 10.44

California Proton Treatment Center

LOAN AND SECURITY AGREEMENT

between

CALIFORNIA PROTON TREATMENT CENTER, LLC,

(Borrower)

and

ORIX CAPITAL MARKETS, LLC,

(Agent)

and

ORIX CAPITAL MARKETS, LLC,

a Delaware limited liability company

and

VARIAN MEDICAL SYSTEMS INTERNATIONAL AG,

a Swiss corporation

(Lenders)

dated

September 30, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

   DEFINITIONS      1   

1.1

   Parties and Basic Terms      1   

1.2

   Additional Definitions      5   

ARTICLE 2

   TERMS OF THE LOAN      5   

2.1

   Agreement to Lend and Borrow      5   

2.2

   Loan Disbursements      5   

2.3

   Payments      7   

2.4

   Legal Interest      10   

2.5

   Deposits and Reserves      11   

2.6

   Blocked Account      14   

ARTICLE 3

   CONDITIONS TO DISBURSEMENTS      17   

3.1

   Conditions to Initial Disbursement      17   

3.2

   Advances      20   

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES      26   

4.1

   Representations and Warranties      26   

4.2

   Reliance Upon Representations and Warranties      39   

ARTICLE 5

   COVENANTS      39   

5.1

   Covenants      39   

5.2

   Construction Projects      59   

5.3

   General Covenants      61   

5.4

   Loss of Notes or other Loan Documents      64   

ARTICLE 6

   CASUALTIES AND CONDEMNATION      64   

6.1

   Agent’s Election to Apply Loss Recoveries on Indebtedness      64   

6.2

   Borrower to Restore      66   

ARTICLE 7

   DEFAULT      66   

7.1

   Events of Default      66   

7.2

   Remedies      70   

ARTICLE 8

   SECURITY AGREEMENT      74   

8.1

   Grant of Security Agreement      74   

8.2

   Nature of Interest      74   

8.3

   Financing Statements      74   

8.4

   Remedies      75   

8.5

   General Security Agreement Provisions      76   

ARTICLE 9

   GENERAL PROVISIONS      76   

9.1

   Costs and Expenses      76   

9.2

   Effect of Inspections and Investigations      77   

9.3

   Acquiescence not to Constitute Waiver of Requirements      78   

9.4

   Protective Advances      78   

9.5

   Increased Costs      78   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.6

   Tax Liability      79   

9.7

   Document and Recording Tax Indemnification      79   

9.8

   Assignments and Participations      80   

9.9

   Cooperation      83   

9.10

   Disclosure of Information      83   

9.11

   Notices      84   

9.12

   No Waiver; Rights and Remedies Cumulative      84   

9.13

   Inurement      85   

9.14

   Form of Documents      85   

9.15

   Time is of the Essence      85   

9.16

   Entire Agreement; Amendments      85   

9.17

   Governing Law      86   

9.18

   Captions      87   

9.19

   Counterparts      87   

9.20

   Detached Signatures      87   

9.21

   Partial Invalidity; Severability      87   

9.22

   Definitions Include Amendments      88   

9.23

   Waiver of Damages      88   

9.24

   Claims Against Agent or Lenders      88   

9.25

   Offsets, Counterclaims and Defenses      88   

9.26

   Set-Offs      88   

9.27

   Relationship      88   

9.28

   Agents      89   

9.29

   Waiver of Marshaling of Assets      89   

9.30

   Conflict      89   

9.31

   Brokers and Financial Advisors      89   

9.32

   No Third Party Beneficiaries      89   

9.33

   No Obligation to Extend or Refinance      90   

9.34

   Waiver of Jury Trial      90   

9.35

   Consent To Jurisdiction      90   

9.36

   Definitional Provisions      91   

9.37

   Interpretation      91   

9.38

   Survival      91   

9.39

   Exculpation      92   

ARTICLE 10

   AGENT; RELATIONS AMONG LENDERS      92   

10.1

   Appointment, Powers and Immunities of Agent      92   

10.2

   Reliance by Agent      94   

10.3

   Defaults; Remedies      94   

10.4

   Rights of Agent as Lender      96   

10.5

   Sharing of Costs by Lenders; Indemnification of Agent      96   

10.6

   Non-Reliance on Agent and Other Lenders      97   

10.7

   Failure of Agent to Act      97   

10.8

   Resignation or Removal of Agent      98   

10.9

   Amendments Concerning Agency Function      98   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

10.10

   Liability of Agent      98   

10.11

   Transfer of Agency Function      98   

10.12

   Non-Receipt of Funds by Agent; Adjustments      98   

10.13

   Withholding Taxes      99   

10.14

   Sharing of Payments among Lenders      99   

10.15

   Possession of Documents      100   

10.16

   Effect of a Lender’s Failure to Make an Advance      100   

10.17

   Cure by Delinquent Lender      102   

10.18

   Delinquent Lender Not Excused      103   

10.19

   Notices Regarding Delinquent Lender      103   

10.20

   Replacement Lender      103   

10.21

   Relationship; Other Matters      104   

Schedule, Exhibits and Riders

 

Schedule 1.2

   Definitions   

Exhibit A

   Legal Description   

Exhibit B

   Pending Suits   

Exhibit C

   Material Agreements   

Exhibit D

   Participation Agreements   

Exhibit E

   Note   

Exhibit F

   Form of Assignment and Acceptance Agreement   

Rider 1.1.4

   Extension   

Rider 10.1(b)

   Actions by Agent   

 

iii



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (“Agreement”), which is dated as of
September 30, 2011, is by and between Borrower, Agent and Lenders, as those
terms are defined below, who, in consideration of the mutual covenants,
conditions and agreements herein contained, agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Parties and Basic Terms. The terms set forth below, as used in this
Agreement, shall have the meanings given them in this Section.

1.1.1 Borrower and Guarantor.

(a) “Borrower” means: California Proton Treatment Center, LLC, a Delaware
limited liability company.

(b) “Borrower’s Address” means: 4747 Executive Drive, Suite 590, San Diego,
California 92121, Attention: Jeffrey L. Bordok. Facsimile No. (858) 875-2660.

(c) “Borrower’s Counsel” means: Locke Lord Bissell & Liddell LLP, Whit Roberts,
Esq.

(d) “Borrower’s Counsel’s Address” means: 2200 Ross Avenue, Suite 2200 Dallas,
Texas 75201. Facsimile No. (214) 756 -8659.

(e) “Guarantor” means: Collectively, Jeffrey L. Bordok, an individual residing
in Minden, Douglas County, Nevada, and James Thomson, an individual residing in
Corona del Mar, Orange County, California.

1.1.2 Agent and Lenders.

(a) “Agent” means: ORIX Capital Markets, LLC, a Delaware limited liability
company, in its capacity as agent for Lenders, and any successor agent appointed
hereunder.

(b) “Lenders” means: ORIX Capital Markets, LLC, a Delaware limited liability
company, and Varian Medical Systems International AG, a Swiss corporation, and
their successors and assigns, and those other lenders from time to time party
hereto (each, a “Lender”).

(c) “Agent’s Address” means: 1717 Main Street, Suite 1100, Dallas, Texas 75201,
Attention: Michael J. Moran. Facsimile No. (214) 237-2018.

(d) “Lenders’ Counsel” means: Drinker Biddle & Reath LLP, Michael E. Mermall,
Esq.



--------------------------------------------------------------------------------

(e) “Lenders’ Counsel’s Address” means: 191 N. Wacker Drive, Suite 3700,
Chicago, Illinois 60606. Facsimile No. (312) 569-3448.

1.1.3 The Property.

(a) “Facility” means: the Land, the Improvements, the Proton System, and all
other equipment, fixtures, machinery and personal property now or hereafter
owned by or leased to Borrower.

(b) “Facility Lease” means: That certain Lease and Management Services Agreement
by and between Borrower, as lessor, and Provider, as lessee, dated as of
June 11, 2010, demising the Facility to Provider.

(c) “Ground Lease” means: That certain Ground Lease by and between Borrower, as
lessor, and Ground Lessee, as lessee, dated as of September 30, 2011, demising
the Facility to Ground Lessee.

(d) “Ground Sublease” means: That certain Ground Sublease by and between Ground
Lessee, as sublessor, and Borrower, as sublessee, dated as of September 30,
2011, demising the Facility to Borrower.

(e) “Improvements” include the following: a to-be-built 103,500 square foot
proton radiation treatment center, comprised of five (5) treatment rooms (two
fixed-beam rooms and three gantry rooms), as more defined in Schedule 1.2.

(f) “Land” means: The approximately 9.356 acre parcel of land having a common
address of 9965 Summers Ridge Road, San Diego, California 92121 and being
legally described on attached Exhibit A.

(g) “Project” means: The acquisition of the Land, completion of site work on the
Land, the construction and leasing of the Improvements, and the management and
operation of the Facility as a proton radiation treatment center.

1.1.4 The Loan.

(a) “Amortization Commencement Date” means: July 1, 2014.

(b) “Amortization Conversion Fee” means: $826,500.

(c) “CapEx Holdback” means: A holdback from the proceeds of the Loan in the
amount of $99,121,635.

(d) “Commitment Fee” means: $2,479,500.

(e) “Contingency Holdback” means: A holdback from the proceeds of the Loan in
the amount of $2,576,147.

 

2



--------------------------------------------------------------------------------

(f) “Default Rate” means: The per annum rate equal to the Interest Rate plus 500
Basis Points.

(g) “Development Fee Holdback” means: A holdback from the proceeds of the Loan
in the amount of $1,972,594.

(h) “Exit Fee” means: (a) if a portion of the Loan Amount is prepaid, one
percent (1.00%) of the amount prepaid, and (b) if the Loan is paid in full,
whether by prepayment or upon maturity, one percent (1.00%) of the entire
principal balance of the Loan then outstanding. Agent’s determination of the
Exit Fee shall be, absent manifest error, conclusive and binding on Borrower.
The Amortization Conversion Fee, if paid by Borrower in accordance with Section
2.3.1(b), shall be credited against the amount of the Exit Fee.

(i) “Holdbacks” means: Collectively, the CapEx Holdback, the Contingency
Holdback, the Development Fee Holdback, the Insurance Holdback, the Interest
Holdback, the O&M Holdback, the Operating Deficit Holdback, the Pre-Opening
Expense Holdback, the Project Working Capital Holdback, the Real Estate Tax
Holdback and the Working Capital Holdback, each a “Holdback”.

(j) “Initial Disbursement” means: The amount determined solely by Agent based
upon the Loan Budget and approved closing costs and disbursements.

(k) “Insurance Holdback” means: A holdback from the proceeds of the Loan in the
amount of $958,193.

(l) “Interest Holdback” means: A holdback from the proceeds of the Loan in the
amount of $13,749,726.

(m) “Interest Rate” means: A per annum rate equal to LIBOR plus 625 Basis
Points, except that during any Extension Term, the Interest Rate shall be a per
annum rate equal to LIBOR plus 700 Basis Points; provided at no time shall the
Interest Rate ever be less than eight and twenty-five hundredths percent (8.25%)
per annum, and further provided that at no time during any Extension Term shall
the Interest Rate ever be less than nine percent (9.00%) per annum. The Interest
Rate shall be adjusted on the first day of each calendar month based upon LIBOR
in effect on the second to last Business Day of the preceding month, except that
if the last day of such month is a day on which The Wall Street Journal is not
published or a day on which LIBOR is not published in The Wall Street Journal,
then LIBOR for that month shall be LIBOR as published on the immediately
preceding day on which The Wall Street Journal is published, provided that if
The Wall Street Journal is no longer available as a source for determination of
LIBOR, LIBOR will be determined from another readily available source selected
by Agent in its sole discretion. In the event that no LIBOR shall be published,
Agent (in its sole discretion) may substitute another rate approximating the
LIBOR (which substitute rate may be reasonably adjusted by Agent) to the effect
that such substitute rate will provide for an interest rate equivalent to the
Interest Rate which would have been effective if the LIBOR were quoted, as
determined by Agent (in its sole discretion). Agent’s determination of the
Interest Rate shall be, absent manifest error, conclusive and binding on
Borrower and each Lender.

(n) “Loan Amount” means: $165,300,000

 

3



--------------------------------------------------------------------------------

(o) “Loan Budget” means: The sources and uses of the Loan Amount set forth on
Exhibit A to the Closing Certificate of Borrower.

(p) “Maturity Date” means: September 30, 2015, subject to extension according to
the terms of Rider 1.1.4 attached to this Agreement.

(q) “Minimum Amortization Payment” means: On each Scheduled Payment Date, an
amount determined by Agent equal to the amount of principal that would be
payable on the Amortization Commencement Date and each subsequent Scheduled
Payment Date in order to amortize the outstanding principal balance of the Loan
as of the Amortization Commencement Date over a 15 year period assuming an
interest rate of eight and one-quarter percent (8.25%) per annum compounded
monthly and assuming a 360 day year. Agent’s determination of the Minimum
Amortization Payment shall be, absent manifest error, conclusive and binding on
Borrower.

(r) “Minimum Interest Lookback Amount” means: (A) if a portion of the Loan
Amount is prepaid on or before the Amortization Commencement Date, an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid from the Closing Date through and including the
Amortization Commencement Date at the Interest Rate then in effect on the date
of any such prepayment, over (ii) the actual amount of interest paid to Lenders
in respect of the amount so prepaid, and (B) if the Loan is prepaid in full on
or before the Amortization Commencement Date, an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the Loan Amount
from the Closing Date through and including the Amortization Commencement Date
at the Interest Rate then in effect on the date of any such prepayment, over
(ii) the actual amount of interest paid to Lenders in respect of the Loan, less
any amounts previously paid to Lenders as a Minimum Interest Lookback Amount
pursuant to (A) above in connection with any previous prepayments. For purposes
of determining the Minimum Interest Lookback Amount, only monthly interest paid
at the Interest Rate shall be taken into account; no fees (including the
Commitment Fee, the Amortization Conversion Fee and the Exit Fee), interest at
the Default Rate in excess of the Interest Rate, late charges or similar charges
or other amounts shall be included in the determination of the actual amount of
interest paid. Agent’s determination of the Minimum Interest Lookback Amount
shall be, absent manifest error, conclusive and binding on Borrower.

(s) “O&M Holdback” means: A holdback from the proceeds of the Loan in the amount
of $655,289.

(t) “Operating Deficit Holdback” means: A holdback from the proceeds of the Loan
in the amount of $2,421,571.

(u) “Pre-Opening Expense Holdback” means: A holdback from the proceeds of the
Loan in the amount of $6,098,041.

(v) “Project Working Capital Holdback” means: A holdback from the proceeds of
the Loan in the amount of $2,340,601.

(w) “Real Estate Taxes Holdback” means: A holdback from the proceeds of the Loan
in the amount of $6,949,434.

 

4



--------------------------------------------------------------------------------

(x) “Working Capital Holdback” means: A holdback from the proceeds of the Loan
in the amount of $9,300,000, as may be increased pursuant to the terms of
Section 2.2.2 or decreased pursuant to the terms of the last grammatical
paragraph of Section 2.6.

1.1.5 Third Parties.

(a) “Broker” means: Collectively, Signet Development, Ltd., WFG Health Ventures,
LLC and Cascada Capital.

(b) “General Contractor” means: The Haskell Company, a Delaware corporation.

(c) “Ground Lessee” means: ORIX Proton San Diego, LLC, a Delaware limited
liability company.

(d) “Proton Equipment Vendor” means: Varian Medical Systems, Inc. or any other
vendor approved by Agent.

(e) “Provider” means: Scripps Clinic Medical Group, Inc., a California
professional medical corporation.

(f) “Title Company” means: Stewart Title Guaranty Company.

1.2 Additional Definitions. Schedule 1.2 attached to this Agreement sets forth
additional defined terms and such terms are hereby incorporated in this
Agreement and expressly made a part of this Agreement by this reference.

ARTICLE 2

TERMS OF THE LOAN

2.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth in this Agreement, Lenders agree to lend to Borrower and Borrower
agrees to borrow from Lenders, from time to time, such sums as may be requested
by Borrower, the total of which shall not exceed the Loan Amount to be used, as
provided in this Agreement in conformance with the Loan Budget. Each and every
of the obligations of Lenders under this Agreement are several, and no Lender
shall be responsible in any case, event or circumstance for the failure of any
other Lender to fund any portion of an Advance required to be funded by such
other Lender.

2.2 Loan Disbursements.

2.2.1 Initial Disbursement. Upon satisfaction of all applicable conditions set
forth in Section 3.1, each Lender will advance its Pro Rata Share of the Initial
Disbursement. The actual amount of the Initial Disbursement shall be determined
by Agent based on the Loan Budget. Borrower shall give Agent not less than four
(4) Business Days prior written notice of the date Borrower desires to receive
the Initial Disbursement.

 

5



--------------------------------------------------------------------------------

2.2.2 Holdbacks. Advances from the Holdbacks shall be available for disbursement
upon satisfaction of the applicable terms and conditions of this Agreement.
Advances from each of the Holdbacks shall not exceed the amount of the
applicable Holdback as set forth in Section 1.1 of this Agreement. Subject to
Section 3.2.5, Borrower shall not, in the absence of prior written approval from
Agent given in Agent’s sole and absolute discretion, reallocate funds in the
Project Budget from one line item to another line item or from one Holdback to
another Holdback. Notwithstanding anything contained herein to the contrary,
commencing on the Amortization Commencement Date and except for the Working
Capital Holdback, the Development Fee Holdback and the O&M Holdback, Borrower
shall have no further right to request or receive any Advances from any other
Holdback, and except for the Working Capital Holdback, the Development Fee
Holdback and the O&M Holdback, Lenders shall have no further obligation to make
any Advances from any other Holdback; provided that on the Amortization
Commencement Date any undisbursed amounts of the Operating Deficit Holdback and
the Pre-Opening Expense Holdback, if any, may, at Borrower’s written request, be
allocated to the Working Capital Holdback.

(a) Lenders shall make Advances to themselves from the Interest Holdback solely
for the payment of Accrued Interest in an aggregate amount equal to the Monthly
Interest Deficiency, and, to the extent Revenues are insufficient therefor, the
payment of the Amortization Conversion Fee and the Exit Fee.

(b) Lenders shall make Advances from the CapEx Holdback solely to pay for
Approved CapEx Expenses.

(c) Lenders shall make Advances from the Insurance Holdback solely to pay
Monthly Insurance Deposits and Premiums next due and payable to the extent
Revenues are insufficient therefor.

(d) Lenders shall make Advances from the Real Estate Taxes Holdback solely to
pay Monthly Tax Deposits and Impositions next due and payable to the extent
Revenues are insufficient therefor.

(e) Lenders shall make Advances from the Development Fee Holdback for the
payment to Borrower (or at Borrower’s direction) of a development fee (the
“Development Fee”); provided, however, that any such Advances of the Development
Fee Holdback to pay the Development Fee shall be subject to the following terms
and conditions: (i) as part of the Initial Disbursement, there shall be an
Advance from the Development Fee Holdback in the amount of $500,000;
(ii) Borrower shall have the right to request an Advance from the Development
Fee Holdback equal to $500,000 upon Agent’s confirmation that the second
(2nd) payment milestone described in Appendix 2-B of the Proton System Purchase
Agreement (extraction of beam from the cyclotron after installation in the
Improvements) has been satisfied; (iii) Borrower shall have the right to request
an Advance from the Development Fee Holdback equal to $500,000 upon Agent’s
receipt of written certification from each of Borrower and the Proton Equipment
Vendor that the Proton System is fully installed and operational in all respects
(subject to the written confirmation of the Construction Consultant) and that
Final Acceptance has occurred; (iv) Borrower shall have the right to request an
Advance from the Development Fee Holdback equal to $359,857 at such time that,
in any twelve (12) month period, at least 18,000 treatment

 

6



--------------------------------------------------------------------------------

fractions have been performed at the Facility; and (v) Borrower shall have the
right to request an Advance from the Development Fee Holdback equal to the
remaining undisbursed amount of the Development Fee Holdback at such time that,
in any twelve (12) month period, at least 48,000 treatment fractions have been
performed at the Facility, and, at such time and in addition to the undisbursed
funds remaining in the Development Fee Holdback, Borrower shall have the right
to request an Advance from the undisbursed funds remaining in the Contingency
Holdback, if any, in an amount up to $1,500,000.

(f) Subject to the terms and provisions of Section 2.5.2, Lenders shall make a
single Advance from the Operating Deficit Holdback solely to deposit the
Operating Deficit Escrow Funds in the Operating Deficit Escrow Account as and
when required under the Facility Lease and prior to delinquency under the
Facility Lease, to the extent Revenues are insufficient therefor.

(g) Subject to the terms and provisions of Section 2.5.2, Lenders shall make a
single Advance from the Pre-Opening Expense Holdback solely to deposit the
Pre-Opening Escrow Funds in the Pre-Opening Expenses Escrow Account as and when
required under the Facility Lease and prior to delinquency under the Facility
Lease, to the extent Revenues are insufficient therefor.

(h) Subject to the terms and provisions of Section 2.5.2, Lenders shall make a
single Advance from the Working Capital Holdback solely to deposit the Minimum
Working Capital Amount in the Working Capital Escrow Account as and when
required under the Facility Lease and prior to delinquency under the Facility
Lease, to the extent Revenues are insufficient therefor.

(i) Lenders shall make Advances from the Contingency Holdback upon written
request from Borrower, and with such accompanying documentation as Agent shall
request, for the purpose of paying certain costs and expenses relating to the
Project approved by Agent. Notwithstanding the foregoing, any amounts
reallocated to the Contingency Holdback pursuant to Section 3.2.5 from line
items constituting “soft costs” may be used only for “soft costs” relating to
the Project, as reasonably determined by Agent.

(j) Lenders shall make Advances from the O&M Holdback solely to pay the Support
Services Fees next due and payable to the extent Revenues and amounts then held
in the O&M Reserve, if any, are insufficient therefor.

(k) Lenders shall make Advances from the Project Working Capital Holdback solely
to pay Eligible Expenses to the extent Revenues are insufficient therefor.

2.3 Payments.

2.3.1 Interest and Principal.

(a) The principal balance of the Loan shall bear interest at the Interest Rate
or, as applicable, the Default Rate. Interest shall accrue on the principal
balance of the Loan, from time to time, based on a 360 day year and charged for
the actual number of days outstanding. Commencing on the first Scheduled Payment
Date, and on or before each Scheduled Payment

 

7



--------------------------------------------------------------------------------

Date thereafter, Borrower shall pay to Agent, for the benefit of Lenders, in
arrears, all Accrued Interest, and commencing on the first Scheduled Payment
Date after the Amortization Commencement Date, and on or before each Scheduled
Payment Date thereafter, Borrower shall pay to Agent, for the benefit of
Lenders, in arrears, all Accrued Interest and the Minimum Amortization Payment.

(b) Borrower shall pay to Agent, for the benefit of Lenders, the Amortization
Conversion Fee on the Amortization Commencement Date.

(c) Borrower shall pay to Agent, for the benefit of Lenders, all Indebtedness,
including the entire outstanding principal balance of the Loan, all Accrued
Interest, the Exit Fee, the Amortization Conversion Fee (if not yet paid) and
the Minimum Interest Lookback Amount (if any) on the Maturity Date.

(d) Following the occurrence of an Event of Default, interest shall be computed
at, and Borrower shall pay interest on the unpaid principal balance of the Loan
at, the Default Rate. All other payments, reimbursements and other amounts due
from Borrower to Lenders under the Loan Documents not paid when due shall bear
interest at the Default Rate from the date when due until the date when received
by Agent. Acceptance by Agent and payment by Borrower of interest at the Default
Rate is not a permitted alternative to the full and timely payment of all
amounts due and payable under the Loan Documents, shall not be construed as an
agreement or privilege to extend the date of payment of the Indebtedness and
shall not act as or constitute a cure of any Default or Event of Default and
shall not limit or prejudice Agent’s or Lenders’ rights and remedies with
respect to any such Default or Event of Default.

(e) Upon not less than thirty (30) days prior written notice to Agent, Borrower
may prepay the Loan on any Scheduled Payment Date in whole or in part; provided
that (1) if the principal amount is being prepaid in part, Borrower shall also
pay to Agent, for the benefit of Lenders, the Minimum Interest Lookback Amount
on such prepaid amount (if any) and the proportionate amount of the Exit Fee,
and (2) upon any payment of the entire principal balance of the Loan, all other
Indebtedness, including all Accrued Interest, the Minimum Interest Lookback
Amount (if any), and the Exit Fee (if any) shall also be paid to Agent, for the
benefit of Lenders, in full. Such notice shall specify the amount to be prepaid
and the date on which such prepayment shall occur. All prepayments (other than
mandatory prepayments, those described in Section 2.6 or a payment of the entire
Loan balance) shall be in increments of $25,000.

(f) Unless otherwise specified in this Agreement, all amounts payable to Agent
or any Lender shall be due and payable within ten (10) days after request or
invoice.

2.3.2 Place and Manner of Payment; Application of Payments.

(a) The payment of all amounts due under this Agreement and the other Loan
Documents shall be deemed received only when actually received by Agent in
Dallas, Texas and shall be made in immediately available U.S. funds (or if Agent
so elects, shall be made by ACH from the Blocked Account or other depository
account approved by Agent). Payments received after 11:00 a.m. in said location
shall be deemed received on the next day Agent is open for

 

8



--------------------------------------------------------------------------------

business. All such payments shall be made irrespective of, and without any
deduction, set-off or counterclaim whatsoever and are payable without relief
from valuation and appraisement laws and with all costs and charges incurred in
the collection or enforcement thereof, including attorneys’ fees and court
costs.

(b) Agent will distribute or cause to be distributed to each Lender in same day
funds (if Agent is in receipt of immediately available funds prior to 11:00 a.m.
in Dallas, Texas on a Business Day, otherwise, the next day Agent is open for
business) such Lender’s Pro Rata Share of the payments of principal and
interest, and its Pro Rata Share of the payments of other sums, in like funds
for the account of such Lender (if Agent subsequently determines that it
distributed to a Lender an amount in excess of that Lender’s Pro Rata Share of
any payment, Agent shall so notify such Lender and such Lender shall promptly
refund such excess); provided, however, that Agent shall have the right to
deduct from amounts due a Lender in default under its obligations under
Section 10.5 the amount owing by such Lender pursuant to said Section 10.5
(which shall include, without limitation, interest and other charges as
described in the Loan Documents) and pay the amount so deducted to itself, the
other Lenders, or such other party as is entitled to such amount, as applicable.
If a court of competent jurisdiction orders, at any time, that any amount
received or collected in respect of the Loan must, pursuant to any insolvency,
bankruptcy, fraudulent conveyance, preference or similar law, be returned to
Borrower or other Borrower Party or paid to any other Person, then,
notwithstanding any other provision of this Agreement, Agent shall not be
required to distribute any portion thereof to Lenders and each Lender shall
promptly on demand by Agent repay to Agent any portion thereof that Agent shall
have theretofore distributed to such Lender together with any fees, charges or
interest thereon at such rate, if any, as Agent shall have been required (or
entitled, in the case of itself) to pay to Borrower or such other Person with
respect thereto, without setoff, counterclaim or reduction of any kind.
Acceptance by Agent of payments in other than immediately available funds or by
ACH shall not constitute a waiver by Agent of its rights to insist that any
subsequent payment be made in immediately available funds or by ACH. All amounts
due from Borrower or any Borrower Party under the Loan Documents shall be
payable without setoff, counterclaim or any other deduction whatsoever.

(c) Except as provided above in this Section and in Section 10.16, each Lender’s
interest in the Loan relative to the receipt of payments shall be of equal
priority with the interest of each other Lender.

(d) Each borrowing of proceeds of the Loan and each payment or prepayment by
Borrower with respect to principal, interest, fees or other amounts due and
owing from Borrower hereunder to Lenders shall (except as to certain fees) be
made in accordance with each Lender’s Pro Rata Share, but Borrower shall not be
required to break down and make separate payments or prepayments of principal,
interest or other amounts due and owing to each of the individual Lenders, and
instead shall aggregate and remit payments or prepayments to Agent only, who
shall then be solely responsible for allocating and distributing the aggregate
amount so received from Borrower among the individual Lenders in accordance with
their respective Pro Rata Shares. Borrower’s remitting payment to Agent in such
manner shall constitute payment to all Lenders for all purposes under the Notes
and the other Loan Documents.

 

9



--------------------------------------------------------------------------------

2.3.3 Late Payment Fee. If any payment due on any Scheduled Payment Date or any
other amount due hereunder is not made within five (5) days of the Scheduled
Payment Date, or, as applicable, five (5) days (or such earlier time as may be
specified herein) after request for payment by Agent, Agent, at its option and
in addition to any other remedy available to Lenders, may impose a late payment
fee, for the account of Lenders, in order to defray the expense incurred in
handling and processing such delinquent payment and to compensate Lenders for
the loss of the use of such delinquent payment, which Borrower covenants to pay
upon demand calculated at the rate of five percent (5%) of the amount of such
delinquent payment or deposit. Without limiting the foregoing, any late payment
fee shall be paid without prejudice to the right of Agent or Lenders to collect
any other amounts provided to be paid upon an Event of Default, including
without limitation any other amounts due at the Default Rate, or to declare a
default hereunder under any of the other Loan Documents, or exercise any other
available right or remedy.

2.4 Legal Interest.

2.4.1 Savings. In the event the interest (including, without limitation, at the
Default Rate) or other payments required to be made under the Loan Documents or
otherwise, shall at any time exceed the Legal Limits, all such sums paid by
Borrower or any guarantor(s) or indemnitor(s) for the period in question that
exceed the Legal Limits, automatically and without further documentation or
action by Borrower, any guarantor(s) or indemnitor(s) or Lenders, shall be
applied to the Indebtedness, in such order and manner as Agent may elect, but
only to the extent that it does not violate the Legal Limits, or if the
Indebtedness has been repaid in full and Borrower and Guarantor have performed
and satisfied all of the other Obligations, then each Lender shall refund its
Pro Rata Share of any such excess to Borrower. In no event whatsoever shall the
amount of interest paid or agreed to be paid to Lenders pursuant to this
Agreement, the Notes or any of the other Loan Documents exceed the Legal Limits.
Neither Borrower nor any guarantor, endorser or surety nor their heirs, legal
representatives, successors or assigns shall have any action against Agent or
Lenders for any damages whatsoever arising out of the payment or collection of
any amounts that exceed the Legal Limits, and all such claims and causes of
action are hereby indefeasibly waived and released.

2.4.2 Default Interest; Late Payment Fee. Borrower acknowledges that the
occurrence of any Event of Default will (a) require Agent and Lenders to incur
additional expense in servicing and administering the Loan, and (b) result in
loss to Lenders of the use of the money due and impede Lenders in meeting its
other financial and loan commitments. Borrower further acknowledges that the
damages caused thereby will be extremely difficult and impractical to ascertain.
Accordingly, Borrower agrees that (i) any late payment fee and/or Default
Interest imposed on Borrower under this Agreement is not a penalty but
represents the reasonable estimate of Agent, Lenders and Borrower of a fair
compensation for the loss that may be sustained by Agent and Lenders due to the
failure of Borrower to make timely payments, and (ii) the accrual of interest at
the Default Rate is a reasonable estimate of the damage to Agent and Lenders in
the event of such default, regardless of whether there has been acceleration of
the Indebtedness.

 

10



--------------------------------------------------------------------------------

2.5 Deposits and Reserves.

2.5.1 Tax and Insurance Deposits. On or before the Closing Date Borrower shall
(a) pay all Impositions and Premiums then due and payable or due and payable
within sixty (60) days after the Closing Date and (b) deposit with Agent, for
the benefit of Lenders, an amount sufficient, when added to the Monthly Tax
Deposits and Monthly Insurance Deposits to be collected prior to the dates when
Impositions and Premiums next become due and payable, to pay such Impositions
and Premiums no less than sixty (60) days in advance. On each Scheduled Payment
Date, Borrower shall deposit with Agent, for the benefit of Lenders, the Monthly
Tax Deposit and the Monthly Insurance Deposit. Provided no Event of Default
exists and all terms and conditions of this Agreement relative to the making of
Advances have been satisfied, Borrower shall be entitled to Advances of the
Insurance Holdback and the Real Estate Taxes Holdback to make the payments
required under this Section 2.5.1, but only to the extent that Revenues
available in accordance with Section 2.6 are insufficient to make such payments.

2.5.2 Facility Lease Escrow Accounts. On the Closing Date, Borrower shall
establish with Agent (or Agent’s designee) the Operating Deficit Escrow Account,
the Pre-Opening Expenses Escrow Account and the Working Capital Escrow Account
(collectively, the “Escrow Accounts” and each, an “Escrow Account”), into which
funds shall be subsequently deposited therein in accordance with this Agreement.
Each of the Escrow Accounts shall be established as a separate non-interest
bearing account with Agent (or Agent’s designee) which shall not be commingled
with other funds of Agent. Agent (or Agent’s designee) shall also establish
subaccounts of each of the Escrow Accounts which shall be ledger or book entry
accounts (such subaccounts are referred to herein as “Subaccounts” and each, a
“Subaccount”). All Revenues available pursuant to Section 2.6 shall be used to
fund the Subaccount for the Operating Deficit Escrow Account in an amount equal
to the Operating Deficit Escrow Funds, the Subaccount for the Pre-Opening
Expenses Escrow Account in an amount equal to the Pre-Opening Escrow Funds, and
the Subaccount for the Working Capital Escrow Account in an amount equal to the
Minimum Working Capital Amount, in each instance regardless of whether the
Facility Lease then requires such funding (provided, however, that after such
time as any such Escrow Account has been funded in accordance with the terms set
forth below, Revenues available pursuant to Section 2.6 that would otherwise be
used fund the Subaccount for any such previously funded Escrow Account shall
instead be used to fund any such Escrow Account directly). Borrower shall
provide written notice to Agent, no later than five (5) Business Days prior to
the date that each Escrow Account is required to be established pursuant to the
Facility Lease, of the date such Escrow Account is to be funded pursuant to the
Facility Lease and the amount required to be deposited therein (each, an “Escrow
Funding Notice”). Provided that so long as no Default, Event of Default or Cash
Trap Event shall have occurred and be continuing, Agent (or Agent’s designee)
shall, prior to the required funding date set forth in any such Escrow Funding
Notice, transfer all funds contained in the applicable Subaccount into the
applicable Escrow Account. Notwithstanding the foregoing, as and when required
under the Facility Lease and prior to delinquency under the Facility Lease, and
after taking into account all funds then on deposit therein and in the
applicable Subaccount, Borrower shall deposit with Agent (or Agent’s designee)
for immediate deposit by Agent in the applicable Escrow Account (i) the
Operating Deficit Escrow Funds required to be held in the Operating Deficit
Escrow Account, (ii) the Pre-Opening Escrow Funds required to be held in the
Pre-Opening Expenses Escrow Account, and (iii) the Minimum Working Capital
Amount required to be held in the Working Capital Escrow

 

11



--------------------------------------------------------------------------------

Account (Borrower agrees that it shall not elect to deliver to Provider the
Working Capital Letter of Credit described in Section 5.7 of the Facility
Lease). Subject to Borrower’s satisfaction of all the terms and conditions
contained herein relating to Advances and provided that Borrower delivers to
Agent such accompanying documentation as Agent shall request, Borrower shall be
entitled to (1) a single Advance of the Operating Deficit Holdback to cause the
then existing balance of the Operating Deficit Escrow Account (and/or its
Subaccount) to contain all of the Operating Deficit Escrow Funds when required
under the Facility Lease, (2) a single Advance of the Pre-Opening Expense
Holdback to cause the then existing balance of the Pre-Opening Expenses Escrow
Account (and/or its Subaccount) to contain all of the Pre-Opening Escrow Funds
at any time prior to when such funds are required under the Facility Lease, and
(3) a single Advance of the Working Capital Holdback to cause the then existing
balance of the Working Capital Escrow Account (and/or its Subaccount) to contain
all of the Minimum Working Capital Amount when required under the Facility
Lease. To the extent required under the Facility Lease, Revenues available
pursuant to Section 2.6 shall be used to fund all additional amounts of the
Operating Deficit Escrow Funds, Pre-Opening Escrow Funds and Minimum Working
Capital Amount as and when required, and prior to delinquency, under the
Facility Lease, and to the extent that Revenues available pursuant to
Section 2.6 are insufficient to fully fund all such additional amounts, Borrower
shall deposit with Agent for immediate deposit by Agent in the applicable Escrow
Account, all such additional amounts as and when required, and prior to
delinquency, under the Facility Lease. For the avoidance of doubt and
notwithstanding anything contained in this Agreement to the contrary, until such
time as Agent (or Agent’s designee) shall have transferred funds contained in a
Subaccount into the applicable Escrow Account pursuant to an Escrow Funding
Notice, prior to the date that each Escrow Account is required to be established
and funded pursuant to the Facility Lease, all funds deposited with or paid to
Agent pursuant to this Section 2.5.2 (including, without limitation, any Advance
from any Holdback designated for the funding of any Escrow Account) or
Section 2.6 with respect to the establishment, funding or replenishment of any
Escrow Account shall be held in the Subaccount for the applicable Escrow Account
and shall not be held directly in the applicable Escrow Account.

Provided that all conditions set forth in the Facility Lease with respect to the
disbursement of funds held in the applicable Escrow Account have been satisfied
and that Borrower delivers to Agent such accompanying documentation as Agent
shall request:

(a) funds held in the Operating Deficit Escrow Account shall be disbursed into
the Operating Account within three (3) Business Days of Borrower’s request for
the purpose of paying certain costs and expenses relating to the Project in
accordance with Section 5.6 of the Facility Lease, provided, however, that if
any disbursement from the Operating Deficit Escrow Account causes the then
remaining funds in the Operating Deficit Escrow Account to be less than the
Minimum Working Capital Amount, Borrower shall immediately deposit with Agent,
for immediate deposit by Agent in the Operating Deficit Escrow Account, all
additional amounts necessary to keep and maintain an amount not less than the
Minimum Working Capital Amount in the Operating Deficit Escrow Account;

(b) funds held in the Pre-Opening Expenses Escrow Account shall be paid to
Borrower or disbursed into the Operating Account (as applicable and in
accordance with Section 5.9 of the Facility Lease) within three (3) Business
Days of Borrower’s request for the purpose

 

12



--------------------------------------------------------------------------------

of paying certain costs and expenses relating to the Project in accordance with
Section 5.9 of the Facility Lease; and

(c) funds held in the Working Capital Escrow Account shall be disbursed into the
Operating Account within three (3) Business Days of Borrower’s request for the
purpose of paying certain costs and expenses relating to the Project in
accordance with Section 5.7.1 of the Facility Lease, provided, however, that if
any disbursement from the Working Capital Escrow Account would cause the then
remaining funds in the Working Capital Escrow Account to be less than the
Minimum Working Capital Amount, Borrower shall immediately deposit with Agent,
for immediate deposit by Agent in the Working Capital Escrow Account, all
additional amounts necessary to keep and maintain an amount not less than the
Minimum Working Capital Amount in the Working Capital Escrow Account.

2.5.3 Replacement Reserve. Beginning on the first Scheduled Payment Date after
March 1, 2013 and on each Scheduled Payment Date thereafter, Borrower shall
deposit with Agent in immediately available funds, one-twelfth (1/12) of the
Replacement Reserve Amount, which Agent shall hold as the Replacement Reserve.
Subject to Borrower’s satisfaction of all the terms and conditions contained
herein relating to Advances, Borrower, at its option, may request an Advance
from the Replacement Reserve to pay for costs and expenses incurred by Borrower
in connection with capital improvements, repairs and replacements performed at
the Property, such Advance to be approved by Agent.

2.5.4 Marketing Reserve. Beginning on the first Scheduled Payment Date after
March 1, 2013 and on each Scheduled Payment Date thereafter, Borrower shall
deposit with Agent in immediately available funds, one-twelfth (1/12) of the
Marketing Reserve Amount, which Agent shall hold as the Marketing Reserve.
Subject to Borrower’s satisfaction of all the terms and conditions contained
herein relating to Advances, Borrower, at its option, may request an Advance
from the Marketing Reserve to pay for costs and expenses incurred by Borrower in
connection with the marketing, advertising and promotion of the Facility, such
Advance to be approved by Agent, such approval not to be unreasonably withheld,
conditioned or delayed.

2.5.5 Collateral Reserve. The Collateral Reserve shall be established as
described in Section 2.6 and all funds held therein shall be held by Agent for
the benefit of Lenders during the term of the Loan as additional collateral for
the Indebtedness and shall not be available for Advances or disbursement to
Borrower, except as specifically provided in Section 2.6.

2.5.6 O&M Reserve. The O&M Reserve shall be established as described in
Section 2.6 and all funds held therein shall be held by Agent for the benefit of
Lenders during the term of the Loan as additional collateral for the
Indebtedness. On the Scheduled Payment Date immediately preceding the Support
Service Start Date and on each Scheduled Payment Date thereafter, Borrower shall
deposit with Agent, for the benefit of Lenders, the Monthly O&M Deposit to be
held in the O&M Reserve. Provided that so long as no Default or Event of Default
shall have occurred and be continuing, the O&M Reserve will be used for the
payment of the Support Services Fees next due and payable and all other amounts
that Borrower is required to pay pursuant to the O&M Agreement when they become
due. Upon demand by Agent, Borrower shall deliver and pay over to Agent from
time to time such additional sums to be held in the

 

13



--------------------------------------------------------------------------------

O&M Reserve as are necessary to make up any deficiency in the amount necessary,
as determined by Agent, to enable Agent to fully pay the Support Services Fees
and all other amounts that Borrower is required to pay pursuant to the O&M
Agreement as they become due and payable.

2.5.7 Holding of Deposits, Security Interest. All Deposits shall be held without
any allowance of interest and may be commingled with other funds of Agent,
except as specifically provided in this Agreement. At its sole election, Agent
may cause all or a portion of the Deposits to be held by a depository designated
by Agent in one or more accounts. A security interest within the meaning of the
Code is hereby granted to Agent, for the benefit of Lenders, in and to all
Deposits and all of Borrower’s right, title and interest therein are hereby
assigned to Agent, for the benefit of Lenders, all as additional security for
the Indebtedness and shall not be subject to the direction or control of
Borrower. Agent shall not be liable for any failure to apply any Deposit or make
any disbursement provided herein, in the absence of gross negligence or willful
misconduct of Agent. Agent shall not be liable for any act or omission taken in
good faith or pursuant to the instruction of any party. In the event of an Event
of Default, Agent may at its option, without being required to do so, apply any
portion of the Deposits, other than unforfeited tenant security deposits, to pay
Indebtedness, including Charges, in such order and manner as Agent may elect. To
the extent Deposits are used to pay Indebtedness, Borrower shall immediately
upon demand by Agent, deposit with Agent an amount equal to the amount so used
to replenish the funds held as such Deposit.

2.5.8 Use of Tax and Insurance Deposits. Provided no Default or Event of Default
then exists, the Monthly Tax Deposits and the Monthly Insurance Deposits will be
used for the payment of the Impositions and Premiums next due and payable when
they become due. Upon demand by Agent, Borrower shall deliver and pay over to
Agent from time to time such additional sums or such additional security as are
necessary to make up any deficiency in the amount necessary, as determined by
Agent, to enable Agent to fully pay the Impositions and Premiums as they become
due and payable. If the funds so deposited exceed the amount required to pay
Impositions and Premiums for any year, the excess shall be applied to subsequent
Monthly Tax Deposits, as determined by Agent.

2.6 Blocked Account. No later than two (2) Business Days after Borrower’s
receipt thereof, Borrower will cause all Revenues to be deposited into the
Blocked Account and shall give irrevocable notices to Provider and other account
debtors of Borrower or the Property to make all payments directly to the Blocked
Account (and Borrower shall cause Provider to directly deposit those payments
described in Sections 9(a)(i)(2), 9(a)(i)(3), 9(a)(i)(4)(ii) and 9(a)(i)(5) of
the Multi-Party Agreement directly into the Blocked Account in accordance with
the Multi-Party Agreement and shall not give any direction to Provider that is
inconsistent with the foregoing). Prior to the occurrence of a Cash Trap Event
and so long as no Cash Trap Event is continuing, each month Agent will disburse
funds from the Blocked Account (by ACH or otherwise) in the following order of
priority:

(a) first, to pay any unpaid Charges;

(b) next, subject to Borrower’s rights under Section 2.2.2(c) and (d), to Agent
to make the required amount of the Monthly Tax Deposits and the Monthly
Insurance Deposit;

 

14



--------------------------------------------------------------------------------

(c) next, subject to Borrower’s rights under Section 2.2.2(j), commencing the
month immediately preceding the Support Service Start Date and thereafter, to
Agent in the amount of the required Monthly O&M Deposit to be held by Agent in
the O&M Reserve;

(d) next, subject to Borrower’s rights under Section 2.2.2(a), to pay all
Accrued Interest and, on and after the Amortization Commencement Date, any
Minimum Amortization Payment then due and payable;

(e) next, subject to Borrower’s rights under Section 2.2.2(g), to Agent to be
deposited in the Subaccount for the Pre-Opening Expenses Escrow Account until
such Subaccount contains the full amount of the Pre-Opening Escrow Funds,
regardless if then required under the Facility Lease;

(f) next, subject to Borrower’s rights under Section 2.2.2(f), to Agent to be
deposited in the Subaccount for the Operating Deficit Escrow Account until such
Subaccount contains the full amount of the Operating Deficit Escrow Funds,
regardless if then required under the Facility Lease, and to the extent that
Borrower is ever obligated to replenish the Operating Deficit Escrow Account in
accordance with the terms of the Facility Lease, to Agent in an amount which
shall be deposited in the Operating Deficit Escrow Account and when added to the
funds then held therein shall cause the Operating Deficit Escrow Account to
contain the full amount of the Operating Deficit Escrow Funds;

(g) next, subject to Borrower’s rights under Section 2.2.2(h), to Agent to be
deposited in the Subaccount for the Working Capital Escrow Account until such
Subaccount contains the full amount of the Minimum Working Capital Amount,
regardless if then required under the Facility Lease, and to the extent that
Borrower is ever obligated to replenish the Working Capital Escrow Account in
accordance with the terms of the Facility Lease, to Agent in an amount which
shall be deposited in the Working Capital Escrow Account and when added to the
funds then held therein shall cause the Working Capital Escrow Account to
contain the full amount of the Minimum Working Capital Amount;

(h) next, to Ground Lessee in the amount of all rent and other sums then due and
payable to Ground Lessee under the terms of the Ground Sublease, and all accrued
and unpaid amounts relating thereto;

(i) next, subject to Borrower’s rights under Section 2.2.2(k), to Borrower to
pay Eligible Expenses;

(j) next, subject to the limitations regarding Excess Revenues set forth in the
following paragraph, to Borrower.

The amounts described in clauses (a) through (i) above shall be due and payable
on each Scheduled Payment Date whether or not Revenues, the Insurance Holdback,
the Interest Holdback, the O&M Holdback, the Operating Deficit Holdback,
Pre-Opening Expense Holdback, the Project Working Capital Holdback, the Real
Estate Tax Holdback and the Working Capital Holdback are sufficient therefor.
Borrower hereby grants to Agent, for the benefit of Lenders, a first priority
security interest in the Blocked Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in

 

15



--------------------------------------------------------------------------------

favor of Agent and Lenders a perfected first priority security interest in the
Blocked Account, including, without limitation, filing UCC-1 Financing
Statements and continuations thereof. Borrower will not in any way alter or
modify, or permit the alteration or modification of, the Blocked Account. Agent
shall have the sole right to make withdrawals from the Blocked Account and all
costs and expenses for establishing and maintaining the Blocked Account shall be
paid by Borrower. Upon the occurrence and during the continuance of a Cash Trap
Event (and, if any such Cash Trap Event is an Event of Default, such Event of
Default is waived by Agent in writing), all amounts deposited into the Blocked
Account shall be disbursed by Agent, to the extent of available funds, in the
order of priority described in clauses (a) through (i) of this Section 2.6, with
any remaining funds to be held in the Collateral Reserve. Upon the
discontinuance of all Cash Trap Events, disbursements of Revenues from the
Blocked Account will be made in the order of priority described in clauses
(a) through (j) of this Section 2.6 and all funds then held by Agent in the
Collateral Reserve shall be, at Borrower’s election (to be exercised by written
notice to Agent), either paid to Agent to be deposited in the Subaccount for the
Working Capital Escrow Account (provided, that if the Working Capital Escrow
Account has already been funded in accordance with the terms of this Agreement,
such funds shall be deposited directly in the Working Capital Escrow Account)
or, subject to the payment of the applicable Minimum Interest Lookback Amount
(if any) and the applicable Exit Fee (if any), shall be applied to the then
outstanding principal balance of the Loan; provided, however, that if none of
the discontinued Cash Trap Events were set forth in subparagraphs (a), (b), (f),
(i), (j) or (o) of the definition of “Cash Trap Event” then all funds then held
by Agent in the Collateral Reserve shall be disbursed by Agent, to the extent of
available funds, in the order of priority described in clauses (a) through
(j) of this Section 2.6. Prior to the Amortization Commencement Date and except
for Revenues deposited in the Collateral Reserve, deposited in the Working
Capital Escrow Account (or its Subaccount) or applied to the outstanding
principal balance of the Loan, in each case as described above in this
paragraph, if there are Revenues remaining after the payments described in
clauses (a) through (i) above have been made (such remaining Revenues, if any,
are referred to herein as the “Excess Revenues”), then, so long as no Default or
Event of Default or Cash Trap Event shall have occurred and be continuing,
one-half (1/2) of all Excess Revenues shall be paid to Borrower not more than
once in any thirty (30) day period until such time as Borrower has received
Excess Revenues of $6,000,000 in the aggregate pursuant to this sentence. The
amount of all Excess Revenues not paid to Borrower pursuant to the immediately
preceding sentence shall be, at Borrower’s election from time to time (to be
exercised by written notice to Agent), either paid to Agent to be deposited in
the Subaccount for the Working Capital Escrow Account (provided, that if the
Working Capital Escrow Account has already been funded in accordance with the
terms of this Agreement, such funds shall be deposited directly in the Working
Capital Escrow Account) or shall be paid to Agent to be applied to the
Indebtedness, subject to the payment of the Minimum Interest Lookback Amount and
the Exit Fee on the amounts so applied. For avoidance of doubt, (i) prior to the
Amortization Commencement Date, Borrower shall not be entitled to receive more
than $6,000,000 of Excess Revenues, (ii) after the Amortization Commencement
Date all Excess Revenues shall be paid to Borrower, subject to all terms,
conditions and provisions of this Agreement and the other Loan Documents, and
(iii) there shall be no Excess Revenues until all amounts then due and payable
to Ground Lessee under the terms of the Ground Sublease and all accrued and
unpaid amounts relating thereto shall have been paid in full. If, pursuant to
the terms of this paragraph any Excess Revenues or funds in the Collateral
Reserve are either deposited in the Subaccount for the Working Capital Escrow

 

16



--------------------------------------------------------------------------------

Account or directly in the Working Capital Escrow Account, then the undisbursed
amount of the Working Capital Holdback shall be reduced by the amount so
deposited.

In the event Borrower is entitled to implement the Revenue Sweep pursuant to the
terms of Section 15.1.9 of the Facility Lease, Borrower agrees that it shall
immediately do so and shall provide written notice thereof to Agent within five
(5) Business Days of its implementation of the Revenue Sweep. For so long as
Borrower is entitled to keep the Revenue Sweep in place pursuant to the terms of
Section 15.1.9 of the Facility Lease, Borrower agrees that all amounts subject
to the Revenue Sweep shall be deposited into the Blocked Account.

ARTICLE 3

CONDITIONS TO DISBURSEMENTS

3.1 Conditions to Initial Disbursement. Lenders’ obligation to close the Loan
and make the Initial Disbursement is conditioned upon Borrower’s and Guarantor’s
execution, delivery and performance, as applicable, each in form and substance
satisfactory to Agent in its sole discretion, of the following:

3.1.1 Checklist. To the extent not otherwise listed in this Section 3.1, all
items set forth on the Closing Checklist, as the same may be amended from time
to time.

3.1.2 Loan Documents. Originals of such promissory notes, mortgages, deeds of
trust, guaranties, pledges and other Loan Documents as Agent shall require shall
have been executed and delivered to Agent and each Note to the applicable
Lender.

3.1.3 Commitment Fee. Borrower shall have paid Agent, for the benefit of
Lenders, the Commitment Fee.

3.1.4 Title. The Title Policy, in form satisfactory to Agent shall have been
issued to Agent on behalf of Lenders.

3.1.5 Survey. Agent shall have received a current Survey.

3.1.6 Insurance. Agent shall have received evidence of compliance with the
insurance requirements of the Loan Documents and evidence of the payment of all
Premiums then due and payable for the then current policy period.

3.1.7 Environmental Reports. Agent shall have received a copy of the
Environmental Site Assessment and any other Environmental Report required by
Agent.

3.1.8 Zoning. Agent shall have received a Property Zoning Report prepared by The
Planning and Zoning Resource Corporation or a similar research firm approved by
Agent, letters or other evidence with respect to the Property from the
appropriate Governmental Authority concerning compliance with building codes and
zoning laws, if available, and the Title Policy shall have an ALTA 3.1 zoning
endorsement, with coverage for parking.

3.1.9 Engineering Reports. Agent shall have received Engineering Reports.

 

17



--------------------------------------------------------------------------------

3.1.10 Lien Search Reports. Agent shall have received search reports
satisfactory to it with respect to uniform commercial code financing statements,
tax liens, judgments, the OFAC lists and criminal backgrounds of all individual
Guarantors or controlling owners of Borrower conducted by a search firm or firms
acceptable to Agent with respect to the Property and, as applicable, each
Borrower Party in such jurisdictions as Agent shall have reasonably requested.

3.1.11 Authority. Borrower shall have delivered or caused to be delivered to
Agent copies, certified by an officer or other authorized Person of the
applicable Borrower Party of: (i) all such Organizational Documents related to
each Borrower Party, which is an entity in each case together with each
amendment thereto and certified (as of a date reasonably near the Closing Date)
by the applicable Secretary of State as being a true and correct copy; (ii) a
certificate of the Secretary of State of the jurisdiction of each Borrower
Party’s formation (dated reasonably near the Closing Date), certifying that each
Borrower Party is duly formed and in good standing under the laws of the State
of the jurisdiction of its respective organization; (iii) a certificate of the
Secretary of State of the State in which the Property is located (dated
reasonably near the Closing Date), stating that each Borrower Party is duly
qualified and in good standing in such State; (iv) a certificate of Borrower
(“Closing Certificate of Borrower”) signed by a duly authorized officer or other
authorized Person (dated as of the Closing Date), certifying (A) as to the truth
of the representations and warranties in all material respects contained in the
Loan Documents to which such parties are a party, both before and after giving
effect to the making of the Loan by Lenders and to the application of the
proceeds therefrom, (B) that to Borrower’s Knowledge, no material event has
occurred and is then continuing, or would result from the making of the Loan by
Lenders or from the application of the proceeds therefrom, that constitutes or
would constitute an Event of Default, and (C) certain exhibits and definitions
referenced in the Loan Documents; (v) a certified copy of the SPE Agreement and
Resolution and resolutions of each Borrower Party which is an entity approving
the Loan, this Agreement, the Notes and each of the other Loan Documents to
which such Borrower Party is or is to be a party, and of all documents
evidencing other necessary partnership, limited liability company or corporate
action and governmental and other third party approvals and consents, if any,
with respect to the Loan, this Agreement, the Notes and each other Loan
Document; and (vi) a notarized certificate of each of Borrower Party which is an
entity certifying the names and true signatures of the Persons authorized to
sign this Agreement, the Notes and each of the other Loan Documents to which
such Borrower Party is or is to be a party and the other documents to be
delivered hereunder and thereunder.

3.1.12 Opinions of Counsel. Agent shall have received legal opinions from
Borrower’s Counsel with respect to: (i) the due organization and existence of
each Borrower Party; (ii) the due execution, delivery, authority, and
enforceability of the Mortgage, this Agreement, the Notes, the Environmental
Indemnity, the Guaranty and each of the other Loan Documents to which any
Borrower Party is a party; (iii) usury; (iv) knowledge of adverse claims or
violations of Organizational Documents or material contracts of Borrower Parties
which are entities; (v) local filing requirements with respect to perfection;
(vi) Borrower’s status as a Single Purpose Entity and the SPE Agreement and
Resolution; and (vii) such other matters as Agent may reasonably require. In
addition, Agent shall have received a substantive non-consolidation opinion
letter dated the date hereof delivered by Borrower’s Counsel in connection with
the Loan.

 

18



--------------------------------------------------------------------------------

3.1.13 No Material Adverse Change. Agent and each Lender shall be satisfied
that, as of the Closing Date, there shall have been no change or development,
since March 29, 2011, that has or will have a Material Adverse Effect on
Borrower, Guarantor, Provider or Proton Equipment Vendor.

3.1.14 Multi-Party Agreement. Agent shall have received a fully executed
original of the Multi-Party Agreement.

3.1.15 Appraisal. Agent shall have received an Appraisal satisfactory to Agent.

3.1.16 Financial Statements. Guarantor shall have provided the required
financial statements of Guarantor for the fiscal year to date ending 2010, all
of which statements shall be accompanied by a certificate of the Guarantor
certifying that each such financial statement presents fairly in all material
respects the financial condition or operating results, as applicable, of
Guarantor and has been prepared in accordance with generally accepted accounting
principles or Guarantor’s established accounting practices consistently applied.
Guarantor shall have provided a personal unaudited financial statement of
Guarantor for the most recent calendar year and a copy of Guarantor’s most
recent filed federal tax return, which unaudited financial statement and filed
federal tax return shall be accompanied by a certificate of Guarantor certifying
that such unaudited financial statement and filed federal tax return are true
and correct to the best of Guarantor’s knowledge and belief and further
certifying that such financial statement presents fairly in all material
respects the financial condition of Guarantor and has been prepared in
accordance with Guarantor’s established accounting practices consistently
applied.

3.1.17 No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Agent would enjoin, prohibit or restrain, or impose or result in a Material
Adverse Effect upon, the making or repayment of the Loan or the consummation of
the transactions contemplated hereby.

3.1.18 Payment of Agent and Lender Expenses by Borrower. Borrower shall have
paid all Charges then due and payable.

3.1.19 Additional Information. Agent shall have received such other information
and documentation with respect to each Borrower Party and its respective
Affiliates, the Property and the transactions contemplated herein as Agent may
reasonably request.

3.1.20 Site Inspections. Agent shall have performed or caused to be performed on
its behalf, on-site due diligence reviews of the Property.

3.1.21 Borrower’s Equity. Agent shall be satisfied that Borrower’s cash equity
in the Property is no less than $60,000,000 (“Borrower’s Equity”) and that
Borrower’s Equity, plus the Loan Amount, are sufficient to pay all Project
Costs.

3.1.22 Funding. Agent shall have received from each Lender such Lender’s Pro
Rata Share of the Initial Disbursement.

 

19



--------------------------------------------------------------------------------

3.1.23 Repayment of Bridge Loans. Borrower shall deliver evidence to Agent that
all sums lent to Borrower by the Proton Equipment Vendor and all other lenders
shall have fully repaid.

3.1.24 Other Requirements. Borrower shall have complied with such other closing
requirements as Agent shall impose.

For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Initial Disbursement specifying its objection thereto and either
such objection shall not have been withdrawn by notice to Agent to that effect
or such Lender shall not have made available to Agent such Lender’s Pro Rata
Share of the Initial Disbursement.

3.2 Advances.

3.2.1 All Advances. Each Advance shall be subject to satisfaction of each of the
following conditions:

(a) Any request for an Advance shall be submitted to Agent on Agent’s form of
request, not less than twenty (20) Business Days prior to the anticipated
disbursement date for the Advance, and shall be accompanied by all evidence
required to be approved by Agent as a condition to such Advance, including, with
respect to the conditions set forth in clauses (d), (e) and (f) below, a
certificate from an officer or authorized representative of Borrower approved by
Agent stating that said conditions are then satisfied. No Advance will be made
within less than ninety (90) days prior to the Maturity Date or after the
Amortization Commencement Date.

(b) Lenders shall not be required to make more than one Advance (which may
consist of disbursements of one or more of the Holdbacks) during any calendar
month. Each monthly Advance shall be in a minimum amount of $25,000 or, if less,
the remaining undisbursed amount of the applicable Holdback or any Reserve.

(c) Agent may, in its discretion, require an endorsement to the Title Policy, in
form and content satisfactory to Agent, insuring, in effect, that such Advance
has the same priority as the Initial Disbursement and that there has been no
material adverse change in the condition of title to the Property, including the
absence of any Lien or exception which is not a Permitted Exception, since the
issuance of the Title Policy. In addition to the foregoing, if at any time Agent
reasonably believes that any Advance is not secured or will or may not be
secured by the Mortgage as a first and prior lien or security interest on the
Land and the Improvements (subject only to the Permitted Exceptions), then
Borrower shall, within ten (10) Business Days after written notice from Agent,
do all things and matters necessary (including execution and delivery to Agent
of all further documents and performance of all other acts which Agent deems
necessary or appropriate) to assure to the satisfaction of Agent that any
Advance previously made hereunder or to be made hereunder is secured or will be
secured by the Mortgage as a first

 

20



--------------------------------------------------------------------------------

and prior lien or security interest with respect to the Land and the
Improvements (subject only to the Permitted Exceptions).

(d) No actions, suits or proceedings shall then be pending nor have any been
threatened against or which affect Borrower, Guarantor or the Property and no
event or circumstance shall have occurred which could have a Material Adverse
Effect on Borrower or Guarantor.

(e) No Default or Event of Default or Cash Trap Event shall have occurred and
all representations and warranties set forth in this Agreement and in any other
Loan Document shall be true and correct.

(f) All Loan Documents shall be in full force and effect.

(g) Agent shall have received from each Lender such Lender’s Pro Rata Share of
each such Advance.

(h) Borrower shall pay Agent, for its sole benefit, a processing fee equal to
$2,500 (which shall include the cost, if any, of any Construction Consultant in
connection with each such Advance).

(i) Agent shall have received from Borrower such other information and documents
(including, without limitation, confirmations, certificates or other assurances
from the General Contractor, the Proton Equipment Vendor or the Provider) as may
be requested or required by Agent.

3.2.2 Advances for Construction Projects. All Advances from the CapEx Holdback,
the Replacement Reserve or the Contingency Holdback in respect of a Construction
Project shall be subject to satisfaction, as determined by Agent, of each of the
following conditions, in addition to the continuance of satisfaction of the
conditions set forth in Section 3.2.1 above:

(a) All requirements of Section 5.2.1, 5.2.2, 5.2.3, and 5.2.4 shall have been
satisfied. All Construction Contracts with respect to such Construction Project
shall be in full force and effect, and Agent shall have approved any
modifications to the Construction Documents to the extent required under the
terms hereof.

(b) There shall be no substantial unrepaired damage to the Property by fire or
other casualty or otherwise which is not in Agent’s judgment adequately covered
by collectible proceeds of insurance which will be made available to Borrower by
Agent for such purpose.

(c) All permits, licenses and approvals, including, without limitation, all
environmental approvals, Proton System Approvals, Licenses and Building Permits
necessary for the construction of the phase of the work being undertaken as
contemplated by the Approved Plans have been obtained in form and substance
satisfactory to Agent and that Borrower shall have complied with all Applicable
Laws in all material respects, including all land use, building, subdivision,
zoning and similar ordinances and regulations promulgated by any Governmental
Authority and applicable to the construction of the phase of the work being
undertaken and to

 

21



--------------------------------------------------------------------------------

permit construction to continue and be completed substantially in accordance
with the timelines set forth on Exhibit D to the Closing Certificate of
Borrower.

(d) All utilities and municipal services, including, without limitation, storm
and sanitary sewers, required for such Construction Project shall be available
at the Property and Borrower shall have the right to tie into such utilities and
municipal services.

(e) Advances in connection with any Construction Project (other than
Construction Work performed pursuant to the Proton System Purchase Agreement)
shall be subject to the contractor retainages set forth in the General
Contractor’s Agreement.

(f) The Construction Project, when completed in accordance with applicable
Construction Documents, will be in compliance with all Applicable Laws and all
consents or approvals required from third parties or any Governmental
Authorities have been obtained or will be obtained at or prior to the time that
such approvals are required.

(g) The Construction Consultant shall have approved the requested Advance
confirming that the Construction Project completed to date is in substantial
compliance with the Approved Plans and other Construction Documents and that the
Construction Project is In Balance (Agent shall use commercially reasonable
efforts to cause any Construction Consultant to approve or disapprove any such
requested Advance as aforesaid in a diligent and prompt manner).

(h) All materials for such Construction Project included in any such Advance
shall have been installed at the Property, or if not installed at the Property,
meet all of the conditions set forth in Section 3.2.2(q).

(i) To the extent that additional permits, approvals or licenses for
construction have been issued since the last construction disbursement, copies
of such additional permits shall have been delivered to Agent.

(j) Borrower shall deliver to Agent a completed and itemized Application and
Certificate for Payment (AIA Document No. G702) or similar form approved by
Agent, containing the certification of the General Contractor or contractor or
subcontractor to whom such payment is to be made, as applicable, and the
Architect as to the accuracy of same, together with invoices relating to all
items of Project Costs covered thereby and accompanied by a cost breakdown
showing the cost of work on, and the cost of materials incorporated into, the
Improvements to the date of such Application and Certificate for Payment. The
cost breakdown shall also show the percentage of completion of each line item of
the Project Budget (which shall be attached to each such Application and
Certificate for Payment), and the accuracy of the cost breakdown shall be
certified by Borrower and by the Architect. All such applications for payment
shall also show all contractors and subcontractors, by name and trade, the total
amount of each contract or subcontract, the amount theretofore paid to each
subcontractor as of the date of such application, and the amount to be paid from
the proceeds of the Advance to each contractor and subcontractor.
Notwithstanding the foregoing, the Architect shall not be required to provide
the certifications described above with respect to Construction Work performed
pursuant to the Proton System Purchase Agreement.

 

22



--------------------------------------------------------------------------------

(k) Contractors, subcontractors and materialmen shall have submitted such other
sworn statements or affidavits and lien waivers in form and substance as Agent
or the Title Company may require, along with payment receipts from all
contractors, subcontractors, suppliers and materialmen, evidencing that they
have been paid in full for all work performed and/or materials supplied to the
date of the preceding Advance, except for contract retainages provided for in
this Agreement.

(l) Those Construction Contracts designated by Agent (including subcontracts if
the General Contractor is an Affiliate of Borrower or any Guarantor) shall have
been collaterally assigned to Agent on Agent’s form and acknowledged by the
applicable contractor.

(m) Within thirty (30) days after Agent’s written request, Borrower shall
furnish an unconditional payment and performance bond in the amount of the
General Contractor’s Agreement and such construction subcontracts as required by
Agent, such bond(s) to be acceptable in form and substance to Agent in its sole
discretion and issued by a surety authorized to do business in the State of
California and otherwise acceptable in form and substance to Agent. If upon
Substantial Completion Agent has not requested that Borrower furnish the payment
and performance bond(s) described above, then so long as there is not a
Deficiency in the CapEx Holdback, all funds in the CapEx Holdback that were
allocated for the payment of such payment and performance bond(s) shall be
reallocated by Agent, at Borrower’s written request, to the Contingency
Holdback.

(n) No Deficiency then exists.

(o) Prior to the first Advance for Construction Work performed in connection
with the Proton System Purchase Agreement after First Room Acceptance, Borrower
shall deliver to Agent satisfactory evidence, and the Construction Consultant
shall confirm in writing, that the Proton Equipment Vendor has obtained all
clearances required for the clinical use of the Proton System from the U.S. Food
and Drug Administration in accordance with Section 510(k) of the Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.).

(p) Prior to any Advance for Construction Work performed by the Proton Equipment
Vendor in connection with the Proton System Purchase Agreement, (1) Borrower
shall deliver to Agent a written certification from each of Borrower and the
Proton Equipment Vendor that the required conditions to satisfy the applicable
payment milestone described in Appendix 2-B of the Proton System Purchase
Agreement and for which an Advance is being requested have been fully and
unconditionally satisfied, and (2) the Construction Consultant shall confirm in
writing that (A) the conditions described in clause (1) above have been
satisfied and (B) the then current phase of the installation, testing or
commissioning of the Proton System is in accordance with the timelines set forth
on Exhibit D to the Closing Certificate of Borrower.

(q) Lenders shall not be required to make any Advance for any materials,
machinery or other Personal Property not yet incorporated into the Improvements
(the “Stored Materials”), unless the following conditions are satisfied:

 

23



--------------------------------------------------------------------------------

(1) Borrower shall deliver to Agent bills of sale or other evidence reasonably
satisfactory to Agent of the cost of, and, subject to the payment therefor,
Borrower’s title in and to such Stored Materials;

(2) The Stored Materials are identified as relating to the Property and
Borrower, are segregated so as to adequately give notice to all third parties of
Borrower’s title in and to such materials, and are components in substantially
final form ready for incorporation into the Improvements within no more than
sixty (60) days from the date on which such Stored Materials are received by
Borrower;

(3) The Stored Materials are stored at the Property and are protected against
theft and damage in a customary manner;

(4) The Stored Materials will be paid for in full with the requested Advance,
and all lien rights or claims of the supplier will be released upon full
payment;

(5) Agent has or will have upon payment with disbursed funds a perfected, first
priority security interest in the Stored Materials to the extent the same are
incorporated into or become appurtenant to the Improvements, or paid for out of
proceeds of the Loan;

(6) The Stored Materials are insured for an amount equal to their replacement
costs in accordance with Section 5.1.3;

(7) The aggregate cost of Stored Materials stored at the Property is approved by
the Construction Consultant and, if required by Agent, the Construction
Consultant shall certify that it has inspected such Stored Materials and they
are in good condition and suitable for use in connection with the Project; and

(8) The cost of Stored Materials stored at the Property, in the aggregate at any
time, is not more than $1,000,000.

3.2.3 Completion. Upon Completion of each Construction Project, and as a
condition to any final Advance or Advance for the payment of retainage requested
with respect to such Construction Project, Borrower shall deliver, or cause to
be delivered to Agent, the following, each in form and substance satisfactory to
Agent:

(a) Completed AIA Forms G704 (Certificate of Substantial Completion), or similar
form approved by Agent, from each of the Architect and the General Contractor,
and such other certificates of the Construction Consultant, the Architect and
the General Contractor that Agent may require confirming that such Construction
Project is Complete.

(b) If the Construction Project affected or altered any matter that would be
reflected on a survey in addition to those items shown on the as-built
foundation survey previously provided to Agent, a current as-built survey of the
Property showing no building encroachments, certified to Agent and the Title
Company and prepared in accordance with Agent’s then-current ALTA survey
requirements.

 

24



--------------------------------------------------------------------------------

(c) Temporary or permanent certificate(s) of occupancy, or other evidence
acceptable to Agent, together with all other appropriate certificates and other
documentation that Agent may require from, and as are customarily issued by,
applicable Governmental Authorities, evidencing (i) compliance with all
Applicable Laws, except for non-compliance which could not have a Material
Adverse Effect, and (ii) that no petitions, actions or proceedings are pending
or threatened which could reasonably be expected to materially alter or declare
invalid any approvals, consents, permits or certificates for or relating to such
Construction Project, or any part thereof.

(d) Upon Completion of all Construction Work to be performed pursuant to the
Proton System Purchase Agreement, a written certification from (i) each of
Borrower and the Proton Equipment Vendor that the Proton System is fully
installed and operational in all respects (subject to the written confirmation
of the Construction Consultant) and that Final Acceptance has occurred,
(ii) Provider that the Facility is Substantially Complete (subject to the
written confirmation of the Construction Consultant) and that Provider has
accepted the Facility in accordance with Section 7.5 of the Facility Lease and
(iii) Borrower that all Proton System Approvals have been obtained and are full
force and effect, including, without limitation, written authorization from the
California Department of Public Health to treat Patients at the Facility
(subject to the written confirmation of the Construction Consultant).

(e) Current searches of all Uniform Commercial Code financing statements filed
with the Secretary of State of Borrower’s organization and/or the recorder’s
office for the county in which the Property is located, against Borrower, as
debtor, showing that no unterminated Uniform Commercial Code financing
statements are filed or recorded against Borrower.

(f) Final sworn statements or affidavits and waivers of lien from contractors,
subcontractors and materialmen as required by Agent or the Title Company.

(g) Such other items as Agent may reasonably require.

3.2.4 Payments. Agent may, in its sole discretion, make Advances relating to a
Construction Project through the Title Company pursuant to a construction loan
disbursement escrow agreement or directly to the General Contractor, the Proton
Equipment Vendor or any subcontractor, material supplier or any vendor of
fixtures, equipment, furniture, furnishings and other property.

3.2.5 Waiver and Reallocation. Agent may from time to time waive any condition
or conditions to any Advances without such waiver or series of waivers
constituting a course of dealing or any amendment to this Agreement or a
prohibition against subsequent imposition of such condition or conditions or a
waiver of any default. Agent may, in its sole discretion, reallocate funds in
any Holdback to a different Holdback or to a new holdback or reserve and in
connection with any such reallocation the Loan Budget shall be amended
accordingly. Upon Borrower’s written notice to Agent, upon Completion of and
payment in full for all matters covered by any line item within the CapEx
Holdback (as substantiated by satisfactory evidence accompanying Borrower’s
notice to Agent), any remaining undisbursed amounts allocated to that line item
shall be reallocated to the Contingency Holdback, provided,

 

25



--------------------------------------------------------------------------------

however, that if any such requested reallocation exceeds the lesser of (x) five
percent (5%) of the budgeted amount of such line item and (y) $100,000, any such
reallocation shall be subject to Agent’s prior written approval (and Agent’s
consent to any such reallocation shall not relieve Borrower from the obligation
to obtain Agent’s consent to any further reallocation as required above).

3.2.6 Procedures for Advances. Agent shall, no later than ten (10) days prior to
the date a requested Advance is to be made, (i) notify each Lender either by
telephone or by electronic mail of the amount requested by Borrower, the amount
approved by Agent, the portion of such Advance to be funded by such Lender
(i.e., such Lender’s Pro Rata Share of the requested Advance) and the proposed
date of such Advance (the “Advance Date”) and (ii) send to each Lender by
electronic mail the form of request submitted by Borrower (without attachments).
Each Lender shall fund to Agent, in immediately available funds, its Pro Rata
Share of the requested Advance not later than 10:00 a.m. (Dallas time) on the
applicable Advance Date. Upon Agent’s receipt of each Lender’s Pro Rata Share of
such Advance, the amount so received by Agent shall, subject to the conditions
of this Agreement, be made available to Borrower either by Agent’s depositing
said amount by wire transfer of immediately available funds as directed by
Borrower or pursuant to Section 3.2.4. Subsequent to the making of an Advance,
Agent shall deliver to a Lender, within eight (8) Business Days of such Lender’s
request, such material relating to the Advance as such Lender may reasonably
request. Any decision by Agent to make an Advance, and its determination of the
amount of such Advance and the portion of such Advance to be funded by each
Lender shall be final, binding and conclusive upon all Lenders, if made in good
faith, absent manifest error, and all Lenders shall fund its Pro Rata Share of
the requested Advance as aforesaid under all circumstances.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties. Borrower represents and warrants that all
statements set forth in this Article 4 are true as of the Closing Date and
Borrower covenants that, except for those representations and warranties that
relate to a specific date expressly set forth below, Borrower shall cause the
same to remain true until all Indebtedness has been paid and satisfied in full.

4.1.1 The Property.

(a) The use and occupancy of the Property complies with all Applicable Laws and
Operating Agreements, except for matters which, both individually and
collectively, do not have a Material Adverse Effect. Borrower has not received
any notice of any violation of or non-compliance with any Applicable Laws or
Operating Agreements.

(b) Borrower has good, marketable and indefeasible fee simple title to the Land
and Improvements, a good and marketable leasehold interest in the Land and
Improvements pursuant to the Ground Sublease and has good and merchantable title
to the other Collateral, and all such title and interest is free and clear of
any lien, claim, restriction, security interest or encumbrance or other title
matter, other than Permitted Exceptions, and Borrower shall warrant and defend
against the claims of all Persons whomsoever (i) its title to the Land

 

26



--------------------------------------------------------------------------------

and the Improvements and every part thereof and (ii) the validity and priority
of the Lien of the Mortgage, subject only in each case to Liens permitted under
the Loan Documents (including Permitted Exceptions). Neither Ground Lessee nor
Borrower is in default under the Ground Sublease and no party thereto has
exercised any right to terminate the Ground Sublease.

(c) The Property is in good condition, order and repair in all respects material
to its intended use, operation and value as a proton radiation treatment center.
To the Borrower’s Knowledge, there exist no structural or other material defects
or damages in the Property, whether latent or otherwise, which will materially
impair the value of the Property or the construction of Improvements. Borrower
has not received written notice from any insurance company or bonding company of
any defects or inadequacies in the Property or any part thereof, which would,
alone or in the aggregate, adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

(d) The Property is comprised of a single tax parcel, or group of contiguous tax
parcels, which is or are separate and apart from any property not owned by
Borrower, for real estate tax purposes, and no part of the Land or the
Improvements is or shall be jointly assessed with any portion of the Collateral
that may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes that may be levied against such personal property
shall be assessed or levied or charged to the Land or the Improvements.

(e) The Property has water, gas and electrical supply, storm and sanitary
sewerage facilities, other required public utilities, fire and police
protection, and means of access between the Property and public streets, all of
the foregoing adequate and sufficient for the intended use and operation of the
Facility as a proton radiation treatment center, and all of the foregoing comply
with all Applicable Laws. All public utilities necessary for the full use and
enjoyment of the Property are located in the public right-of-way abutting the
Property or in or through a recorded irrevocable easement in favor of the
Property, and all such utilities are connected so as to serve the Property
without passing over other property (or, if not, such services are readily
available and will be connected to the Property by Completion), except to the
extent that such utilities are accessible to the Property by virtue of a
recorded irrevocable easement or similar agreement or right. All roads necessary
for the use of the Facility as a proton radiation treatment center have been
completed or will be completed upon Completion of all Construction Work to be
performed pursuant to the General Contractor’s Agreement and are either part of
the Property (by way of deed or recorded easement) or dedicated to public use
and accepted by all Governmental Authorities.

(f) No part of the Property has been taken by the power of eminent domain or
condemnation nor is any proceeding for such a taking pending, or to Borrower’s
Knowledge, threatened. There has not been committed by or on behalf of Borrower
or, to Borrower’s Knowledge, any other person involved with the operation or use
of the Property any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of its obligations under any of
the Loan Documents to which Borrower is a party.

 

27



--------------------------------------------------------------------------------

(g) As of the Closing Date, no part of the Property is located within an area
designated as a “flood plain” or “flood hazard area” according to applicable
flood plain and flood control surveys, except as shown on the Survey delivered
to Agent at Closing.

(h) Except for Construction Projects approved by Agent which are being conducted
pursuant to the terms of this Agreement, the Property, including all
Improvements, and all grading, seeding and landscaping and all other on-site and
off-site improvements have been completed in substantial compliance with all
Applicable Laws, and have been fully equipped and paid for and is in good
condition, order and repair in all respects material to its current and intended
uses and to Borrower’s Knowledge, there are no material defects or damage
thereto.

(i) The Improvements constructed to date have been constructed in substantial
accordance with the Approved Plans and have been inspected and approved by all
necessary municipal authorities, and the Property, including the Improvements,
is in compliance in all material respects with all Applicable Laws and with all
requirements of applicable insurance carriers. Borrower has not received written
notice from any insurance company or bonding company of any defects or
inadequacies in the Property or any part thereof, which would, alone or in the
aggregate, adversely affect the insurability of the same or cause the imposition
of extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

(j) Except for the agreements listed on Exhibit C, there are no Material
Agreements applicable to or binding upon Borrower, the Property or the
ownership, management, operation, leasing or use thereof. Borrower has delivered
to Agent true, correct and complete copies of all agreements listed on
Exhibit C. Each Material Agreement is in full force and effect and is valid and
enforceable in all material respects, subject in each case to Insolvency Laws
and general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law). Neither the execution and delivery of the
Loan Documents to which Borrower is a party, its performance thereunder, the
recordation of the Mortgage, nor the exercise of any remedies by Agent, will
adversely affect Borrower’s rights under any Material Agreement.

(k) (i) The Property is not subject to any Leases or other use or occupancy
licenses or agreements other than the Facility Lease; (ii) the Facility Lease is
in full force and effect and has not been amended or modified in any way (other
than pursuant to the Multi-Party Agreement); (iii) to Borrower’s Knowledge,
Provider has no offset right, claim or defense to the enforcement of the
Facility Lease; (iv) Provider has not made any claim against Borrower under the
Facility Lease which remains outstanding, there are no defaults on the part of
Borrower under the Facility Lease, and to Borrower’s Knowledge, no event has
occurred which, with the giving of notice or passage of time, or both, would
constitute such a default; (v) there is no present default by Provider under the
Facility Lease and no notice of termination has been issued under the Facility
Lease; (vi) Borrower is the sole owner of the entire lessor’s interest in the
Facility Lease, and except pursuant to the Loan Documents, has not otherwise
pledged, assigned or encumbered any of its interest in the Facility Lease;
(vii) the Facility Lease is the valid, binding and enforceable obligation of
Borrower and Provider, subject in each case to Insolvency Laws and general
principles of equity (regardless of whether enforcement is sought in a
proceeding in

 

28



--------------------------------------------------------------------------------

equity or at law); (viii) no Person has any possessory interest in, or right to
occupy, the Property except under the terms of the Facility Lease; (ix) other
than the right of first refusal contained in Section 17.2 of the Facility Lease
(which right is subordinate to the Loan Documents pursuant to the Multi-Party
Agreement), the Facility Lease does not contain any option to purchase or right
of first refusal to purchase the Property or any part thereof; (x) neither the
Facility Leases nor the Revenues (or any portion thereof) have been assigned or
pledged except to Agent, for the benefit of Lenders; (xi) no other Person has
any interest in the Facility Lease except Borrower and Provider; and (xii) no
brokerage commissions remain unpaid or will become due and payable with respect
to the Facility Lease, including upon any expansion of the premises or any
renewal or extension thereof.

(l) The Operating Budget represents a full, complete, accurate and good faith
estimate of all Revenues, Impositions, operating expenses, capital expenditures
and reserves relating to the ownership and operation of the Property for the
time periods reflected in said Operating Budget.

(m) With respect to the Property, the Mortgage, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, perfected first priority lien on Borrower’s fee simple title to, and
Borrower’s leasehold interest in, the Property, subject only to Permitted
Exceptions; and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personal property of Borrower (including the
Facility Lease), all in accordance with the terms thereof, in each case subject
only to any applicable Permitted Exceptions.

(n) The Permitted Exceptions do not and will not materially adversely affect or
interfere with: (i) the intended use or operation, of the Property or any
portion thereof; (ii) the security intended to be provided by the Mortgage;
(iii) Borrower’s ability to repay the Notes or pay any other amounts due under
the Loan Documents; or (iv) any Borrower Party’s ability to perform its
obligations under any other Loan Document in accordance with the terms of the
Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents (other than mechanics or
materialmens liens for work or materials performed or supplied the costs for
which are not yet past due or which are being contested in a manner permitted by
this Agreement). Nothing in this Section 4.1.1 may be relied on by the Title
Company issuing any policies covering the Property. No Person other than
Borrower owns any interest in any payments due under the Facility Lease that is
superior to or of equal priority with Lenders’ interest therein.

(o) All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid by any Person under Applicable Laws
have been paid in full or deposited with the Title Company for payment upon
recordation of the deeds effecting such transfer. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under Applicable Laws in effect in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including the Mortgage, and the Liens intended to be created
thereby, have been

 

29



--------------------------------------------------------------------------------

paid or will be deposited with a the Title Company for payment upon recordation
of the Mortgage.

(p) Borrower has delivered to Agent true, correct and complete copies of all
agreements and other instruments under which it or any of its Affiliates or any
other Person have rights or obligations in respect of Borrower’s acquisition,
operation, ownership, management or lease of the Property.

(q) To Borrower’s Knowledge there are no pending or proposed special or other
assessments for public improvements or other matters affecting the Property,
nor, to Borrower’s Knowledge, are there any contemplated improvements to the
Property that are likely to result in such special or other assessments.

(r) Borrower has delivered to Agent a true, correct and complete copy of the
General Contractor’s Agreement and the General Contractor’s Agreement is in full
force and effect and each party thereto is in compliance in all material
respects with their obligations under the General Contractor’s Agreement. The
work to be performed by the General Contractor under the General Contractor’s
Agreement includes the work delineated by the Approved Plans. All work on the
Project that has heretofore been completed, if any, has been completed in
accordance with the Approved Plans in all material respects and in a good and
workmanlike manner and free of any defects and in accordance with all Applicable
Laws.

(s) The Approved Plans comply with all Applicable Laws and the requirements of
the Facility Lease and the Proton System Purchase Agreement, and have been
approved by the General Contractor, the Provider, the Proton Equipment Vendor
and each Governmental Authority as is required for the construction and
development of the Project. Borrower is not aware of any event or condition
which may necessitate any changes in the Approved Plans in order to complete the
construction and development of the Project as contemplated by the Approved
Plans and in accordance with the Facility Lease, the Proton System Purchase
Agreement and the timelines set forth on Exhibit D to the Closing Certificate of
Borrower. Borrower is not aware of any event or condition which could prevent
the construction of the Project from being completed in accordance with the
timelines set forth on Exhibit D to the Closing Certificate of Borrower.

(t) Borrower has delivered to Agent a true, correct and complete copy of the
Project Budget. The Project Budget accurately reflects all Project Costs.
Borrower is not aware of any event or condition which could prevent the
construction of the Project from being completed in accordance with the Project
Budget.

(u) Borrower has obtained, or will obtain at such times as are necessary to
continue the construction authorized thereby, all licenses, permits and
approvals, including, without limitation, building permits and approvals
necessary for the construction of the Improvements pursuant to and in accordance
with the Approved Plans or any part thereof or the commencement or continuance
of construction thereof, as the case may be, including but not limited to, where
appropriate, all required environmental permits (collectively, the “Building
Permits”). All Building Permits are in full force and effect and are not subject
to any revocation, amendment, release, suspension, forfeiture or the like.
Borrower is not in violation of any of the

 

30



--------------------------------------------------------------------------------

terms, provisions, covenants or conditions of any of the Building Permits.
Borrower has delivered to Agent true, complete and correct copies of all
Building Permits. Borrower has obtained all approvals from, and has given all
such notices to, and has taken all such other actions with respect to such
Governmental Authority as may be required under Applicable Laws for the
commencement of the construction of the Improvements.

4.1.2 Ownership Structure, Power and Authority.

(a) All of the information regarding Borrower set forth in Section 1.1.1 of this
Agreement is true and correct. Borrower is duly formed, validly existing and in
good standing under the laws of the State of Delaware and is qualified to do
business in the State of California. Borrower is a Single Purpose Entity and the
SPE Agreement and Resolution has not been rescinded, revoked, nullified,
abrogated, terminated, superseded, in full or in part, or any amended or
modified. Borrower has no indebtedness for borrowed money other than the
Indebtedness and the Permitted Indebtedness.

(b) Exhibit B to the Closing Certificate of Borrower accurately depicts the
ownership structure of Borrower. Each Borrower Party has the requisite authority
to execute, deliver and carry out the terms and provisions of this Agreement,
the Loan Documents, the Multi-Party Agreement, the Ground Lease, the Ground
Sublease and other documents to be executed and delivered by Borrower and
Guarantor, as applicable, pursuant to this Agreement. This Agreement
constitutes, and the Loan Documents, the Multi-Party Agreement, the Ground
Lease, the Ground Sublease and other documents to be executed and delivered
pursuant to this Agreement, when executed and delivered pursuant hereto, will
constitute, the duly authorized obligations of the party or parties, other than
Agent or Lenders, executing the same.

(c) True and complete copies of the Organizational Documents have been furnished
to Agent, and there are no other agreements, oral or written, relating to any
Borrower Party as regards the ownership and governance of any Borrower Party.
The Organizational Documents were duly executed and delivered, are in full force
and effect, and are binding upon and enforceable in accordance with their terms.
No breach exists under the Organizational Documents and no act has occurred and
no condition exists or after giving effect to this Agreement and the Loan
Documents will exist, which, with the giving of notice or the passage of time,
or both, would constitute a breach under or violate the Organizational
Documents.

(d) All consents, approvals or authorizations of or declarations, registrations
or filings with any Governmental Authority or nongovernmental person or entity,
including any creditor, member, partner or shareholder, as applicable of any
Borrower Party, required in connection with the execution, delivery and
performance of this Agreement or any of the Loan Documents, other than the
recordation of the Mortgage and the filing of Financing Statements, have been
obtained except for such consents, approvals or authorizations of or
declarations or filings with any Governmental Authority or non-governmental
person or entity where the failure to so obtain would not have a Material
Adverse Effect on any Borrower Party or the prospect of repayment of the
Indebtedness.

(e) No Borrower Party is insolvent and there has been no: (i) assignment made
for the benefit of the creditors of any of them; (ii) appointment of a receiver
for any of

 

31



--------------------------------------------------------------------------------

them or for the property of any of them; or (iii) Insolvency Proceeding
instituted by or against any of them or is subject to any Bankruptcy Action; nor
is there any threat of any of the foregoing.

(f) Borrower and Guarantor are in compliance with all Material Agreements to
which they are a party and there is no default under any Material Agreement, and
to Borrower’s Knowledge, no event has occurred which, with the giving of notice
or passage of time, or both, would constitute such a default. Neither Borrower
nor Guarantor is in default under any other agreement to which Borrower or
Guarantor is a party, except for any default which could not have a Material
Adverse Effect on Borrower or Guarantor or the prospect of repayment of the
Indebtedness or performance of the Obligations. No notice of default has been
delivered by Borrower or Guarantor to any other party to a Material Agreement.
The execution and delivery of the Loan Documents and the performance by Borrower
and each Guarantor of their respective obligations under the Loan Documents:
(i) do not violate any Applicable Laws; and (ii) do not conflict with, are not
inconsistent with, and will not result, in any breach of any of the terms,
covenants, conditions or provisions of, or constitutes a default under, any
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind which creates, represents, evidences or provides for any Lien, upon
any of the assets of Borrower or Guarantor, or any other indenture, mortgage,
deed of trust, instrument, document, agreement or contract of any kind to which
Borrower or Guarantor, is a party or by which Borrower or Guarantor, may be
bound.

(g) Except as set forth on Exhibit B attached hereto there are no actions, suits
or proceedings pending or, to Borrower’s Knowledge, threatened against or
affecting any Borrower Party or the Property before any court or any
governmental, administrative, regulatory, adjudicatory or arbitrational body or
agency of any kind, including, without limitation, suits, actions or proceedings
under the Racketeer Influenced and Corrupt Organizations Act of 1970, as
amended, or any Healthcare Laws.

(h) Borrower is not and will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA; the assets of
Borrower do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA; Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA;
and transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans.

(i) None of (i) any Borrower Party; (ii) any person or entity Controlling or
Controlled by Borrower or Guarantor; (iii) any person or entity having a
beneficial interest in Borrower or Guarantor, to the extent not a publicly held
entity; (iv) any person or entity for whom Borrower is acting as agent or
nominee in connection with this transaction; (v) any of the foregoing persons’
or entities’ partners, members, shareholders or other equity owners and none of
their respective employees, officers, directors, representatives or agents; or
(vi) to Borrower’s Knowledge, any tenant of the Project, is a Prohibited Person.
None of the funds of any Borrower Party have been derived from any unlawful
activity with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

 

32



--------------------------------------------------------------------------------

(j) Except for agreements approved by Agent, there are no agreements between
Borrower, on the one hand, and any of its Affiliates or Affiliates of Guarantor,
on the other hand.

(k) No Material Adverse Effect has occurred in the operations or financial
condition of Borrower or Guarantor since the date the last financial statements
of Borrower were delivered to Agent.

(l) All financial data and statements prepared by or on behalf of Borrower and
the Property and delivered to Agent prior to the date hereof (i) are true,
complete and correct, in all material respects; (ii) accurately represent in all
material respects the financial condition or operating results, as applicable,
of Borrower or Guarantor and the Property as of the date of such reports; and
(iii) have been prepared in accordance with accounting principles consistently
applied which have been approved by Agent. Borrower does not have any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, that are known to it and that are reasonably likely to have a
Material Adverse Effect, except as referred to or reflected in said financial
statements and operating statements.

(m) Borrower and Guarantor have filed, or caused to be filed, all material tax
returns (federal, state, local and foreign) required to be filed and have paid
all amounts of taxes shown thereon to be due (including interest and penalties)
and all other taxes (including intangible fees, assessments and other
governmental charges or taxes) owing (or necessary to preserve any Liens in
favor of Agent and Lenders), by Borrower and Guarantor, except for such taxes
(i) which are not yet delinquent or (ii) as are being contested in good faith
and by proper proceedings, and against which adequate reserves are being
maintained. No extension of time for assessment or payment by Guarantor of any
federal, state or local tax is in effect.

(n) Neither Borrower nor any Affiliate of Borrower is a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code.

(o) Borrower (i) has obtained or has caused to be obtained all Licenses required
as of the Closing Date by, and accomplished all filings, notifications,
registrations and qualifications with (or obtained exemptions from any of the
foregoing from), and (ii) will obtain (or will cause to be obtained), during the
course of each Construction Project as and when required, all Licenses, and
accomplish all filings, notifications, registrations and qualifications with (or
obtain exceptions from any of the foregoing from), all applicable Governmental
Authorities required for Borrower to legally own, develop, construct and manage
the Property and to conduct its business. All such Licenses are or will be,
valid and in full force and effect, and are not, or will not be, subject to any
pending or, to Borrower’s Knowledge, threatened, administrative or judicial
proceeding to revoke, cancel or declare any of such Licenses invalid. No default
or violation exists with respect to any of such Licenses in a manner that could
have a Material Adverse Effect, and no event has occurred which constitutes, or,
to Borrower’s Knowledge, with due notice or lapse of time or both may
constitute, a default under, or a violation of, any of such Licenses that could
have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

(p) Borrower (i) has not entered into the Loan or any Loan Document with the
actual intent to hinder, delay, or defraud any creditor and (ii) has received
reasonably equivalent value in exchange for its obligations under the Loan
Documents. Giving effect to the transactions contemplated by the Loan Documents,
the fair saleable value of Borrower’s assets exceeds and will, immediately
following the execution and delivery of the Loan Documents, exceed Borrower’s
total liabilities, including subordinated, unliquidated, disputed or contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the execution and delivery of the Loan Documents, be
greater than its probable liabilities, including the maximum amount of
Borrower’s contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out Borrower’s business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of its obligations).

(q) Borrower has not purchased any portion of the Property with proceeds of any
illegal activity.

4.1.3 The Loan.

(a) To Borrower’s Knowledge, the interest and other fees and charges to be
received by Agent and Lenders under this Agreement and the Loan Documents
constitute lawful interest and are neither usurious nor illegal.

(b) The Loan Budget represents a full, complete, accurate and good faith
estimate of all uses of the Loan proceeds.

(c) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan other than the Broker(s), if any.

(d) No information contained in this Agreement, the other Loan Documents to
which it is a party, or any written statement furnished by or, to Borrower’s
Knowledge, on its behalf pursuant to the terms of this Agreement contains any
untrue statement of a material fact or omits to state a fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which they were made. To Borrower’s Knowledge, there is
no condition, fact, circumstance or event which has not been disclosed to Agent
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise could have a Material
Adverse Effect. To Borrower’s Knowledge, Borrower has disclosed to Agent all
material facts and has not failed to disclose any material fact that would cause
any representation or warranty made herein to be materially misleading.

(e) No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
which would be inconsistent with such Regulation U or any other Regulations of
such Board of Governors, or for any purpose

 

34



--------------------------------------------------------------------------------

prohibited by Applicable Laws or by the terms and conditions of this Agreement
or the other Loan Documents.

(f) Each Loan Document to which it is a party constitutes such Borrower Party’s
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject only to Insolvency Laws and general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law). The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by any Borrower Party, including the defense of usury,
nor would the operation of any of the terms of the Loan Documents to which any
Borrower Party is a party, or the exercise of any right thereunder, render the
Loan Documents to which any Borrower Party is a party unenforceable, subject to
Insolvency Laws and general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and no any Borrower
Party has asserted any right of rescission, set-off, counterclaim or defense
with respect thereto. There exists no Default, Event of Default or Cash Trap
Event.

4.1.4 Environmental Matters.

(a) The Property complies with all Environmental Laws.

(b) Since Borrower’s acquisition of the Property, and to Borrower’s Knowledge
prior to such time, no spill, release or discharge of any Hazardous Substances
has occurred on or about the Property nor, to Borrower’s Knowledge, is there any
threat of a spill, release or discharge.

(c) Borrower has not used the Property, nor permitted the Property to be used,
to treat, dispose, refine, produce, store, handle, transfer, process or
transport any Hazardous Substance (other than Hazardous Substances which were
used in the ordinary course of the business of the Facility and which were
stored, handled, used, transferred and transported in compliance with all
Environmental Law), and, to Borrower’s Knowledge, no such use of the Property
was made by any predecessor in interest or any other individual or entity.

(d) No equipment on the Property contains polychlorinated biphenyls.

(e) No underground storage tank is located on the Property.

(f) No asbestos is located on the Property.

(g) The Property does not contain any facility subject to reporting under
Section 312 of the federal Emergency Planning and Community Right-to-Know Act of
1986 or any federal regulations promulgated thereunder.

(h) Borrower has truthfully and fully provided to Agent, in writing, any and all
information relating to environmental conditions in, on, under or from the
Property that is known to it and that is contained in its files and records,
including but not limited to any reports relating to Hazardous Substances.

 

35



--------------------------------------------------------------------------------

(i) There is no Environmental Claim pending or, to Borrower’s Knowledge,
threatened with respect to the Property.

(j) No Liens are presently recorded with the appropriate land records under or
pursuant to any existing Environmental Law with respect to the Land or the
Improvements and, to Borrower’s Knowledge, no Governmental Authority has
commenced taking or is in the process of taking any action to subject the Land
and the Improvements to Liens under any existing Environmental Law.

4.1.5 Additional Representations and Warranties.

(a) (i) All cost reports (if any) and other reports of every kind whatsoever
required by law or by written or oral contracts or otherwise to have been filed
or made with respect to the Provider Operations have been filed or made, and all
such reports are, and all such future reports shall be, materially accurate and
complete and not misleading in any material respects, (ii) Borrower shall not
permit any cost reports (if any) to remain open or unsettled, (iii) there are no
reimbursement or reimbursement-related claims, actions or appeals pending (and
no claims or reports have been filed which should result in any such claims,
actions or appeals) before any commission, board or agency including without
limitation any intermediary or carrier, the Provider Reimbursement Review Board
(as defined in 42 U.S.C. §1395oo) or the Administrator of CMS, with respect to
any Governmental Health Program or claims for the Provider Operations, that, if
determined adversely, would have a Material Adverse Effect, or, any disallowance
by any commission, board or agency in connection with any audit of such cost
reports that is not reflected on Borrower’s financial statements, and (iv) no
validation review or program or corporate integrity review related to Borrower,
Provider or the Provider Operations, or the consummation of the transactions
contemplated in the Loan Documents, or related to the Facility, has been
conducted by any commission, board or agency in connection with a Governmental
Health Program, and to Borrower’s Knowledge, no such reviews are scheduled,
pending or threatened against or affecting Borrower, Provider, the Provider
Operations, or the Facility, or the consummation of the transactions
contemplated hereby.

(b) Without limiting the generality of any other representation or warranty made
herein, Borrower states that (i) Borrower and/or Provider, each of their
respective Affiliates and each of their respective officers, directors,
employees and contractors (other than contracted agencies) (collectively,
“Subject Persons”) in the exercise of their respective duties for the Provider
Operations, is in compliance in all material respects with all applicable
statutes, laws, ordinances, rules and regulations of any Governmental Authority
with respect to health care matters (including without limitation
Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C.
Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and the
Social Security Act, as amended, Section 1877, 42 U.S.C Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark Statute”
and any analogous state anti-kickback statute and physician self-referral
statute (collectively, “Healthcare Laws”), (ii) each of Borrower and Provider
have maintained and do and will maintain in all material respects all records
required to be maintained by the Food and Drug Administration, Drug Enforcement
Administration, California Department of Public Health, State Boards of Pharmacy
and Governmental Health Programs as required by the Healthcare Laws with respect
to the Provider Operations, and there

 

36



--------------------------------------------------------------------------------

are no presently existing circumstances which would result or likely would
result in material violations of the Healthcare Laws with respect to the
Provider Operations, (iii) no Subject Person is currently, or has in the past
been, subject to any federal, state, local governmental or private payor civil
or criminal investigations, inquiries or audits involving and/or related to its
compliance with Healthcare Laws, nor subject to any federal, state or private
payor inquiry, investigation, inspection or audit regarding its activities,
including without limitation, an inquiry or investigation of any Person having
“ownership, financial or control interest” in such Subject Person (as that
phrase is defined in 42 C.F.R. §420.201 et seq.) involving compliance with
Healthcare Laws, and (iv) no Subject Person or no owner, officer, manager,
employee or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. §420.201) in a Subject Person: (v) has had a
civil monetary penalty assessed against it, him or her pursuant to 42 U.S.C.
§1320a-7a; (w) has been excluded from participation in a Governmental Health
Program; (x) has been convicted (as that term is defined in 42 C.F.R. §1001.2)
of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669,
1035, 1347, 1518; (y) has been involved or named in a complaint made or any
other action taken pursuant to the False Claims Act under 31 U.S.C. §§3729-3731
or qui tam action brought pursuant to 31 U.S.C. §3729 et seq., or under or
pursuant to any analogous state false claims law, or (z) is currently the
subject or target of any investigation by a Governmental Authority of an alleged
violation of Healthcare Laws, in each case that could reasonably be anticipated
to materially and adversely affect Provider, the Provider Operations, Borrower
or the Project.

(c) Borrower states that (i) Borrower and Provider have such permits, licenses,
franchises, certificates and other approvals or authorizations as are necessary
under Applicable Laws to own their respective properties as of the Closing Date,
and will obtain and maintain all such permits, licenses, franchises,
certificates and other approvals or authorizations as and when required to
conduct the Provider Operations and to receive reimbursement under Medicare,
Medicaid, and such other Governmental Health Programs in which any such Person
or the Facility participates (including reimbursement for each and every
separately-licensed unit of the Facility), (ii) Borrower nor Provider is
currently subject to, nor has been subject to in the last two (2) years,
suspension, revocation, renewal or denial of its participation in any
Governmental Health Program, and (iii) there currently exist no restrictions,
deficiencies, required plans of correction actions or other such remedial
measures with respect to Governmental Health Program certifications or state or
local licensure of Borrower or Provider, and which, with respect to Provider
only, affect or could affect the Project or could adversely affect Provider’s
operations at the Facility.

(d) Borrower states that (i) Exhibit D sets forth an accurate, complete and
current list of all participation agreements with (x) Governmental Health
Programs and (y) private health maintenance organizations, Blue Cross and Blue
Shield plans, insurance programs, preferred provider networks and self-insured
employers or any management service organizations of any such self-funded
employers (collectively, “Non-Governmental Payors”) with respect to the Provider
Operations, (ii) the participation of Borrower, Provider and the Facility in
each Non-Governmental Payor program is not subject to or, to Borrower’s
Knowledge, threatened with, revocation, suspension, termination, probation,
restriction, or limitation, and no reasonable basis currently exists to believe
that any such action will occur in the future, and (iii) no Non-Governmental
Payor has given notice to Borrower or Provider of non-renewal of any such
arrangement.

 

37



--------------------------------------------------------------------------------

(e) Borrower states that to the extent that and for so long as Borrower or
Provider is a “covered entity” within the meaning of HIPAA, such Person
(i) shall undertake all necessary surveys, audits, inventories, reviews,
analyses and/or assessments (including any necessary risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by the failure of Borrower or Provider to be HIPAA Compliant
(as defined below); (ii) shall develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) shall implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that such Person is and remains HIPAA Compliant. Without
limiting the generality of the foregoing, Borrower states that each such Person
maintains a business associate agreement with each “business associate” as that
term is defined in the Privacy Rule (as herein referenced). For purposes hereof,
“HIPAA Compliant” shall mean that such Person (x) is and shall be in material
compliance with each of the applicable requirements of HIPAA and the so-called
“Privacy Rule” and “Security Rule” promulgated thereunder, as the same are and
have been amended from time to time, on and as of each date that any part
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”) and (y) is not, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
Governmental Authority) that could result in any of the foregoing or that could
reasonably be expected to materially and adversely affect the Provider
Operations or Borrower’s or Provider’s business, operations, assets, properties
or condition (financial or otherwise), in connection with any actual or
potential violation by Borrower or Provider of the then-effective provisions of
HIPAA, and no reasonable basis currently exists to believe that such Person will
become subject to any such action.

(f) Borrower states that (i) Borrower or Provider, as the case may be, are and
will be the lawful owners of any certificates of need (if any) or any other
Licenses for the ownership and operation of the Facility, (ii) to Borrower’s
Knowledge, in the event that Agent or Lenders acquires any of the Property
through foreclosure or otherwise, neither Agent nor Lenders, nor any purchaser
of the Property (through a foreclosure or otherwise), must obtain a certificate
of need from any applicable state healthcare regulatory authority or agency
(other than giving such notice required under the applicable state law or
regulation) prior to applying for and receiving a license to operate the
Facility as it is intended to be operated and certification to receive
Governmental Health Program payments for Patients having coverage thereunder,
provided that neither the services offered at the Facility nor the number of
treatment rooms operated would be changed.

(g) Borrower states that Borrower, and to Borrower’s Knowledge, no previous
owner of the Property has received any funding in connection with the Property
under the federal Hill-Burton Act, 42 U.S.C. Section 291 et seq.

(h) Borrower states that the Property and the Provider Operations are not
subject to, and Borrower shall indemnify and hold Agent and Lenders harmless
from and against, any liability in respect of amounts received by Borrower for
the purchase or improvement of the Property or any part thereof under restricted
or conditioned grants or donations, including,

 

38



--------------------------------------------------------------------------------

without limitation, monies received under the Public Health Service Act,
including the Hill-Burton Act.

(i) Borrower states that, except as shown on Exhibit B, there are no pending or,
to Borrower’s Knowledge, any threatened labor disputes, strikes, lockouts, or
similar occurrences or grievances against any Borrower Party or Provider that
could affect the Facility or Provider Operations.

(j) Borrower states that (i) neither Borrower nor Provider is a party to any
labor union or collective bargaining agreements and to Borrower’s Knowledge is
in compliance with all Applicable Laws respecting employment and employment
practices, including, without limitation, laws, regulations, and judicial and
administrative decisions relating to wages, hours, conditions of work,
collective bargaining, health and safety, payment of social security, payroll,
withholding and other taxes, worker’s compensation, insurance requirements, as
well as requirements of ERISA and the Consolidated Omnibus Budget Reconciliation
Act, (ii) there is no (x) unfair labor practice complaint pending or, to
Borrower’s Knowledge, threatened against Borrower or Provider before the
National Labor Relations Board or any court nor any pending or, to Borrower’s
Knowledge, threatened sexual harassment, or wrongful discharge claim with
respect to any employee of Borrower or Provider, (y) labor strike, dispute,
slowdown, or stoppage pending or, to Borrower’s Knowledge, threatened against
Borrower or Provider, or (z) representation petition, respecting the employees
of Borrower or Provider filed or threatened to be filed with the National Labor
Relations Board.

4.2 Reliance Upon Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate or other document
delivered to Agent by or on behalf of Borrower or Guarantor or any Authorizing
Entity shall be true and correct when made and throughout the term of the Loan
as if they were made continuously throughout such term and shall be deemed to
have been relied upon by Agent and Lenders notwithstanding any investigation
heretofore or hereafter made by Agent or Lenders or on any of their behalf, and
shall survive the making of the Initial Disbursement and each Advance. Each
request for an Advance shall constitute the remaking and reaffirmation of all
such representations and warranties. Borrower acknowledges that the Initial
Disbursement and each Advance is intended to be made by Agent and Lenders in
reliance upon the performance of all of the terms and conditions contained
herein and upon the continuing truth and accuracy of the representations,
warranties, acknowledgments and agreements herein contained or otherwise made in
writing to Agent.

ARTICLE 5

COVENANTS

5.1 Covenants. Borrower shall perform the following covenants, fully and
faithfully, at all times until the Indebtedness has been paid in full and all
Obligations fully satisfied.

5.1.1 Financial. On or before the third (3rd) Business Day after Provider is
obligated to deliver any such item, Borrower shall deliver to Agent all items
that Provider is obligated to deliver pursuant to Section 4.2.1, 24.2 and 24.5
of the Facility Lease (and Borrower

 

39



--------------------------------------------------------------------------------

shall strictly enforce its rights receive all such items in accordance with the
Facility Lease). In addition to the foregoing, but without duplication, Borrower
shall deliver (or cause to be delivered) to Agent each of those items described
in subsections (a) – (e) below.

(a) Within twenty (20) days after each calendar month, Borrower shall furnish
Agent with a copy of (i) Borrower’s statement of income for the applicable month
and year-to-date showing all Revenues, accrued real estate taxes and all items
of operating expense, capital expenditures and reserves paid with Revenues,
(ii) Borrower’s then current balance sheet, (iii) Borrower’s cash flow statement
for the applicable month and year-to-date, (iv) a comparison of the budgeted
income and expenses and the actual income and expenses for each month and
year-to-date for the Property, together with an explanation of any variances,
and (v) upon the treatment of Patients at the Facility, Patient throughput for
the applicable month (including the number of fractions performed at the
Facility and for which types of medical conditions, and collections from the
treatment of Patients by payor type) with a comparison to the Operating Budget,
together with an explanation of any variances. Until Completion of all
Construction Work to be performed pursuant to the Proton System Purchase
Agreement and the General Contractor’s Agreement, a written report (including an
explanation of all variances described therein) setting forth (1) the current
status of the installation and/or commissioning of the Proton System and
(2) (A) any changes, modifications, amendments or supplements to, or variations
from, the Approved Plans, the Project Budget and/or the timelines set forth on
Exhibit D to the Closing Certificate of Borrower, whether or not the same are
permitted to be made without Agent’s consent, since the date of the last report
and (B) all Project Costs incurred for the applicable month and in the
aggregate, by line item, with a comparison of the budgeted Project Costs and the
actual Project Costs, by line item.

(b) Borrower shall prepare and submit to Agent such other financial statements
and reports as Agent may reasonably require. All financial statements shall be
in a format approved by Agent and certified as true, correct, and complete and
not misleading as to Borrower’s financial condition or such other matters
contained in any such statement and reports by an officer or authorized
representative of Borrower approved by Agent. The monthly financial statements
shall certify that there are no pending claims against Borrower or, if any such
claims exist, the nature and amount of each such claim, and the amount of any
Governmental Health Program recoupments or recoupments of any third-party payor
being sought, requested, claimed, or threatened against Borrower. All financial
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied.

(c) No later than thirty (30) days after the end of each calendar quarter
Borrower shall furnish Agent with a copy of Borrower’s quarterly financial
statements for the prior calendar quarter, and no later than April 30 of each
year Borrower shall furnish Agent (i) with a copy of Borrower’s annual financial
statements for the prior calendar year, including, with respect to both
quarterly and annual statements, a statement of the income and expenses for
Borrower and the Facility, cash flow statement and balance sheet and statement
of profit and loss for Borrower and the Facility which financial statements
shall be audited by McGladrey & Pullen, LLP, or another independent certified
public accounting firm approved by Agent and (ii) a certificate from an officer
or authorized of Borrower approved by Agent that there is no Default, Event of
Default or Cash Trap Event.

 

40



--------------------------------------------------------------------------------

(d) No later than October 5th of each year, Borrower shall prepare (or cause to
be prepared) and shall deliver to Agent for Agent’s review and approval the
proposed Budget for the Facility for the succeeding calendar year, along with
all documentation made available to the Joint Operating Committee with respect
to any such proposed Budget. In addition, Borrower shall submit to Agent for
Agent’s review and approval any proposed modification or amendment to any
Budget, along with all documentation made available to the Joint Operating
Committee with respect to any such proposed modification or amendment. Borrower
acknowledges and agrees that Agent’s approval rights with respect to any
proposed Budget and with respect to any proposed modification or amendment to
any Budget, which shall be exercised by Agent in good faith and shall be in
Agent’s sole and absolute discretion, are set forth in Section 14 of the
Multi-Party Agreement, and the parties hereto agree that in addition to the
foregoing, to the extent that either the Joint Operating Committee (in
accordance with the Facility Lease) or Agent (in accordance with both this
subsection (d) and Section 14 of the Multi-Party Agreement) have not approved a
proposed Budget, then the last sentence of Section 24.3.1 of the Facility Lease
shall be operative. Any Budget, once approved by Agent, shall constitute the
Operating Budget for the period covered by said Budget. Borrower shall not
approve, nor suffer or permit the approval of, any Budget (or any changes to any
Budget) described in the Facility Lease without the prior written approval of
Agent.

(e) No later than April 30 of each year, Borrower shall cause each Guarantor to
submit to Agent financial statements containing statements of income and
expenses for the previous year and assets and liabilities as of the last day of
the previous year. Each Guarantor shall certify their individual respective
statements as true, correct and complete in all materials respects and not
misleading as to their individual financial condition.

(f) Agent shall have the right at any time and from time to time to audit the
financial information provided by Borrower and any Guarantor pursuant to the
terms of this Agreement in accordance with the then customary audit policies and
procedures of Agent using auditors selected by Agent. The Agent shall pay for
the cost of its auditors; provided, however, if (A) such audit shall have been
commenced during a Default, Event of Default or Cash Trap Event, or (B) such
audit reveals a material discrepancy from the information previously provided to
Agent, Borrower shall pay the out-of-pocket costs and expenses of such audit.

(g) Borrower shall keep and maintain separate books and records with respect to
the Property. Borrower will allow Agent, its representatives or agents, at any
time during normal business hours and upon reasonable prior notice, access to
all books and records of Borrower, including Borrower’s books of account and all
supporting and related vouchers or papers kept by or on behalf of Borrower or
its representatives or agents in connection with maintenance, ownership,
operation or leasing of the Property, such access to include the right to make
extracts or copies thereof. At Agent’s request, Borrower shall also cause all of
the financial information, statements, certificates and reports required to be
delivered to Agent pursuant to this Section 5.1.1 to be delivered to Agent in
electronic format.

5.1.2 Impositions.

(a) Subject to Section 2.5.8, Borrower shall pay all Impositions before the same
become delinquent and upon written request, shall furnish to Agent duplicate
receipts for

 

41



--------------------------------------------------------------------------------

such payment. Unless Agent has paid such Impositions directly on Borrower’s
behalf, Borrower shall furnish to Agent evidence that all Impositions are paid
at least five (5) Business Days prior to the last date for payment of such
Impositions and before imposition of any penalty or accrual of interest.

(b) Notwithstanding the foregoing, so long as no Event of Default or monetary
Default has occurred and is then continuing, Borrower may in good faith, with
reasonable diligence and at Borrower’s sole cost and expense contest the
validity or amount of any Impositions, provided that:

(i) such contest prevents or suspends the collection of the Contested Taxes and
the sale or forfeiture of all or any part of the Property to satisfy the payment
of the Contested Taxes; and

(ii) Borrower notifies Agent in writing of Borrower’s intent to contest before
any Contested Taxes have been increased by any interest, penalties or other
costs; and

(iii) Borrower has deposited with Agent to be held by Agent, together with the
sums provided in subsection (c) below, a sum of money which taken with the
deposits already held by Agent pursuant to subsection (c) below is sufficient in
Agent’s sole judgment to pay the amount of the Contested Taxes, including
interest and penalties, and Borrower shall increase such deposits upon demand by
Agent whenever Agent deems such additional deposit necessary to cover the cost
of additional interest and penalties.

(c) If Borrower fails to pursue the proceeding for the Contested Taxes with
reasonable diligence or if Borrower fails to deliver to Agent the additional
deposits required in this subsection (c), Agent may, at Agent’s option, apply
such additional deposits to the payment of all or any portion of the Contested
Taxes, including all penalties and interest. If the amount of the additional
deposits is insufficient to pay the Contested Taxes together with all interest
and penalties, Borrower shall upon demand deposit an amount sufficient to make
such payment of the Contested Taxes in full. Provided no Event of Default then
exists and Borrower has notified Agent in writing that Borrower has obtained a
final disposition of the Contested Taxes, together with an official tax bill for
such Contested Taxes, Agent shall use the funds on deposit with Agent, together
with the Monthly Tax Deposits relating to such Contested Taxes, to pay the
Contested Taxes in full.

5.1.3 Insurance.

(a) Until the Indebtedness is fully paid and all obligations of Agent and
Lenders under the Loan Documents have been finally terminated, all of the
Collateral shall be kept at all times insured against loss and damage by such
hazards, casualties and contingencies in such amounts, subject to such
deductibles, and for such periods as may from time to time be reasonably
required by Agent. All insurance shall be written in policies and by insurance
companies approved by Agent. All policies of insurance and renewals thereof
shall contain standard noncontributory lender or mortgagee clauses or loss
payable clauses in favor of Agent, for the benefit of Lenders, and their
successors and assigns and shall name Agent, for the benefit of Lenders, and
their successor and assigns as an additional insured and shall provide for at
least

 

42



--------------------------------------------------------------------------------

thirty (30) days’ prior written notice of modification (including cancellation)
to Agent without cost to Agent, and Agent shall be endorsed onto all such
policies as a cancellation recipient, as well as a waiver of subrogation
endorsement and such other endorsements as Agent shall require. All policies of
insurance and renewals thereof shall contain such further endorsements as Agent
may require, in form and content acceptable to Agent. Without limiting the
generality of the foregoing, all policies of insurance shall be in amounts and
have deductibles (if any) approved by Agent and contain clauses or endorsements
to the effect that no act or negligence of Borrower, or anyone acting for
Borrower or of any tenant under any Lease or other occupant, or failure to
comply with the provisions of any policy which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way effect the
validity or enforceability of the insurance insofar as Agent and Lenders are
concerned. Copies of all policies of insurance and original certificates of
insurance on ACORD forms acceptable to Agent, together with evidence of fully
paid premiums, shall be delivered to Agent as issued at least thirty (30) days
before the expiration of old policies and shall be held by Agent until all
Obligations have been fully paid and performed and all obligations of Agent and
Lenders under the Loan Documents finally terminated. Upon request by Agent,
Borrower, at its sole cost and expense, shall furnish to Agent evidence of the
replacement cost of the Property that is satisfactory to Agent. In case of any
transfer of title to the Property either resulting from an exercise of remedies
under or pursuant to the Mortgage or in lieu of such remedies, complete title to
all policies of insurance required by this Agreement and to all prepaid or
unearned premiums thereon shall pass to and vest in the grantee or other
transferee of the Property. Agent and Lenders shall not, by reason of accepting,
rejecting, approving or obtaining insurance, incur any liability for payment of
losses.

(b) Without in any way limiting the generality of the foregoing, Borrower
covenants and agrees to maintain the following insurance coverage: (i) all risk
of physical loss or special perils coverage insurance, for an amount equal to
not less than one hundred percent (100%) of the full replacement cost of the
Improvements and fixtures located on the Property, written on a replacement cost
basis and with endorsements covering replacement cost (without depreciation),
building ordinances/enforcement of law (including demolition and increased cost
of construction, which building ordinance coverage endorsement shall be in such
amount as Agent may reasonably require), vandalism, malicious mischief,
terrorist acts, building collapse, boiler and machinery, sewer back up;
(ii) rent loss and/or business interruption insurance in an amount equal to not
less than the projected gross revenue from the Property for twelve (12) months,
less any allocable charges and expenses which would not continue during the
period of restoration; (iii) commercial general public liability and property
damage insurance with a broad form coverage endorsement for an amount as
reasonably required from time to time by Agent but not less than an aggregate
amount of Ten Million Dollars ($10,000,000.00) and an occurrence limit of not
less than Five Million Dollars ($5,000,000.00) combined single limit; (iv) flood
insurance with coverages reasonably acceptable to Agent; (v) earthquake
insurance with coverages acceptable to Agent; (vi) insurance covering pressure
vessels, pressure piping and machinery, if any, and all major components of any
centralized heating or air-conditioning systems located in the Improvements, in
an amount satisfactory to Agent, such policies also to insure against physical
damage to the Improvements arising out of peril covered thereunder; and
(vii) such other insurance that may be required from time to time by Agent. All
insurance policies shall be issued by an insurer licensed to do business in the
jurisdiction in which the Property is located and which has a rating of at least
“AA” by Standard & Poor’s and a rating of A:X or better in the current Best’s
Insurance Reports. In addition to the requirements of this

 

43



--------------------------------------------------------------------------------

Section 5.3, Borrower shall cause Agent to be named as an additional insured
under Provider’s professional liability insurance described in Section 12.1.10
of the Facility Lease, and Borrower shall deliver to Agent a copy of such policy
of insurance and original certificates of insurance on ACORD forms acceptable to
Agent, together with evidence of fully paid premiums, at least thirty (30) days
before the expiration of the then current policy.

(c) At all times prior to Completion of the Improvements and the Facility, and
in connection with any other Construction Project (if required by Agent),
Borrower shall have delivered to Agent a so-called Builder’s Risk Completed
Value non-reporting form insurance policy for one hundred percent (100%) of the
replacement value of the completed Improvements and Facility (including, without
limitation, one hundred (100%) percent of the replacement cost value of all
improvements and betterments, but excluding foundations and any other
improvements not subject to physical damage) and shall include, without
limitation, coverage for loss by testing, collapse, theft, flood, and earth
movement. Such insurance policy shall also include coverage for: (i) loss
suffered with respect to materials, equipment, machinery, and supplies whether
on-site, in transit, or stored off-site and with respect to temporary
structures, hoists, sidewalks, retaining walls, and underground property unless
required to be insured by any contractor or subcontractor, and coverage for
damage caused by “War” or the acts of terrorists, whether certified or
uncertified; (ii) soft costs (including delayed opening) that are recurring
costs, which shall include, without limitation, delayed opening loss of
income/revenue coverage for a period of recovery of not less than eighteen
(18) months commencing from the date the Improvements and the Facility were to
be completed as approved by Agent in its sole discretion, as well as costs to
reproduce plans, specifications, blueprints and models in connection with any
restoration following a casualty; (iii) demolition, debris removal and increased
cost of construction, including, without limitation, increased costs arising out
of changes in applicable laws and codes; and (iv) operation of building laws.

(d) If at any time a dispute arises with respect to replacement cost, Borrower
agrees to provide at Borrower’s expense, an insurance appraisal prepared by an
insurance appraiser approved by Agent, establishing the full replacement cost in
a manner satisfactory to the insurance carrier.

(e) Subject to Section 2.5.8, Borrower shall pay or cause to be paid, in a
timely manner, all Premiums. At least thirty (30) days prior to the expiration
of any policy of insurance, Borrower shall furnish to Agent renewal insurance
policies (or Evidence of Commercial Property Insurance on ACORD 28 and a
Certificate of Liability Insurance on ACORD 25) as required by this Agreement
and the other Loan Documents.

(f) Borrower shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless Agent, for the benefit of Lenders, is included thereon as the loss payee
and an additional insured as applicable, under a standard mortgagee clause
acceptable to Agent and such separate insurance is acceptable to Agent.

(g) Unless Borrower provides Agent with evidence of the insurance coverage
required by this Agreement, Agent, on behalf of Lenders, may purchase insurance
at Borrower’s expense to protect Agent’s and Lenders’ interest in the Property.
This insurance may, but need

 

44



--------------------------------------------------------------------------------

not, protect Borrower’s interests. The coverage Agent purchases may not pay any
claim Borrower makes or any claim that is made against Borrower in connection
with the Property. Borrower may later request Agent to cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained insurance as required by this Agreement. If Agent purchases
insurance required to be provided under this Agreement, Borrower will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the Indebtedness and shall bear interest
at the Default Rate. The costs of the insurance may be more than the cost of
insurance Borrower may be able to obtain on its own.

(h) Borrower shall cooperate with Agent in all respects in obtaining for Agent
on behalf of Lenders the benefits of any insurance proceeds lawfully or
equitably payable in connection with the Property, and Agent shall be reimbursed
for any out-of-pocket expenses reasonably incurred in connection therewith
(including attorneys’ fees and disbursements, and, if necessary to collect such
proceeds, the expense of an appraisal on behalf of Agent in case of a fire or
other casualty affecting the Property or any part thereof) out of such insurance
proceeds.

5.1.4 Leases.

(a) Without the prior written consent of Agent which may be granted or withheld
in Agent’s sole and absolute discretion, Borrower shall not (i) enter into any
Lease, (ii) modify, amend, renew, extend or terminate any Lease, (iii) accept
any payment on a Lease for more than one month in advance of its due date,
(iv) enter into any ground lease of the Property, or (v) accept the surrender of
any Lease. At Agent’s request, Borrower shall cause the tenant under any Lease
(other than the Facility Lease) to execute a subordination and attornment
agreement in form and substance satisfactory to Agent. Borrower shall provide
Agent with a copy of a fully executed original of each Lease executed subsequent
to the Closing Date promptly following its execution. No later than sixty
(60) days after the Closing Date, Borrower shall deliver written notice to
Provider under the Facility Lease (a copy of which shall be delivered to Agent
contemporaneously with its delivery to Provider) adding Agent, at Agent’s
Address, as an additional required notice party of Borrower (as Manager) under
Section 27.6 of the Facility Lease.

(b) Borrower shall (i) observe and perform (A) all obligations of the lessee
under the Ground Sublease in full compliance with all provisions thereof and
(B) all obligations of the lessor under all Leases and the Ground Lease in full
compliance with all provisions thereof, and (ii) enforce all terms, provisions,
covenants and conditions contained in the Leases, the Ground Lease and the
Ground Sublease. Borrower will not suffer or permit any breach or default to
occur in any of Borrower’s obligations under the Ground Sublease, the Ground
Lease or any of the Leases nor suffer or permit the same to terminate by reason
of any failure of Borrower to meet any requirement thereunder, including those
with respect to any time limitation within which any of Borrower’s work is to be
done or the space is to be available for occupancy by the tenant. Borrower shall
promptly notify Agent in writing in the event of a default under the Ground
Sublease, the Ground Lease or a Lease and, notwithstanding the foregoing,
Borrower shall deliver to Agent a complete copy of each notice of default
Borrower delivers in connection with the Ground Sublease, the Ground Lease or
the Facility Lease at the same time as and

 

45



--------------------------------------------------------------------------------

whenever Borrower delivers any such notice of default. Borrower will not waive
any rights under the Ground Sublease, the Ground Lease or any of the Leases and
will enforce the obligations of tenants under and guarantors of the Leases,
including amendments approved by Agent. Borrower has not and shall not assign or
pledge any Leases or the right to receive any payments thereunder except as
permitted in this Agreement.

(c) Borrower shall deliver to Agent all tenant security deposits (if any),
including letters of credit, which security deposits Agent shall hold pursuant
to Section 2.5.7, subject in each case to the rights of the applicable tenant to
the return of such security deposit in accordance with the applicable Lease.
Upon forfeiture of any security deposit, the amount thereof shall be applied to
the Indebtedness. All lease termination payments or fees shall be paid to Agent
and shall be applied to the Indebtedness.

(d) Borrower shall deliver to Agent a complete copy, within two (2) Business
Days of its receipt, of all (i) Construction Warranty Breach Notices, Equipment
Default Notices and notices of Equipment Failure delivered to Borrower pursuant
to Article VII of the Facility Lease, (ii) Budget Impasse Notices delivered to
Borrower pursuant to Section 24.4.2(a) of the Facility Lease, (iii) Scripps
Standards Notices delivered to Borrower pursuant to Section 24.4.2(b) of the
Facility Lease, (iv) notices received pursuant to the Facility Lease which
relate to any fact, circumstance or condition which could result in a Manager
Event of Default if not remedied in accordance with the Facility Lease,
(v) notices received pursuant to Sections 8.2.2, 8.5.2, 8.5.4, 9.6.2, 13.9 or
24.5(v) of the Facility Lease, (vi) default notices received by Borrower under
the Ground Sublease, and (vii) notices terminating the Facility Lease or the
Ground Sublease, exercising or purporting to exercise any right to terminate the
Facility Lease or the Ground Sublease, or suspending or ceasing the performance
of obligations under the Facility Lease or the Ground Sublease.

(e) Borrower shall deliver to Agent a complete copy of each notice Borrower
delivers in connection with the Facility Lease at the same time as and whenever
Borrower delivers any such notice, including, without limitation, any notice
delivered by Borrower pursuant to Sections 8.2.2, 8.5.3, 8.17, 9.6.1, 13.2.1,
13.3, 13.9, 15.1.1, 15.1.9, 15.7 or 25.3 of the Facility Lease.

(f) In the event of a Performance Decline (as that term is defined in the
Facility Lease) (i) Borrower shall take all action necessary under the Facility
Lease to reserve its rights with respect to any such Performance Decline,
(ii) Borrower shall, within five (5) Business days after its receipt thereof,
deliver to Agent a copy of any corrective plan submitted to Borrower pursuant to
Section 25.3 of the Facility Lease, and (iii) in the event Borrower has the
right to terminate the Facility Lease pursuant to Section 25.3 of the Facility
Lease, any decision by Borrower with respect to such termination right shall be
subject to Agent’s prior consent.

5.1.5 Operations.

(a) Borrower shall comply, and shall cause Provider to comply (in accordance
with the Facility Lease), with all Applicable Laws with regard to the Property,
the Project, the Provider Operations and the Facility. Without limiting the
foregoing, Borrower shall obtain and maintain, or cause to be obtained and
maintained, those registrations, licenses, certifications,

 

46



--------------------------------------------------------------------------------

approvals, permits, and regulatory clearances (including any required
certificates of need and certificates of exemption) (collectively, “Proton
System Approvals”) required for (i) the manufacture, sale, transport, delivery,
installation and commissioning of the Proton System and any subsequent
modifications and additions thereto, (ii) the clinical personnel, including
physicians who specialize in radiation oncology, to operate the Proton System at
the Facility to provide treatment to Patients, (iii) clinical commissioning and
ongoing clinical operation of the Proton System and the Facility, (iv) disposal
of irradiated materials, and (v) possession, use and installation of
radiation-generating machines. Borrower shall deliver to Agent evidence of its
compliance with the foregoing upon Agent’s request.

(b) At all times, Guarantor and the Board of Managers shall be in charge of
executing Borrower’s business plan and shall exercise operational and management
control, including day-to-day business decisions, with respect to the Property
and the Project, except for those duties to be performed by Provider under the
Facility Lease. In addition to the foregoing, Borrower agrees that until the
expiration of the Ramp-Up Period (i) Jeffrey L. Bordok shall personally devote
not less than twenty-five percent (25%) of his professional responsibilities to
the Project and (ii) Sarah Hutchinson, Executive Vice President of Sponsor (or
another qualified person acceptable to Agent), shall devote thirty-three percent
(33%) of her professional responsibilities to the Project. Borrower shall not
engage the services of a property manager, enter into any property management
agreement or terminate or replace any property manager or property management
agreement without, in each case, Agent’s prior written consent. After the
expiration of the Ramp-Up Period, Borrower shall cause the Proton System to
remain fully operational and able to provide treatments to Patients so as to
prevent a Material Adverse Effect and to operate the Property in conformance
with the then current Operating Budget. Subject to Section 2.5.6, Borrower shall
pay all Support Services Fees and all other amounts that Borrower is required to
pay pursuant to the O&M Agreement before the same become delinquent and upon
written request, shall furnish to Agent duplicate receipts for such payment.
Unless Agent has paid such Support Services Fees and all other amounts that
Borrower is required to pay pursuant to the O&M Agreement directly on Borrower’s
behalf, Borrower shall furnish to Agent evidence that all such amounts are paid
at least five (5) Business Days prior to the imposition of any penalty or
accrual of interest.

(c) All Personal Property shall continue to be located on the Land. Borrower
shall not, without the prior written consent of Agent, sell, assign, transfer,
remove or permit to be removed from the Land or the Improvements any of the
Personal Property, provided, so long as no Event of Default exists, Borrower may
sell or otherwise dispose of the Personal Property when obsolete, worn out,
inadequate, unserviceable or unnecessary for use in connection with the Project,
but only upon replacing the same with other Personal Property at least equal in
value and utility to the Personal Property that is disposed, and provided
further that the priority and perfection of Lenders’ security interest is fully
preserved in such replacement Personal Property. Borrower shall, from time to
time, on request of Agent, deliver to Agent an inventory of the Personal
Property in reasonable detail. All Personal Property, and all replacements
thereof, substitutions therefor or additions thereto, at all times, shall be
kept and maintained free and clear of Liens, except for Permitted Exceptions.
Borrower shall, upon demand, execute and deliver to Agent such financing
statements and other documents in form satisfactory to Agent, and will do all
such acts and things as Agent may at any time, or from time to time, reasonably

 

47



--------------------------------------------------------------------------------

request or as may be necessary or appropriate to establish and maintain Lenders’
first perfected security interest in the Personal Property, free of any Liens,
except for Permitted Exceptions.

(d) Borrower shall: (i) promptly repair, restore or rebuild any Improvements now
or hereafter on the Land which may become damaged or be destroyed, such restored
or rebuilt Improvements to be of at least equal value and substantially the same
character as prior to such damage or destruction, provided that any Loss
Recoveries relating to such damage or destruction have been released to Borrower
under the terms of this Agreement to effectuate such repairs or restoration, but
regardless of whether such Loss Recoveries are sufficient for such repairs or
restoration are available or sufficient for the purpose; (ii) keep the Property
in good condition and repair and in good working order and without waste,
(iii) pay all operating costs for the Property and immediately pay when due any
indebtedness which may be secured by a Lien, and upon request deliver to Agent
satisfactory evidence of the discharge of such Lien, subject to any right
Borrower may have hereunder to contest such Lien; (iv) complete within a
reasonable time any Improvements now or at any time in process of construction
upon the Property (except that the Construction Work to be performed pursuant to
the General Contractor’s Agreement and the Proton System Purchase Agreement
shall be Completed in accordance with the timelines set forth on Exhibit D to
the Closing Certificate of Borrower); (v) comply with all requirements of all
covenants, easements and restrictions of record with respect to the Property and
the use thereof; (vi) not make any alterations (nor take any steps in
preparation thereof, including, without limitation, ceasing marketing
activities) to the Property or demolish any portion of the Improvements or
repairs and replacements without Agent’s prior written consent, except as
required by Applicable Law, repairs the cost of which do not exceed $100,000
(provided that the aggregate cost of all repairs, whether or not consented to by
Agent, does not exceed $500,000) or in connection with the Construction Work to
be performed pursuant to the General Contractor’s Agreement or the Proton System
Purchase Agreement; (vii) not suffer or permit any change in the general nature
of the use or occupancy of the Property, without Agent’s prior written consent;
(viii) not initiate, seek or acquiesce in any zoning reclassification, change or
variance without Agent’s prior written consent; (ix) provide and thereafter
maintain adequate parking areas within the Property as may be required by
Applicable Laws, together with any sidewalks, aisles, streets, driveways and
sidewalk cuts and sufficient paved areas for ingress, egress, and right of way
to and from the adjacent public thoroughfares necessary or desirable for the use
thereof, and observe and comply with any conditions necessary to preserve and
extend any and all rights, licenses, permits (including, without limitation,
zoning variances, special exceptions and nonconforming uses), privileges,
franchises and concessions that are applicable to the Property and the use and
occupancy of the Property; (x) not cause or permit, or file for, any
resubdivision of the Land prior to satisfaction of all requirements of
Applicable Laws and without Agent’s prior written consent, and not cause or
permit the use of the Property for any non-conforming use under Applicable Laws;
(xi) not grant, create, permit, amend or modify any easements, licenses,
covenants, conditions, encumbrances or declarations affecting the Property;
(xii) operate the Property and the Project in conformity with the Operating
Budget then in effect; (xiii) promptly perform and observe all agreements
required to be performed by it under all Material Agreements; (xiv) give Agent
notice of any default under Leases and Material Agreements; (xv) not amend any
document which is a Permitted Exception without in each case Agent’s prior
written consent; (xvi) not permit the use of the Land by the public in such a
manner that might make possible a claim of adverse use or possession or any
implied declaration, easement or other right; and (xvii) promptly correct all

 

48



--------------------------------------------------------------------------------

defects (other than of an immaterial nature that do not affect the use of the
Improvements for their intended purpose or their value) in the Improvements or
any departure from the Construction Documents (except for non-material
deviations therefrom that do not adversely affect the use of the Improvements
for their intended purpose or their value) not previously approved by Agent to
the extent required hereunder (and Borrower agrees that the making of any
Advance whether before or after such defects or departures are discovered by, or
brought to the attention of, Agent shall not constitute a waiver of Agent’s
right to require compliance with this covenant).

(e) Borrower shall cause Provider to (in accordance with the Facility Lease),
engage in business of performing the Provider Operations and Borrower shall, and
shall cause Provider to, preserve, renew and keep in full force and effect their
respective existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business. Without limiting the
generality of the foregoing, Borrower shall cause the Facility to be and remain
certified for participation in Medicare and Medicaid. Borrower shall not, and
shall not permit any line of business to be conducted at the Facility, directly
or indirectly, other than the Provider Operations. Borrower shall, and shall
cause Provider to, take all necessary action to collect as promptly as possible
all receivables from all Account Debtors and shall submit to each Account
Debtor, promptly and diligently, all materials required by any such Account
Debtor for payment. Borrower shall not, and shall not suffer, permit or allow
Sponsor or any Affiliate of either Sponsor or Borrower, cause, facilitate or
encourage any Executive Personnel (including, without limitation, the Medical
Director of the Facility, the Facility’s chief physicist or any licensed
physician engaged in the Provider Operations) to cease the performance of their
services at the Facility. Borrower shall immediately notify Agent in writing if
any Executive Personnel (including, without limitation, the Medical Director of
the Facility, the Facility’s chief physicist or any licensed physician engaged
in the Provider Operations) ceases the performance of their services at the
Facility.

(f) Borrower shall, and shall cause Provider to, maintain all Licenses necessary
to conduct the Provider Operations and in accordance with Applicable Laws,
including participation in Governmental Health Programs, and shall take or cause
to be taken any steps required to comply with any such new or additional
requirements that may be applicable to the Provider Operations. If and as
required, all Governmental Health Program cost reports will be properly and
timely filed. Borrower will furnish to Agent, within five (5) days of receipt by
Borrower or Provider, (i) a copy of any health care survey report related to
licensure or certification (including, without limitation, each Medicare,
Medicaid, Joint Commission and any other accreditation agency survey report),
(ii) any statement of deficiencies pertaining to the Provider Operations, the
Facility, or Borrower or Provider, and (iii) any and all notices from any
licensing and/or certifying agencies that any license or permit relating to the
operation of the Facility is being suspended or revoked (or threatens to do so)
or that the Facility is being downgraded to a substandard category (or threatens
to do so) or that any investigation or proceeding with respect to any such
action is pending or threatened, and within the time period required by the
particular agency for submission, Borrower shall submit or cause to be submitted
to such agency and Agent a copy of the plan of correction with respect to any of
the foregoing if such plan of correction is required by such agency issuing the
statement of deficiency or notice. Borrower shall maintain, or shall cause
Provider to maintain, all records required to be

 

49



--------------------------------------------------------------------------------

maintained by any Governmental Authority or otherwise under the Healthcare Laws,
including, but not limited to, records pertaining to patient trust funds.

(g) Borrower shall cause Provider to maintain on its behalf a corporate health
care regulatory compliance program (“CCP”) which includes at least the following
components and allows Agent, Lenders and/or any outside consultants from time to
time to review such CCP: (i) standards of conduct and procedures that describe
compliance policies regarding federal, state and local laws with an emphasis on
prevention of fraud and abuse; (ii) the specific officer within high-level
personnel identified as having overall responsibility for compliance with such
standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including, without limitation, fraud and abuse laws and illegal billing
practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to detect violations of the CCP; and (vi) mechanisms to
immediately respond to detected violations of the CCP.

(h) For any contract or agreement between Borrower or Provider and any Account
Debtor that is subject to the Federal Assignment of Claims Act, as amended (31
U.S.C. Section 3727) or any similar state or local law (a “Government
Contract”), Borrower shall comply, and shall cause Provider to comply, with the
following covenants and procedures:

(i) Borrower shall give Agent written notice of Borrower’s or Provider’s
execution of or receipt of an award of a Government Contract (within ten
(10) days after such Government Contract is awarded or executed, whichever is
earlier);

(ii) If requested by Agent, Borrower shall, or shall cause Provider to, execute
and deliver to Agent, within ten (10) days of Agent’s request, a separate
assignment of the Government Contract in form and content satisfactory to Agent
and using forms provided by Agent;

(iii) Agent shall have the right to send to the Account Debtor in respect of
such Government Contract such notices, and request such acknowledgments of the
Account Debtor, as Agent deems necessary to cause such Account Debtor to
recognize the assignment of the Accounts under such Government Contract and
payment rights in respect thereof to Agent, as the first and only claim against
such Accounts, in accordance with the Federal Assignment of Claims Act, as
amended (31 U.S.C. Section 3727) or any similar state or local law. Borrower
shall cooperate, and shall cause Provider to cooperate, with Agent in sending
and procuring such notice and acknowledgment; and

(iv) Borrower shall not suffer or permit to exist, and shall cause Provider to
not suffer or permit to exist, any notice or claim against Accounts under a
Government Contract, other than notices and claims of Agent and Lenders.

 

50



--------------------------------------------------------------------------------

(i) Borrower shall not make, suffer or permit, and shall cause Provider to not
make, suffer or permit, any of the following to occur:

(i) with respect to any certificate of need or similar certificate, license, or
approval issued by any Governmental Authority for the number of beds, treatment
rooms and units in the Facility or any other License or rights thereunder:
(A) any sale, transfer, conveyance, alienation, pledge, assignment, mortgage,
encumbrance, hypothecation or other disposition, including any transfer all or
any part of the Facility’s treatment rooms to another site or location, or
(B) any rescission, withdrawal, revocation, amendment or modification of or
other alteration of the nature, tenor or scope, including, but not limited to,
any change to the Facility’s authorized treatment rooms capacity and/or the
number of treatment rooms approved by the applicable Governmental Authority or
state regulator; or

(ii) services other than those provided by or through the Proton System or
otherwise related to such services at the Facility, without Agent’s prior
written consent.

(j) Borrower shall cause Provider to: (i) perform the Provider Operations to
Patients in compliance with ethical standards, laws, rules and regulations
applicable to it or any facility or location it operates; (ii) assure that each
of its employees and each employee of such facility or location has all required
and appropriate licenses, credentials, approvals and other certifications to
perform his or her duties and services for such location and that an adequate
background check has been performed on each such employee; and (iii) maintain at
the Facility the number of properly trained and licensed physicians and other
staff that are necessary and appropriate to conduct the Provider Operations,
each of whom shall perform proton therapy treatments only at the Facility and at
no other competing facility.

(k) Borrower shall notify Agent within five (5) Business Days following the
occurrence of any of the following facts, events or circumstances, whether
threatened, existing or pending, together with such supporting data and
information as shall be necessary to fully explain to Agent the scope and nature
of the fact, event or circumstance, and shall provide to Agent within five
(5) Business Days of Agent’s request, such additional information as Agent shall
request regarding such disclosure:

(i) the existence of any event or circumstance that causes or will foreseeably
cause any covenant, representation or warranty contained in this Agreement or
any of the other Loan Documents to be breached or untrue, whether or not any
time period for correction or remediation is available to Borrower or Provider.
Without limiting the generality of the foregoing, Borrower shall furnish or
cause to be furnished to Agent copies of all reports and correspondence Borrower
or Provider sends or receives relating to any loss or revocation (or threatened
loss or revocation) of any qualification described in this Section 5.1.5 or any
other violation or possible violation of Healthcare Laws, including any
voluntary disclosure by Borrower or Provider to the Office of the Inspector
General of the United States Department of Health and Human Services, a Medicare
fiscal intermediary or any state’s Medicaid program of a potential overpayment
or any noncompliance matter relating to a Governmental Health Program or an
agreement with a Non-Governmental Payor;

 

51



--------------------------------------------------------------------------------

(ii) the initiation of any validation review, survey, investigation, program
integrity review or reimbursement audits related to Borrower or Provider by any
commission, board or agency in connection with the Medicare or Medicaid
programs;

(iii) any charges of patient abuse or licensing violations involving Borrower,
Provider, or any member of the medical staff of the Facility;

(iv) any voluntary termination of participation in a Governmental Health Program
or Non-Governmental Payor program; or

(v) the existence of any event or circumstance that causes or will foreseeably
cause a reduction, limitation, or restriction in the reimburse of or payment for
Medical Services provided at the Facility under any Governmental Health Program
or any Non-Governmental Payor agreement, which reduction, limitation, or
restriction may have a Material Adverse Effect.

(l) If there shall occur any fact, event or circumstance for which Borrower is
required to give Agent notice under Section 5.1.5(k) above, or if there shall
occur any breach or alleged breach of HIPAA or any Healthcare Laws, Borrower
shall take (or shall cause Provider to take) such action as is necessary to
validly challenge or otherwise appropriately respond to such fact, event or
circumstance within any timeframe required by Applicable Laws, and shall
thereafter diligently pursue the same to a favorable conclusion, all to the
effect that the fact, event or circumstance giving rise to a Borrower’s notice
obligation under Section 5.1.5(k), or the breach or alleged breach of HIPAA or
any Healthcare Laws, shall be dismissed, rescinded, eliminated and otherwise
cease to exist on that date which is the earlier to occur of (a) thirty
(30) days after the date that Borrower became aware of such fact, event or
circumstance, or (b) the expiration of any cure period given under Applicable
Laws to cure any such breach. Provided that Borrower at all times in compliance
with the foregoing covenants and diligently pursues and obtains the cure
described above within the timeframe described above, the existence of any fact,
event or circumstance for which Borrower is required to give Agent notice under
Section 5.1.5(k), or the existence of a breach of HIPAA or any Healthcare Laws,
shall not, in and of itself, constitute a breach of Borrower’s obligations
hereunder unless the same shall in Agent’s good faith judgment:

(i) have a material adverse impact on a Borrower’s or Provider’s ability to
accept, diagnose, treat, admit and/or retain Patients or perform the Provider
Operations at the Facility;

(ii) if applicable, adversely affect Borrower’s, Provider’s or the Facility’s
continued participation in the Medicaid or Medicare programs or any material
Non-Governmental Payor agreement;

(iii) impair the likelihood that Accounts in general will be collected and paid
in the normal course of Borrower’s or Provider’s business and upon the same
schedule and with the same frequency as Provider’s recent collections history,
or impair the value of any Accounts, Property or other Collateral as
underwritten by Agent and Lenders on or about the Closing Date;

 

52



--------------------------------------------------------------------------------

(iv) have occurred as a result of Borrower’s or Provider’s negligence, willful
misconduct, willful breach of this Agreement or Healthcare Laws or failure to
adhere to commercial reasonable standards of operations;

(v) give rise to any liability of Agent or Lenders under any Healthcare Law;

(vi) constitute a matter described in Section 5.1.5(i); or

(vii) otherwise have a Material Adverse Effect upon Borrower, Guarantor or
Provider.

5.1.6 Prohibition on Conveyances and Liens.

(a) Borrower shall not: (i) assign or attempt to assign its rights under this
Agreement and any purported assignment of this Agreement shall be void or
(ii) suffer or permit (A) any change in the management (whether direct or
indirect) of the Property, (B) any Transfer other than a Permitted Transfer or
(C) any replacement of any Authorizing Entity without in each case the prior
written consent of Agent.

(b) Without limiting the foregoing, should Borrower engage in or permit a
Transfer, whether or not approved by Agent, including a Permitted Transfer, that
would constitute or result in the occurrence of one or more non-exempt
prohibited transactions under ERISA or the Internal Revenue Code, Borrower shall
promptly (i) unwind any such Transfer upon notice from Agent or, at Agent’s
option, assist Agent in obtaining such exemption(s) from the Employee Benefits
Security Administration with respect to such Transfer as Agent may deem
necessary or appropriate, and (ii) reimburse Agent for any expenses incurred by
Agent to obtain any such exemptions. Borrower’s obligations under this
subsection (b) shall survive the expiration of this Agreement and the other Loan
Documents.

(c) Borrower shall not suffer or permit any mechanic’s or other lien or claim to
be filed or otherwise asserted, other than the Second Lien Security Agreement,
against the Property or the Collateral or any portion thereof and will promptly
discharge the same if any claim for lien or any proceedings for the enforcement
thereof are filed or commenced; provided, however, that so long as no Event of
Default or monetary Default has occurred and is then continuing and Borrower has
notified Agent in writing of its intent to contest such lien or claim, Borrower
shall have the right to contest in good faith and with due diligence the
validity of any such lien or claim upon furnishing to the Title Company such
security or indemnity as it may require to induce the Title Company to issue an
endorsement to the Title Policy insuring against all such claims, liens or
proceedings; and provided further that Agent will not be required to make any
further Advances unless any such mechanic’s or other liens or claims have been
released or insured against by the Title Company to the sole satisfaction of
Agent.

5.1.7 Single Purpose Entity/Change in Structure. Borrower:

(a) shall maintain its existence as a Single Purpose Entity;

 

53



--------------------------------------------------------------------------------

(b) shall not, without the prior written consent of Agent in each case, cause or
permit (i) any amendment, replacement or termination of its Organizational
Documents or the Organizational Documents of any Authorizing Entity, (ii) the
creation of any new membership, partnership or shareholder interests, as
applicable, in Borrower or any Authorizing Entity, (iii) any dissolution,
voluntary termination of its existence or involuntary termination of its
existence, unless such involuntary termination is rescinded or Borrower’s
existence is reinstated within thirty (30) days), (iv) any change in Borrower’s
or any Authorizing Entity’s state of formation or name, (v) the sale, lease or
disposition of all or substantially all of its assets, or (vi) any rescission,
revocation, nullification, abrogation, termination, supersession, in full or in
part, of, or any amendment or modification to, the SPE Agreement and Resolution;

(c) was and shall be organized solely for the purpose of acquiring, owning,
developing, constructing, managing, operating, and financing the Property;

(d) has not engaged and shall not engage in any business unrelated to the
acquisition, ownership, development, construction, management, operation and
financing of the Property;

(e) has not had and shall not have any assets other than those related to the
Property;

(f) shall have at least two Special Representatives, and has not caused or
allowed and without the consent of all Special Representatives shall not cause
or allow the Board of Managers to take any action described in Section 4.1(b) of
Borrower’s Amended and Restated Limited Liability Company Agreement;

(g) has not, and without the unanimous consent of its Board of Managers and all
Special Representatives, shall not, with respect to itself or to any other
entity in which it has a direct or indirect legal or beneficial ownership
interest, take any Bankruptcy Action;

(h) has remained and shall remain solvent and shall pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due, and shall maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

(i) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of Borrower;

(j) has maintained and shall maintain its accounts, books and records separate
from any other Person and will file its own tax returns;

(k) has maintained and shall maintain its books, records, resolutions and
agreements as official records;

(l) except as contemplated in the Facility Lease, has not commingled and shall
not commingle its funds or assets with those of any other Person and has not
participated

 

54



--------------------------------------------------------------------------------

and shall not participate in any cash management system with any other Person
(except pursuant to the Loan Documents);

(m) has held and shall hold its assets in its own name;

(n) has conducted and shall conduct its business in its name only, and has not
and will not use any trade name, except as contemplated by the Facility Lease;

(o)(A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of other Person except as required by generally
accepted accounting principles;

(p) has paid and shall pay its own liabilities, including the salaries of its
own employees, out of its own funds and assets;

(q) has observed and shall observe all limited liability company formalities;

(r) has and shall have no indebtedness other than unsecured trade payables in
the ordinary course of its business which (1) do not exceed, at any time,
$50,000 and (2) are paid within (30) days of the date incurred;

(s) has not and shall not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person;

(t) has not and shall not acquire obligations or securities of its partners,
members or shareholders;

(u) has allocated and shall allocate fairly and reasonably shared expenses,
including shared office space;

(v) has not pledged and shall not pledge its assets for the benefit of any other
Person except in connection with the Loan;

(w) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name to collect its funds or pay its expenses
and such stationery, invoices and checks shall bear its own name and shall not
bear the name of any other entity unless such entity is clearly designated as
being Borrower’s agent;

(x) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

 

55



--------------------------------------------------------------------------------

(y) has maintained and shall maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(z) has not made and shall not make loans to any Person;

(aa) has not identified and shall not identify its members or any Affiliate of
any of them, as a division or part of it;

(bb) has not entered into or been a party to, and shall not enter into or be a
party to, any transaction with its members or Affiliates except in the ordinary
course of its business and on terms which are intrinsically fair and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party, and which are approved by Agent;

(cc) has not had and shall not have any of its obligations guaranteed by any
Affiliate except pursuant to the Loan Documents;

(dd) has not formed, acquired or held and shall not form, acquire or hold any
subsidiary;

(ee) has complied and shall comply with all of the terms and provisions
contained in its Organizational Documents, including, without limitation, the
SPE Agreement and Resolution. The statements of facts contained in Borrower’s
Organizational Documents are true and correct and will remain true and correct;

(ff) shall consider the interests of its creditors in connection with all
limited liability company actions, as applicable and its Special Representatives
shall owe duties to such entity as a stand-alone business entity, shall not
consider the interests of the members or any direct or indirect beneficial owner
of the members and shall consider the interests of Agent and Lenders;

(gg) shall provide in its Organizational Documents that upon the occurrence of a
Bankruptcy Action, relief from the automatic stay arising under section 362 of
the Bankruptcy Code shall automatically be granted in favor of Agent and
Lenders, and their successors and/or assigns, and Borrower (a) shall consent to
and not contest or oppose any motion made by Agent, on behalf of Lenders, for
such relief and shall not seek to reinstate the automatic stay pursuant to
section 105 or any other provision of the Bankruptcy Code, and (b) acknowledges
and agrees that the occurrence or existence of an Event of Default under any of
the Loan Documents shall, in and of itself, constitute “cause” for relief from
the automatic stay pursuant to section 362(d)(1) of the Bankruptcy Code;

(hh) shall at all times have two (2) Special Representatives. In the event of
the death, incapacity, resignation or removal of a Special Representative, a
replacement Special Representative shall promptly be appointed and no action
requiring the consent of the Special Representative shall be taken until a
replacement Special Representative has been appointed. Any Special
Representative appointed by Borrower must be reasonably acceptable to Agent. In

 

56



--------------------------------------------------------------------------------

addition, no Special Representative may be removed unless his or her successor
satisfying the definition hereunder has been appointed; and

(ii) shall have two Special Members in accordance with the SPE Agreement and
Resolution.

Notwithstanding Section 5.1.7(b) above, no later than one (1) year after the
Closing Date, Borrower shall cause its Organizational Documents to be amended
(such amendment being subject to Agent’s prior written approval) to provide
that, without the additional consent or approval of the members of Borrower,
Borrower’s Organizational Documents may be further amended solely by the Board
of Managers to comply with any prospective lender’s requirements regarding
Borrower’s status as a Single Purpose Entity.

At no time during the term of the Loan shall the size of the Board of Managers
be increased and Borrower shall obtain Agent’s prior written approval of each
replacement of any members of the Board of Managers who are currently executive
management personnel of Sponsor. Further, neither the Board of Managers, nor any
member of the Board of Managers, shall take any action (or facilitate, solicit
or cause any action to be taken) to coerce or unduly influence the granting or
withholding of consent by any of the Special Representatives in connection with
any matter requiring the consent of the Special Representatives, provided that
this provision will not prohibit Borrower from advocating its position with the
Special Representatives without coercion or undue influence.

5.1.8 Environmental Matters. Borrower will:

(a) not install, use, generate, manufacture, produce, store, release, discharge
or dispose of on, under or about the Property, nor transport to or from the
Property, any Hazardous Substance nor allow any other person or entity to do so
except for routine cleaning supplies in customary amounts and any other
Hazardous Substances required in the normal course of business of the operation
of the Facility; provided that all such cleaning supplies and other Hazardous
Substances shall be stored, generated, handled, used and disposed of in
accordance with all Applicable Laws;

(b) keep and maintain the Property in compliance with, and shall not cause or
permit the Property to be in violation of, any Environmental Law;

(c) give prompt notice to Agent of (i) any proceeding, investigation or inquiry
commenced by any governmental authority with respect to the presence of any
Hazardous Substance on, under or about the Property or the migration thereof to
or from adjoining property; (ii) all claims made or threatened by any individual
or entity against Borrower or the Property relating to any loss or injury
allegedly resulting from any Hazardous Substance; (iii) the discovery by
Borrower of any occurrence or condition on any real property adjoining or in the
vicinity of the Property which might cause the Property or any part thereof to
be subject to any restriction on the ownership, occupancy, transferability or
use of the Property under any Environmental Law; and (iv) any written notice
received (and Borrower shall promptly deliver to Agent a copy of such notice) by
or on behalf of Borrower from any Governmental Authority with respect to any
Hazardous Substance alleged to exist at or emanate from the Property;

 

57



--------------------------------------------------------------------------------

(d) grant to Agent the right and privilege to: (i) join in and participate in,
as a party if it so elects, any one or more legal proceedings or actions
initiated with respect to the Property under any Environmental Law; and
(ii) have all costs and expenses thereof (including without limitation Agent’s
and Lenders’ reasonable attorneys’ fees and costs) paid by Borrower; and

(e) immediately give notice to Agent of any potential safety hazard or unsafe
condition of which it becomes aware relating to or involving the Proton System
and diligently correct or cause to be corrected any such condition that is found
to exist.

5.1.9 Terrorism and Anti-Money Laundering.

(a) Borrower shall, and shall cause all Authorizing Entities to, comply with
applicable federal anti-terrorism and anti-money laundering laws and
regulations. All payments by Borrower to Agent or from Agent to Borrower will
only be made in Borrower’s name and to and from a bank account of a bank based
or incorporated in or formed under the laws of the United States or a bank that
is not a “foreign shell bank” within the meaning of the U.S. Bank Secrecy Act
(31 U.S.C. § 5311 et seq.), as amended, and the regulations promulgated
thereunder by the U.S. Department of the Treasury, as such regulations may be
amended from time to time.

(b) Borrower shall provide Agent, from time to time, with such information as
Agent determines to be necessary or appropriate to comply with the anti-money
laundering laws and regulations of any applicable jurisdiction, or to respond to
requests for information concerning the identity of Borrower, any Authorizing
Entity or other person or entity controlling or controlled by Borrower or any
person or entity having a beneficial interest in Borrower, from any governmental
authority, self-regulatory organization or financial institution in connection
with its anti-money laundering compliance procedures, or to update such
information.

(c) Borrower shall promptly notify Agent in writing should Borrower become aware
of any change in the information set forth in these representations.

5.1.10 Anti-Forfeiture. Borrower represents and warrants to Agent and Lenders
that there has not been committed by Borrower or any other person in occupancy
of or involved with the operation or use of the Property any act or omission
affording the federal government or any state or local government the right of
forfeiture as against the Property or any other Collateral or any monies paid in
performance of Borrower’s obligations under the Loan Documents. Borrower shall
not commit, permit or suffer to exist any act, omission, or circumstance
affording such right of forfeiture. In furtherance thereof, Borrower hereby
indemnifies Agent and Lenders and agrees to defend with counsel acceptable to
Agent at Borrower’s sole cost and hold Agent and Lenders harmless from and
against any loss, damage or injury (including without limitation attorneys’ fees
and costs incurred by Agent and Lenders) by reason of the breach of the
covenants and agreements or the representations and warranties set forth in this
paragraph. Without limiting the generality of the foregoing, the filing of
formal charges or the commencement of proceedings against Borrower or all or any
part of the Collateral under any federal or state law for which forfeiture of
the Property or any other Collateral or of any monies paid in performance of
Borrower’s obligations under the Loan

 

58



--------------------------------------------------------------------------------

Documents is a potential result, shall, at the election of Agent, constitute an
Event of Default hereunder without notice or opportunity to cure.

5.1.11 Assumption in Non-Consolidation Opinion. Borrower and Advanced Particle
Therapy LLC, a Nevada limited liability company shall each conduct its business
so that the assumptions (with respect to each Person) made in that certain
substantive non-consolidation opinion letter dated the date hereof delivered by
Borrower’s Counsel in connection with the Loan, shall be true and correct in all
respects.

5.2 Construction Projects.

5.2.1 Construction Documents. Borrower shall diligently and continuously pursue
and Complete each Construction Project (and each component thereof) in
compliance with the timelines set forth on Exhibit D to the Closing Certificate
of Borrower, the Approved Plans, the Construction Documents and all Applicable
Laws. Borrower shall not enter into, accept or permit any Change Orders (other
than those Change Orders included in the definition of “General Contractor’s
Agreement”) without first obtaining Agent’s written consent, except that Agent’s
prior consent shall not be required for any Change Order for less than $100,000
provided that the aggregate value of all Change Orders, whether or not consented
to by Agent, for the subject Construction Project does not exceed $250,000.
Borrower shall to deliver to Agent and the Construction Consultant prior notice
of all Change Orders, irrespective of whether the same require the prior
approval of Agent pursuant to this Agreement. All Construction Contracts shall
provide for a guaranteed maximum price and shall otherwise be in form and
substance satisfactory to Agent. At Agent’s election, Borrower shall cause any
or all Construction Contracts to be collaterally assigned to Agent. Borrower
shall submit all Construction Documents to Agent for all Construction Projects.
Borrower shall not amend, modify, terminate, release or waive any of its rights,
or any duties or obligations of any other Person, under any Construction
Documents. Borrower shall perform its obligations under the Construction
Documents and shall enforce all of the terms of the Construction Documents.
Except as otherwise expressly provided herein, Borrower shall not permit any
deviations from the Approved Plans without Agent’s prior written consent.

5.2.2 Permits. Borrower shall pay for and obtain or cause to be paid for and
obtained all permits, licenses and approvals required by Applicable Laws with
regard to each Construction Project, whether necessary for commencement,
completion, use or otherwise.

5.2.3 Contractors. Borrower shall obtain Agent’s approval of all contractors and
all contracts and other Construction Documents for each component of the
Construction Work. All Construction Documents for each component of the
Construction Work shall be assigned to Agent, for the benefit of Lenders, as
security for the Loan, which assignments shall be consented to by the applicable
contractor(s). Each contractor or subcontractor performing any of the
Construction Work shall be licensed by the appropriate state agency and shall
provide Borrower with evidence of adequate liability insurance. Upon Agent’s
request, Borrower shall provide written evidence that each contractor and
subcontractor meets the requirements of this subsection. Agent hereby
acknowledges that it is has approved the General Contractor and the General
Contractor’s Agreement.

 

59



--------------------------------------------------------------------------------

5.2.4 Deficiency. Borrower agrees that, if for any reason Agent concludes in its
sole and absolute discretion that a Deficiency shall exist, regardless of how
such condition may have been brought about, Borrower shall, within five (5) days
after written request by Agent and prior to the disbursement of any further
Advances or any other funds held by Agent, deposit the amount of the Deficiency
in cash with Agent which deposit shall not bear interest. Such deposit shall
first be fully utilized to pay Project Costs before any further Advance shall be
made.

5.2.5 Consultants. At Borrower’s sole cost and expense (provided that in
connection with any Advance, Borrower’s sole payment obligation with respect to
any Construction Consultant shall be Borrower’s obligation pursuant to
Section 3.2.1(h)), Agent shall have the right to employ a Construction
Consultant with respect to each and every Construction Project. Borrower
acknowledges that (i) any Construction Consultant will be retained by Agent to
act as a consultant and only as a consultant to Agent in connection with the
construction of the Improvements and shall have no duty to Borrower, (ii) no
Construction Consultant shall in any event have any power or authority to give
any approval or consent or to do any other act or thing which is binding upon
Agent or Lenders, (iii) Agent reserves the right to make any and all decisions
required to be made by Agent under this Agreement and to give or refrain from
giving any and all consents or approvals required to be given by Agent under
this Agreement and to accept or not accept any matter or thing required to be
accepted by Agent under this Agreement, and without being bound or limited in
any manner or under any circumstance whatsoever by any opinion expressed or not
expressed, or advice given or not given, or information, certificate or report
provided or not provided, by a Construction Consultant with respect thereto,
(iv) Agent reserves the right in its sole and absolute discretion to disregard
or disagree, in whole or in part, with any opinion expressed, advice given or
information, certificate or report furnished or provided by a Construction
Consultant to Agent or any other person or party, and (v) Agent reserves the
right to replace any Construction Consultant with another construction
consultant at any time and without prior notice to or approval by Borrower.
Agent shall use commercially reasonable efforts to cause any Construction
Consultant to respond diligently and promptly with respect to any matter which
any such Construction Consultant has been engaged.

The fees of any Construction Consultant shall be paid by Borrower within thirty
(30) days after billing therefor and expenses incurred by Agent on account
thereof shall be reimbursed to Agent within thirty (30) days after request
therefor, but neither Agent nor any Construction Consultant shall have any
liability to Borrower on account of (i) the services performed by such
Construction Consultant, (ii) any neglect or failure on the part of any
Construction Consultant to properly perform its services or (iii) any approval
by any Construction Consultant of construction of the Improvements. Neither
Agent nor any Construction Consultant assumes any obligation to Borrower or any
other Person concerning the quality of construction of the Improvements or the
absence therefrom of defects.

5.2.6 Notices.

(a) Borrower shall deliver to Agent a copy, within three (3) Business Days of
its receipt, of any default notice, notice of lien or demand for past due
payment from any contractor, subcontractor or materialman and any notice
received from the General Contractor or the Proton Equipment Vendor relating to
any Construction Work or the Proton Equipment Vendor Documents, including,
without limitation, any RFE Readiness Document, any notice

 

60



--------------------------------------------------------------------------------

delivered to Borrower pursuant to Sections 3.2, 6, 8.5, 11.2.1, 11.2.6.2,
16.2.1, 16.2.2, 18.3, 22.1, 24.3 and 26.4 of the Proton System Purchase
Agreement, any notice delivered to Borrower pursuant to Sections 4.4, 6.2.1,
6.2.6.2, 7.4.1, 7.4.2, 8.3, 11.1 and 12 of the O&M Agreement, and any notice
delivered to Borrower pursuant to Sections 4.1.1, 4.2.2, 10.1.1, 11.3.2 and
11.4.2 of the General Conditions to the General Contractor’s Agreement.

(b) Borrower shall deliver to Agent a complete copy of each notice Borrower
delivers in connection with any Construction Work or the Proton Equipment Vendor
Documents, at the same time as and whenever Borrower delivers any such notice,
including, without limitation, any notice delivered by Borrower pursuant to
Sections 3.2, 4.5.1, 6, 11.2.6.2, 16.1.1, 18.3, 22.1 and 26.4 of the Proton
System Purchase Agreement, any notice delivered by Borrower pursuant to Sections
6.2.6.2, 7.3.1.1, 8.3, 11.1 and 12 of the O&M Agreement, and any notice
delivered by Borrower pursuant to Section 8.1 of the Standard Form of Agreement
of, and Sections 2.10.2, 3.1.3, 3.4.1, 6.3.1, 7.3.1, 10.1.1 and 11.2.2 of the
General Conditions to General Contractor’s Agreement.

5.3 General Covenants.

5.3.1 Inspections. Borrower will cooperate with, and not in any way restrict or
interfere with, Agent in arranging for any inspections, from time to time, of
the Property or any portion thereof and each portion of any and all Construction
Projects, by representatives of Agent, including the inspections and the tests
described in Section 3 of the Environmental Indemnity. Borrower will, and will
cause Provider, the General Contractor, all subcontractors, the Proton Equipment
Vendor and all other Persons (and Agent shall have the right to directly
communicate with any of the foregoing) to, cooperate with Agent and the
Construction Consultant in arranging for any and all such inspections, including
without limitation, to be present for the installation, testing and
commissioning of the Proton System and to assist in ascertaining compliance of
the Project and the Property with Applicable Laws and all Construction
Documents.

5.3.2 Further Assurances. Borrower shall, from time to time, upon Agent’s
request, execute, deliver, record and furnish, or cause to be executed,
delivered, recorded and furnished, such documents, instruments, assignments and
other items as Agent may reasonably deem necessary or desirable (i) to evidence,
perfect, and maintain perfected, preserve and protects valid first liens upon
the Collateral, (ii) to correct any errors of a typographical nature which may
be contained in any of the Loan Documents, and (iii) to consummate fully the
transaction contemplated under this Agreement, including, without limitation,
the redelivery to Agent of any item previously delivered to Agent.

5.3.3 Interest Rate Agreements. In the event Borrower enters into any interest
rate hedge agreement, interest rate cap agreement, interest rate collar
agreement or similar agreements regarding all or any part of the Indebtedness,
Borrower shall notify Agent that Borrower has entered into such an agreement and
at Agent’s request shall assign such agreement, in the form and substance
required by Agent, to Agent, for the benefit of Lenders, as additional security
for the Loan.

 

61



--------------------------------------------------------------------------------

5.3.4 Stamp Tax. If, by the laws of the United States of America, or of any
state or political subdivision having jurisdiction over Borrower, any tax is due
or becomes due in respect of the Loan, the granting of the Mortgage, or the
terms of any of the other Loan Documents, Borrower shall pay such tax in the
manner required by any such law. Borrower further covenants to reimburse Agent
and Lenders for any sums which Agent or Lenders may expend by reason of the
imposition of any tax on the issuance of the Notes made pursuant to this
Agreement. Notwithstanding the foregoing, Borrower shall not be required to pay
any income or franchise tax of Agent or Lenders.

5.3.5 Reports. Borrower shall deliver, or cause to be delivered, to Agent copies
of all inspections, reports, test results and other material information
prepared or received by any Borrower Party from time to time from its owners,
agents, representatives, architects, engineers, Provider, the Proton Equipment
Vendor or any other parties which in any way relate to the Property or the other
Collateral or any part thereof.

5.3.6 Indemnity. Borrower shall indemnify Agent and Lenders and hold harmless
Agent and Lenders from and against all claims, expense, judgment, suit, injury,
damage, loss and liability of any and every kind whatsoever suffered, paid or
incurred by reason of, in connection with or arising out of, directly or
indirectly, (i) the Loan, including the administration thereof, this Agreement,
the other Loan Documents and/or the Property or other Collateral, and the use or
application of the Loan proceeds; (ii) the operation, construction,
installation, commissioning, ownership, leasing, repair and/or maintenance of
the Property or other Collateral, including inspection fees; (iii) any breach or
violation by Borrower of its obligations under, or any misrepresentation by any
Borrower Party contained in, this Agreement or the other Loan Documents; or
(iv) any other action or inaction by, or matter which is the responsibility of,
any Borrower Party. Borrower shall pay Agent and Lenders upon demand all claims,
judgments, costs, liabilities, damages, losses and expenses (including court
costs and reasonable attorneys’ fees) suffered, paid or incurred by Agent or
Lenders as a result of any legal or other action arising out of matters
described in clauses (i) through (iv) of the preceding sentence, but excluding
in all instances any such matter arising as a result of Agent’s or any Lender’s
gross negligence or willful misconduct. The provisions of this Section 5.3.6
shall survive repayment of the Indebtedness without restriction.

5.3.7 No Dividends or Distributions. Except for (i) operating Revenues available
to Borrower under Section 2.6, if any, or (ii) dividends, distributions and
payments expressly permitted by this Agreement (and subject to the terms,
limitations and restrictions contained in this Agreement) or otherwise approved
by Agent, Borrower shall not make or permit, and shall not be entitled to, any
dividends, distributions or payments of any kind to any member of Borrower,
Guarantor, or any Affiliate thereof, or any other Person. Under no circumstance
shall Borrower make any such dividends, distributions or payments after the
occurrence of an Event of Default, during the pendency of a Cash Trap Event or
in the event there are any amounts then due and payable to Ground Lessee under
the terms of the Ground Sublease or any accrued and unpaid amounts relating
thereto.

5.3.8 Notice of Proceedings. Borrower shall promptly notify Agent of (i) each
action, suit or proceeding threatened in writing, filed or commenced as a result
of injury, damage or liability occurring in, on or about the Property, other
than actions for insured claims of under

 

62



--------------------------------------------------------------------------------

$100,000 which have been accepted by the insurance carrier without reservation
of liability, and (ii) any other action, suit or proceeding against Borrower or
Guarantor or otherwise involving the Property or other Collateral. Borrower
shall, upon Agent’s request, at Borrower’s expense, resist and defend such
actions, suits or proceedings, or cause the same to be resisted and defended by
counsel designated by Borrower and approved in writing by Agent.

5.3.9 Appraisals. Agent shall have the right to obtain a new or updated
Appraisal of the Property and the other Collateral (or any part thereof) from
time to time. Borrower shall cooperate and cause Provider, the Proton Equipment
Vendor and all other Persons to cooperate with Agent in this regard. If the
Appraisal is ordered or obtained prior to the Closing Date or in order to comply
with any applicable law or regulatory requirement, or if an Event of Default
exists, Borrower shall pay for any such Appraisal upon Agent’s request.

5.3.10 Affiliate Transactions. Prior to entering into any agreement with an
Affiliate pertaining to the Property, Borrower shall deliver to Agent a copy of
such agreement, which shall be satisfactory to Agent in its sole discretion. If
requested by Agent, such agreement shall provide Agent the right to immediately
terminate such agreement (without cost, charge or penalty) upon Agent’s (or its
designee’s) taking possession of the Property or acquisition of the Property
through foreclosure, a deed in lieu of foreclosure, sale in accordance with the
Code or otherwise. Borrower shall not enter into any oral agreements with an
Affiliate pertaining to the Property.

5.3.11 Notice of Default. Borrower shall promptly upon acquiring knowledge
thereof notify Agent in writing of (a) any default under any Material Agreement,
(b) any change in the condition (financial or otherwise) of any Borrower Party
that could be expected to have a Material Adverse Effect or materially impair
its ability to comply with its obligations under this Agreement or any of the
other Loan Documents, or (c) of the occurrence of any Default or Event of
Default or the occurrence of any circumstance which would make any
representation made in this Agreement or any other Loan Document untrue or
constitute a breach of any warranty made in this Agreement or any other Loan
Document in any material respect. Without the prior written consent of Agent
which may be granted or withheld in Agent’s sole and absolute discretion,
Borrower shall not terminate, surrender, amend or modify, or waive any rights or
release any obligations under, any Material Agreement.

5.3.12 Estoppel Statement. After written request by Agent, Borrower shall within
fifteen (15) Business Days furnish Agent with a statement, duly acknowledged and
certified to Agent and Lenders, setting forth (i) the unpaid principal amount of
the Loan, (ii) the date installments of interest and/or principal were last
paid, (iii) that the Loan Documents to which Borrower is a party are valid,
legal and binding obligations, subject to insolvency laws and general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law), and have not been modified or, if modified, giving particulars of
such modification, and (iv) such other matters as Agent may reasonably request.
Any prospective purchaser, assignee or participant of any interest in the Loan
shall be permitted to rely on such certificate. Borrower shall request and use
reasonable good faith efforts to obtain for Agent, upon request, estoppel
certificates from any tenant, Provider and the Proton Equipment Vendor in the
form set forth on a form reasonably approved by Agent.

 

63



--------------------------------------------------------------------------------

5.3.13 Place of Business. Borrower shall not change its executive office or its
principal place of business without giving Agent at least thirty (30) days’
prior written notice thereof and promptly providing Agent such information as
Agent reasonably requests in connection therewith.

5.3.14 Cooperate in Legal Proceedings. Borrower shall cooperate in all
reasonable respects with Agent with respect to any proceedings before any court,
board or other Governmental Authority that may in any way affect the rights of
any Lender or Agent hereunder or under the other Loan Documents and, in
connection therewith, permit any Lender or the Agent, at its election, to
participate in any such proceedings.

5.3.15 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or material debt owed to it in connection with the
Property, including any arising under any of the Leases and Material Agreements
except (i) with respect to such Leases and Material Agreements, in accordance
with and subject to the terms of this Agreement, and (ii) with Agent’s consent,
with respect to other matters, for adequate consideration in the ordinary course
of such Person’s business and on commercially reasonable terms, subject to other
restrictions contained herein or in any other Loan Document.

5.3.16 Operating Obligations. Except for the Ground Sublease or as otherwise
expressly permitted under this Agreement, Borrower shall not enter into, assume
or permit to exist, any obligations for the payment of rent for any property
(real, personal or mixed, tangible or intangible) under leases, subleases or
similar arrangements as lessee other than operating leases, equipment leases and
similar leases entered into in ordinary course of business for assets incidental
to the management and operation of the Property which, in each case, would not
constitute a Material Agreement.

5.4 Loss of Notes or other Loan Documents. Upon notice from Agent of the loss,
theft, or destruction of any Note and upon receipt of an affidavit of lost note
and an indemnity reasonably satisfactory to Borrower from Agent, or in the case
of mutilation of any Note, Borrower shall make and deliver a new note of like
tenor in lieu of the then to be superseded Note. If any of the other Loan
Documents were lost or mutilated, Borrower agrees to execute and deliver
replacement Loan Documents in the same form of such Loan Document(s) that were
lost or mutilated.

ARTICLE 6

CASUALTIES AND CONDEMNATION

6.1 Agent’s Election to Apply Loss Recoveries on Indebtedness.

(a) Agent is authorized to collect and receive any and all Loss Recoveries.
Subject to the provisions of Section 6.1(b) below, Agent may elect to collect,
retain and apply to the Indebtedness all Loss Recoveries. Any Loss Recoveries
remaining after repayment of the Indebtedness shall be paid by Agent to
Borrower. Notwithstanding anything contained herein or in any of the other Loan
Documents to the contrary, Borrower, Agent and Lenders acknowledge and agree
that any Loss Recoveries not used for the repair, restoration, construction,
reconstruction or rebuilding of the Improvements and which would be paid to
Borrower (and not

 

64



--------------------------------------------------------------------------------

applied against the Indebtedness) shall be subject to, and first be applied
pursuant to, Section 3.3 of the Ground Sublease and Agent and Lenders agree to
act in accordance therewith.

(b) Agent agrees to make available the Loss Recoveries for restoration of the
Improvements if (i) no Default or Event of Default or Cash Trap Event exists,
(ii) the entire amount of the Loss Recoveries is deposited with Agent, (iii) in
Agent’s reasonable judgment, the amount of the Loss Recoveries available for
restoration is sufficient to pay the full and complete costs of such
restoration, or if not sufficient, Borrower has deposited with Agent an amount,
which together with the amount of the Loss Recoveries available for restoration
of the Improvements, in Agent’s reasonable judgment, will be sufficient to pay
the full and complete costs of such restoration, (iv) in Agent’s reasonable
judgment, the projected Revenue or income from the Property resulting from
Provider Operations will not, following restoration, result in a Cash Trap Event
described in and pursuant to clause (v) or (w) (whichever is applicable) of the
definition of “Cash Trap Event” in Schedule 1.2 as a result of such casualty or
condemnation, (v) the cost of restoration will not exceed thirty percent
(30%) of the amount of the Loan funded as of the date of such casualty, (vi) in
Agent’s sole determination and estimation upon completion of restoration the
Loan Amount will not exceed seventy five percent (75%) of the fair market value
of the Property, (vii) in Agent’s reasonable determination, the Property can be
restored to an architecturally and economically viable project in compliance
with Applicable Laws within one (1) year, (viii) Guarantor reaffirms in writing
Guarantor’s obligations under the Loan Documents, and (ix) in Agent’s reasonable
determination, such restoration will be completed not later than six (6) months
prior to the Maturity Date (exclusive of any exercise of any Extension Option).

(c) In case of loss or damage by fire or other casualty, Borrower shall promptly
give Agent and the insurance companies that have insured against such risks,
notice of such loss or damage, and Agent is authorized:

(i) If a Default, Event of Default or Cash Trap Event has occurred and is
continuing, to settle and adjust any claim under insurance policies which insure
against such risks; or if no Default, Event of Default or Cash Trap Event then
exists to participate in all negotiations regarding settlement and adjustment of
claims under insurance policies and approve any settlement; or

(ii) to allow Borrower, with Agent’s consent, to agree with the insurance
company or companies on the amount to be paid in regard to such loss; provided
that Borrower shall not make any settlement with any insurance company without
Agent’s consent.

(d) Borrower shall cooperate with Agent in all reasonable respects in obtaining
for Agent the benefits of any insurance proceeds lawfully or equitably payable
in connection with the Property, and Agent shall be reimbursed for all
out-of-pocket expenses incurred in connection therewith (including attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an appraisal on behalf of Agent in case of a fire or other
casualty affecting the Property or any part thereof) out of such as recoveries.

 

65



--------------------------------------------------------------------------------

6.2 Borrower to Restore.

(a) In the event Agent does not elect to apply or does not have the right to
apply the Loss Recoveries to the Indebtedness, as provided in Section 6.1 above,
Borrower shall:

(i) Subject to Section 6.1(c) above, proceed with diligence to make settlement
with insurers or the appropriate governmental authorities and cause the Loss
Recoveries to be deposited with Agent;

(ii) In the event the Loss Recoveries and the available proceeds of the Loan are
insufficient to assure Agent that all contemplated repairs or construction will
be completed, promptly deposit with Agent any amount necessary to assure that
such contemplated repairs or construction will be completed; and

(iii) Promptly proceed with the resumption of any affected Construction Project
of the improvements and/or the repair of all damage resulting from such fire,
condemnation or other cause and restoration to its former condition.

(b) Any request by Borrower for a disbursement by Agent of Loss Recoveries and
funds deposited by Borrower shall be treated by Agent as if such request were
for an Advance with respect to a Construction Project, and the disbursement
thereof shall be conditioned upon Borrower’s compliance with and satisfaction of
the same conditions precedent as would be applicable under this Agreement for an
Advance with respect to a Construction Project and subject to any other
reasonable disbursement conditions as Agent may impose. If Loss Recoveries shall
exceed the amount necessary to complete the repair, restoration or rebuilding of
the Improvements, such excess shall be applied on account of the Indebtedness
irrespective of whether such Indebtedness is then due and payable. If Loss
Recoveries shall be insufficient to fully pay for all costs necessary to
complete the repair, restoration or rebuilding of the Improvements, the
difference shall be treated as a Deficiency.

(c) No casualty, condemnation or application of Loss Recoveries shall excuse
Borrower from complying with all Obligations under the Loan Documents.

(d) All Loss Recoveries not applied to the Indebtedness shall be held by Agent
and shall be deemed to be Deposits.

(e) If Agent elects pursuant to the terms hereof to apply the Loss Recoveries to
the Indebtedness, no payment of the Exit Fee or Minimum Interest Lookback Amount
shall be due with respect to the amount so applied by Agent.

ARTICLE 7

DEFAULT

7.1 Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Borrower fails (1) to pay within five (5) days of the date due any
installment of principal or interest, (2) to pay all principal or interest due
on the Maturity Date,

 

66



--------------------------------------------------------------------------------

(3) to pay when due any other amount due Agent hereunder or under any other Loan
Document, or (4) to make any deposit as and when required by Sections 2.5.1,
2.5.2, 2.5.3, 2.5.4, 2.6, 5.1.2(b) or (c), 5.1.4(c) or 5.2.4.

(b) Borrower breaches or defaults under any of the terms or provisions of
Sections 2.6, 5.1.1, 5.1.2, 5.1.3, 5.1.5(d)(vi)-(xi), 5.1.5(e), (f), (i), (j),
(k) or (l), 5.1.6(a), 5.1.6(c), 5.1.7, 5.1.9, 5.3.1, 5.3.7, or 5.3.13 of this
Agreement; or

(c) Borrower breaches, defaults under or fails to keep or perform any agreement,
undertaking, obligation, covenant, condition, term or provision of this
Agreement other than those otherwise described in this Section 7.1, and such
breach, default or failure continues for a period of thirty (30) days after
written notice from Agent; provided that if Borrower has promptly commenced all
appropriate actions to cure the default within such cure period and those
actions are thereafter diligently and continuously pursued by Borrower in good
faith, then such thirty (30) day cure period shall be extended for such period
of time as may be reasonably required to effect a cure (but in no event more
than ninety (90) days from the date of the default if the breach, default or
failure is of a nature that it cannot be cured by the payment of money or cured
within the cure period solely for reasons outside of Borrower’s control;
provided, further, however, that notwithstanding anything contained herein to
the contrary, in the case where any such breach, default or failure results in
an immediate risk to health or safety, no cure period shall be provided; or

(d) any representation, warranty or certification, made or given pursuant to any
Loan Document by or on behalf of Borrower or Guarantor or otherwise made by or
on behalf of Borrower or Guarantor or any document delivered to induce Agent and
Lenders to enter into this Agreement or make the Initial Disbursement or any
Advance or in connection with or as contemplated by this Agreement, proves to be
untrue or fraudulent in any material respect at any time when such
representation, warranty or certification is made or deemed reaffirmed hereunder
or such document is delivered; provided that if the circumstances causing such
misrepresentation or warranty are capable of cure and Borrower is curing such
circumstance, such representation and warranty continues to be untrue ten
(10) days after written notice from Agent to Borrower (except that it shall be
an immediate Event of Default without any notice to Borrower or an opportunity
to cure if any such representation, warranty or certification was fraudulent
when made, given or reaffirmed); or

(e) Borrower, Provider or the Proton Equipment Vendor shall fail to comply with
any requirement of Applicable Law or of any Governmental Authority having
jurisdiction within thirty (30) days after Borrower, Provider or the Proton
Equipment Vendor has notice of such requirement or should have known of such
requirement, except for failures which do not have a Material Adverse Effect; or

(f) Borrower enters into any secondary or additional financing agreements or
arrangements of any kind whatsoever without the prior written consent of Agent;
or

(g) except for delays occasioned by Force Majeure Events, Borrower fails to
Complete the Improvements in accordance with the timelines set forth on Exhibit
D to the Closing Certificate of Borrower (excepting any failure to meet any
interim or intermediate

 

67



--------------------------------------------------------------------------------

construction dates or deadlines so long as in Agent’s reasonable judgment any
such failure to meet any interim or intermediate construction dates or deadlines
will not cause Borrower to fail to Complete the Improvements in accordance with
the timelines set forth on Exhibit D to the Closing Certificate of Borrower) or,
if the timelines set forth on Exhibit D to the Closing Certificate of Borrower
contemplate Completion in phases, Borrower fails to achieve Completion of such
phases in accordance with the timelines set forth on Exhibit D to the Closing
Certificate of Borrower; or

(h) Borrower fails to deliver to Agent all written certifications described in
Section 3.2.3(d) by May 15, 2014; or

(i) Provider fails to commence Provider Operations at the Facility by July 31,
2013, regardless of the occurrence of any Force Majeure Events; or

(j) there is an attachment, execution or other judicial seizure of any material
portion of Borrower’s assets or the assets of Guarantor and such seizure is not
discharged within thirty (30) days; or

(k) any order or decree is entered by any court of competent jurisdiction
enjoining or prohibiting (1) Agent, Lenders, Borrower, Guarantor, or any
thereof, from substantially performing any of such party’s obligations under
this Agreement or any of the other Loan Documents, or (2) Provider or the Proton
Equipment Vendor from substantially performing any of such party’s obligations
under any Material Agreement to which they are a party, and any such order or
decree is not stayed or vacated, or the proceedings out of which such order or
decree arose are not dismissed, within thirty (30) days after the granting of
such decree or order; or

(l) Borrower, any Authorizing Entity or Guarantor commences or acquiesces to an
Insolvency Proceeding or is subject to any Bankruptcy Action; or

(m) all or a substantial part of the assets of Borrower, any Authorizing Entity
or Guarantor are attached, seized, subject to a writ or distress warrant or are
levied upon unless the same is released within sixty (60) days; or Borrower, any
Authorizing Entity or Guarantor shall make an assignment for the benefit of
creditors or Borrower shall not be generally paying its debts as they become or
has admitted in writing to its inability to pay its debts as they become due; or

(n) the commencement of any involuntary petition in bankruptcy against Borrower,
any Authorizing Entity or Guarantor or the institution against any of the
foregoing of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
any of the foregoing which shall remain undismissed or undischarged for a period
of sixty (60) days; or

(o) the dissolution, termination or merger of Borrower, any Authorizing Entity,
or the death or incapacity of any Guarantor unless a substitute Guarantor has
been accepted by Agent in its sole and absolute discretion within thirty
(30) days thereafter; or

 

68



--------------------------------------------------------------------------------

(p) one or more final, unappealable judgments are entered (i) against Borrower
in amounts aggregating in excess of $250,000 or (ii) against Guarantor in
amounts aggregating in excess of $250,000, and said judgments are not stayed or
bonded over within thirty (30) days after entry; or

(q) subject to the contest rights expressly provided to Borrower in this
Agreement, if Borrower or Guarantor shall fail to pay any debt owed by it or is
in default under any agreement with Agent or any other party (other than a
failure or default for which Borrower’s maximum liability does not exceed
$150,000 and Guarantor’s maximum liability does not exceed $250,000) and such
failure or default continues after any applicable grace period specified in the
instrument or agreement relating thereto; or

(r) Borrower shall be prohibited or otherwise restrained by any Governmental
Authority from conducting the business theretofore conducted by it in any manner
that has or could reasonably be expected to have or result in, or there shall
occur any change that has or will result in, a Material Adverse Effect, or
either Provider or the Proton Equipment Vendor shall be prohibited or otherwise
restrained by any Governmental Authority from conducting its business or
contractual obligations at or relating to the Facility; or

(s) any of the assumptions contained in any substantive non-consolidation
opinion, delivered to Agent by Borrower’s Counsel in connection with the Loan or
otherwise hereunder, were not true and correct as of the date of such opinion;
or

(t) if any voucher or invoice is fraudulently submitted by Borrower in
connection with any Advance for services performed or for materials used in or
furnished for the Property; or

(u) if at any time there shall occur with respect to the Facility the imposition
by any Governmental Authority or the applicable state survey agency of sanctions
in the form of either a program termination (that is not lifted or stayed within
30 days after issuance), temporary management of the Facility by any
Governmental Authority, or facility closure, or if for any reason the Facility,
Provider or the Proton Equipment Vendor is terminated or suspended (that is not
lifted or stayed within 30 days after issuance) from participation in Medicare,
Medicaid or any other federal or state health care or reimbursement program; or

(v) a state or federal regulatory agency or other any Governmental Authority
shall revoke any license, permit, certificate or qualification pertaining to the
Facility or necessary for the continued operation of the Facility or the Proton
System, regardless of whether such license, permit, certificate or qualification
was held by or originally issued for the benefit of Borrower, Provider, the
Proton Equipment Vendor or any other Person and Borrower fails to cause a
replacement license, permit, certificate or qualification providing the same
rights, privileges and benefits as the one so revoked to be issued within thirty
(30) days following such revocation; or

(w) any Subject Person or any Person with an “ownership, financial or control
interest” in a Subject Person (as that phrase is defined in 42 C.F.R. §420.201
et seq.) is excluded from participation in any Governmental Health Program or is
convicted (as that term is defined

 

69



--------------------------------------------------------------------------------

in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b
or 18 U.S.C. §§669, 1035, 1347, 1518; or

(x) any rescission, revocation, nullification, abrogation, termination,
supersession, in full or in part, of, or any amendment or modification to, the
SPE Agreement and Resolution; or

(y) any of the Ground Lease, the Ground Sublease, the Facility Lease, the
Multi-Party Agreement or the O&M Agreement is, without the prior consent of
Agent, modified or amended for any reason (including, without limitation, in
connection with any Bankruptcy Action), or is terminated for any reason or
rejected in any Bankruptcy Action; or

(z) except for delays occasioned by Force Majeure Events, if at any time there
shall be a cessation in construction of the Improvements for more than five
(5) consecutive Business Days or more than ten (10) Business Days in any 30-day
period, unless contemplated by Exhibit D to the Closing Certificate of Borrower;
or

(aa) the occurrence of any material, adverse change in the business or
operations of Provider or Scripps Health, a California non-profit public benefit
corporation, that could, in Agent’s reasonable judgment, cause a Material
Adverse Effect;

(bb) the occurrence of (i) any “Event of Default” under and as defined in any
other Loan Document or (ii) any default or failure to keep or perform any
agreement, undertaking, obligation, covenant, condition, term or provision of
any other Loan Document or any Material Agreement which default or failure
remains uncured beyond any applicable notice or grace period contained therein;
or

(cc) except for delays occasioned by Force Majeure Events, the failure of any
event described on Exhibit D to the Closing Certificate of Borrower to have
occurred on or before the required date for such event as shown on such Exhibit.

7.2 Remedies.

7.2.1 Rights of Agent and Lenders. Upon the occurrence and during the
continuance of any Event of Default, Agent, on behalf of Lenders, shall have the
right (but not the obligation), in addition to all the remedies conferred upon
Agent and Lenders by law or equity or by the terms of any of the Loan Documents,
to do any or all of the following, from time to time and at any time, in any
order as Agent determines in its sole discretion (subject to Section 10.3),
independently, singularly, concurrently or successively, together or otherwise,
with or without notice to Borrower:

(a) declare the Indebtedness to be, and the Indebtedness shall thereupon become,
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in the Notes to the contrary notwithstanding;

(b) terminate Agent’s and Lenders’ obligations under this Agreement to extend
credit of any kind or to make any Advance or disbursement, whereupon the
commitment

 

70



--------------------------------------------------------------------------------

and obligations of Agent and Lenders to extend credit or to make any Advance
hereunder shall terminate;

(c) enter upon, take possession of, and use the Property and all parts thereof,
and all material, equipment and supplies therein, to the extent of Borrower’s
interest therein, complete the Project and do anything which in Agent’s sole
judgment is necessary or desirable to fulfill, pay, settle or compromise the
obligation to Borrower hereunder and continue to operate the Property;

(d) use and apply any monies, reserves and/or letters of credit deposited by
Borrower with Agent or otherwise held by or for the benefit of Agent or Lenders,
to cure any such default or to apply on account of any Indebtedness; and

(e) exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Agent or Lenders by
operation of law or in equity.

With respect to clause (c) above, Agent and its designees, representatives,
agents, licensees and contractors shall be entitled to such entry, possession
and use without the consent of any party and without any legal process or other
condition precedent whatsoever. Borrower acknowledges that any denial of such
entry, possession and use by Agent will cause irreparable injury and damages to
Agent and Lenders and Agent and Lenders shall be entitled to injunctive relief
to obtain such entry.

Without limiting the generality of the foregoing, Borrower agrees that upon the
occurrence and during the continuance of an Event of Default (a) Agent shall not
be subject to any “one action” or “election of remedies” law or rule, and
(b) all liens and other rights, remedies or privileges provided to Agent shall
remain in full force and effect until Agent has exhausted all of its remedies
against the Collateral and the Mortgage has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Indebtedness or the Indebtedness
has been paid in full. Nothing herein shall be construed as prohibiting Agent
from seeking, and Agent reserves the right to seek, a deficiency judgment or
preserve a deficiency claim to the extent that Agent deems the same necessary in
connection with any foreclosure or similar proceeding.

7.2.2 Specific Remedies. In addition to, and without limiting any remedies of
Agent and Lenders under this Agreement or applicable laws, Borrower covenants
and agrees as follows:

(a) Following and during the continuance of an Event of Default, Borrower agrees
to assist, and shall cause Provider to assist, and Borrower hereby
unconditionally and irrevocably consents to and approves Agent in the
appointment of a receiver or replacement provider or operator (and receiving any
governmental approval therefor) for the Facility at Agent’s choosing in its sole
discretion. If Borrower fails to comply with the provisions of this
Section 7.2.2(a) for any reason whatsoever, Borrower hereby irrevocably appoints
Agent and its designee as Borrower’s attorney-in-fact, with full power of
substitution, for the purpose of taking such action as necessary to appoint a
receiver or replacement provider or operator and obtain all governmental
approvals therefor. The foregoing power of attorney is coupled with an interest

 

71



--------------------------------------------------------------------------------

and is irrevocable and Agent and Lenders may exercise their rights thereunder in
addition to any other remedies which Agent or Lenders may have against Borrower
as a result of a breach of the obligations contained in this subsection.

(b) In the event of the exercise by Agent or Lenders of any remedies in respect
of the Facility following the occurrence and during the continuation of an Event
of Default, including, but not limited to, foreclosure and/or appointment of a
receiver or replacement provider or operator, Borrower hereby agrees to
cooperate, and shall cause Provider to cooperate, with Agent to permit Agent to
take any such actions necessary to protect its interests as well as to permit
Agent or its designee (including a receiver) to obtain, maintain or renew any
one or more of the governmental approvals for the Facility (or to become the
owner of the existing governmental approvals for the Facility) and to the extent
permitted by Applicable Laws to obtain any other provider agreements or
governmental approvals then necessary or desirable for the operation of the
Facility by Agent or its designee or receiver for their current use (including,
without limitation, any applications for change of ownership of the existing
governmental approvals or change of control of the owner of the existing
governmental approvals, or the removal and replacement of Provider). To the
extent permitted by Applicable Laws, in the event of foreclosure, receivership
or other enforcement action by Agent, (x) Agent is hereby authorized (without
the consent of Borrower or Provider) to submit any such applications, notices,
documentation or other information which Borrower caused to be delivered to
Agent in accordance with the above provisions to the applicable Governmental
Authorities, or to take such other steps as Agent may deem advisable to obtain,
maintain, sell, limit, transfer or renew any governmental approvals in
connection with the operation of the Facility for its current intended use, and
Borrower agrees to cooperate and to cause Provider to cooperate with Agent in
connection with the same and (y) Borrower, upon demand by Agent, shall take any
action and cause Provider to take any action necessary or desirable, in Agent’s
sole judgment, to permit Agent or its designee (including a receiver) to use,
operate and maintain the Facility for its current use. If Borrower fails to
comply with the provisions of this Section 7.2.2(b) for any reason whatsoever,
Borrower hereby irrevocably appoints Agent and its designee as Borrower’s
attorney-in-fact, with full power of substitution, to take any action and
execute any documents and instruments necessary or desirable in Agent’s sole
judgment to permit Agent or its designee to undertake Borrower’s obligations
under this Section 7.2.2(b), including obtaining any governmental approvals then
required for the operation of the Facility by Agent or its designee for its
current intended use. The foregoing power of attorney is coupled with an
interest and is irrevocable and Agent may exercise its rights thereunder in
addition to any other remedies which Agent may have against Borrower as a result
of Borrower’s breach of the obligations contained in this subsection.

7.2.3 Attorney in Fact. Without restricting the generality of the foregoing and
for the purposes aforesaid, Borrower hereby appoints and constitutes Agent its
lawful attorney-in-fact with full power of substitution in the Property to do
any of the following during the existence of an Event of Default: Complete any
Construction Project or Construction Work in progress; use unadvanced funds
remaining under the Notes or which may be reserved, escrowed or set aside for
any purposes hereunder at any time, or to advance funds in excess of the face
amount of the Notes; make changes in the applicable Construction Documents which
shall be necessary or desirable to Complete each such Construction Project or
such Construction Work; take over and use any and all personal property
contracted for or purchased by the, if

 

72



--------------------------------------------------------------------------------

appropriate, or dispose of the same as Agent sees fit; retain or employ new
general contractors, subcontractors, architects, engineers and inspectors as
Agent determines shall be required for said purposes; pay, settle or compromise
all existing bills and claims, which may be liens or security interests, or to
avoid such bills and claims becoming liens against the Property; execute all
applications and certificates in the name of Borrower prosecute and defend all
actions or proceedings in connection with any Construction Project or
Construction Work; take action and require such performance as it deems
necessary under any of the bonds to be furnished by any contractor or
subcontractor in connection with any Construction Project or Construction Work
and to make settlements and compromises with the surety or sureties thereunder,
and in connection therewith, to execute instruments of release and satisfaction;
and to do any and every act which Borrower might do in its own behalf; make any
election, give any consent, commence any action or file any motion, claim,
obligation, notice or application or take any other action in any Bankruptcy
Action affecting any Authorizing Entity, the General Contractor, Provider or the
Proton Equipment Vendor, it being understood and agreed that this power of
attorney shall be a power coupled with an interest and cannot be revoked.

7.2.4 Payments by Agent. All sums whatsoever paid or incurred by Agent or any
Lender pursuant to Section 7.2 of any kind whatsoever, shall constitute
Indebtedness and shall bear interest from the date of payment or incurrence
until paid at the Default Rate. To the extent that any costs so paid or incurred
by Agent in accordance with the terms hereof, together with all other Advances
made by Lenders hereunder in accordance with the terms hereof. exceed the Loan
Amount, such excess costs shall be paid by Borrower to Agent on demand, with
interest thereon at the Default Rate until paid; and Borrower shall execute such
notes or amendments to the Notes as may be requested by Agent to evidence
Borrower’s obligation to pay such excess costs and until such notes or
amendments are so executed by Borrower, Borrower’s obligation to pay such excess
costs shall be deemed to be evidenced by this Agreement. In the event Agent
takes possession of the Property and assumes control of such construction as
aforesaid, Agent shall not be obligated to continue such construction longer
than Agent shall see fit and may thereafter, at any time, change any course of
action undertaken by it or abandon such construction and decline to make further
payments for the account of Borrower whether or not the Project shall have been
completed.

7.2.5 Automatic Acceleration. Notwithstanding the foregoing, upon the occurrence
of any Event of Default under Section 7.1(l) and 7.1(n), all Indebtedness shall
automatically become due and payable, without any presentment, demand, protest
or notice of any kind to any Borrower Party.

7.2.6 Failure to Clear Liens. If Borrower shall fail promptly to discharge any
mechanics’ claim filed or otherwise asserted or to contest any such claim and to
cause the Title Company to insure against such claim in the manner required by
this Agreement, or, having commenced to contest the same, if Borrower shall
thereafter fail to prosecute such contest in good faith or with due diligence,
or fail to maintain such security or indemnity so required by the Title Company
for its full amount, or, upon adverse conclusion of any such contest, if
Borrower shall fail to cause any judgment or decree to be satisfied and lien to
be released, then, and in any such event, upon giving notice to Borrower, Agent
and Lenders may, but shall not be required to, (i) procure the release and
discharge of any such claim and any judgment or decree thereon, without
inquiring into or investigating the amount, validity or enforceability of such
lien or

 

73



--------------------------------------------------------------------------------

claim, and (ii) effect any settlement or compromise of the same or furnish the
security or indemnity required by the Title Company. Any amounts so expended by
Agent or Lenders, including premiums paid or security furnished in connection
with the issuance of any surety company bonds, shall be paid by Borrower
immediately upon Agent’s demand shall be added to the Indebtedness and shall
bear interest until paid at the Default Rate.

ARTICLE 8

SECURITY AGREEMENT

8.1 Grant of Security Agreement. To secure payment of the Indebtedness and
performance of the other Obligations, Borrower hereby grants to Agent, for the
benefit of Lenders, a security interest in and to: (a) all funds of Borrower on
deposit from time to time with Agent or any agent of Agent or on deposit in any
depository account controlled by Agent, including, without limitation, all
Deposits, and (b) all Personal Property and all replacements, substitutions and
additions to such property described in this paragraph and all proceeds thereof.

8.2 Nature of Interest. Borrower hereby represents, warrants, covenants and
agrees as follows:

(a) Borrower (being the Debtor as that term is used in the Code) is and will be
the true and lawful owner of the Personal Property and has rights in and the
power to transfer the Personal Property, free and clear of all liens, charges or
encumbrances other than liens and encumbrances in favor of Agent and liens and
encumbrances, if any, expressly permitted by the Loan Documents.

(b) The Collateral is to be used by Borrower solely for business purposes.

(c) The only persons having any interest in the Personal Property are Borrower,
Agent and holders of interests, if any, expressly permitted hereby.

(d) No Financing Statement, other than Financing Statements showing Agent as the
sole secured party, or with respect to liens or encumbrances, if any, expressly
permitted hereby; covering any of the Personal Property or any proceeds thereof
is on file in any public office except pursuant hereto.

8.3 Financing Statements.

(a) Borrower, at its own cost and expense, upon Agent’s demand, will furnish to
Agent such further information and will execute and deliver to Agent such
Financing Statements and other documents in form satisfactory to Agent and will
do all such acts as Agent may request at any time or from time to time or as may
be necessary or appropriate to establish and maintain a first priority perfected
security interest in the Personal Property as security for the Indebtedness.

(b) Borrower will pay the cost of filing or recording such Financing Statements
or other documents, in all public offices wherever filing or recording is deemed
by Agent to be desirable. Borrower hereby irrevocably authorizes Agent at any
time, and from time to time, to file in any appropriate jurisdiction any initial
Financing Statements and amendments

 

74



--------------------------------------------------------------------------------

thereto that (i) indicate that Agent holds a valid security interest in all
assets of Borrower (or words of similar effect), regardless of whether any
particular asset comprised in the Personal Property falls within the scope of
Article 9 of the Code, or as being of an equal or lesser scope or within greater
detail, and (ii) contain any other information required by the Code, and in the
case of a Financing Statement filed as a fixture filing or indicating Collateral
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Borrower agrees to furnish any such
information to Agent promptly upon request. Borrower further ratifies and
affirms its authorization for any Financing Statements and/or amendments
thereto, executed and filed by Agent in any jurisdiction prior to the date of
this Agreement.

8.4 Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, in
addition to all the remedies available in this Agreement, the other Loan
Documents, at law or in equity, Agent and Lenders shall have the remedies of a
secured party under the Code, including, without limitation, the right to take
immediate and exclusive possession of the Personal Property, or any part
thereof, and for that purpose, so far as Borrower can give authority therefor,
with or without judicial process, may enter (if this can be done without breach
of the peace) upon any place which the Personal Property or any part thereof may
be situated and remove the same in compliance with the applicable requirements
of the Code; and Agent shall be entitled to hold, maintain, preserve and prepare
the Personal Property for sale, until disposed of, or may propose to retain the
Personal Property subject to Borrower’s right of redemption, if any, as provided
in the Code. Agent may render the Personal Property unusable without removal and
may dispose of the Personal Property on the Property. Agent may require Borrower
to assemble the Personal Property and make it available to Agent for its
possession at a place to be designated by Agent which is reasonably convenient
to both parties. Agent will give Borrower at least ten (10) days’ notice of the
time and place of any public sale of the Personal Property or of the time after
which any private sale or any other intended disposition thereof is made. The
requirements of reasonable notice shall be met if such notice is mailed, by
certified United States mail or equivalent, postage prepaid, to Borrower’s
Address at least ten (10) days before the time of the sale or disposition. Agent
or Lenders may buy any or all of the Personal Property at any public sale. Agent
or Lenders may buy any or all of the Personal Property at private sale if the
Personal Property is of a type customarily sold in a recognized market or is of
a type which is the subject of widely distributed standard price quotations. Any
such sale may be held in conjunction with any foreclosure sale of the Land, the
Improvements and any other Collateral. The net proceeds realized upon any such
disposition, after deduction for the expenses of retaking, holding, preparing
for sale, selling and the reasonable attorneys’ fees and legal expenses incurred
by Agent and Lenders, shall be applied against the Indebtedness in such order or
manner as Agent shall select. Agent will account to Borrower for any surplus
realized on such disposition after the Indebtedness has been fully and finally
satisfied in accordance with the applicable requirements of the Code.

(b) BY ITS EXECUTION HEREOF, TO THE EXTENT ALLOWED BY LAW, BORROWER EXPRESSLY
WAIVES AND RELINQUISHES ANY RIGHT IT MAY HAVE TO REQUIRE AGENT OR LENDERS TO
EXERCISE THEIR REMEDIES WITH RESPECT TO THE ITEMS DESCRIBED IN THIS ARTICLE 8 IN
ANY MANNER OTHER THAN AS PROVIDED TO AGENT AND LENDERS IN SECTION 8.4(a)
HEREINABOVE

 

75



--------------------------------------------------------------------------------

INCLUDING SPECIFICALLY, ANY RIGHT OF BORROWER TO REQUIRE AGENT OR LENDERS TO
UNDERTAKE A JUDICIAL HEARING OR PROCESS, A VALUATION HEARING OR ANY SIMILAR
PROCEEDING.

8.5 General Security Agreement Provisions.

(a) The terms and provisions contained in this Article 8, unless the context
otherwise requires, shall have the meanings and be construed as provided in the
Code.

(b) To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between Borrower or its
agents as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of the Leases, together with all of the right,
title and interest of Borrower, as lessor thereunder.

(c) Borrower agrees that:

(i) Where Collateral is in possession of a third party, Borrower will join with
Agent in notifying the third party of Agent’s interest and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Agent;

(ii) Borrower will cooperate with Agent and Lenders in obtaining control with
respect to Collateral consisting of: deposit accounts, investment property,
letter of credit rights and electronic chattel paper; and

(iii) Until all of the Obligations are paid and performed in full, Borrower will
not suffer, cause or permit any change in Borrower’s legal status without
Agent’s prior written consent.

ARTICLE 9

GENERAL PROVISIONS

9.1 Costs and Expenses. Borrower unconditionally agrees to pay all Charges
within three (3) Business Days following written demand. In case of any Default,
Borrower shall pay or cause to be paid all of Agent’s and Lenders’ costs and
expenses, including attorneys’ fees in connection with the administration or
enforcement of the Loan Documents, including, without limitation, those costs
and expenses relating to: (a) the foreclosure of the Lien of the Mortgage or the
exercise of the power of sale contained therein; (b) any sale pursuant the Code
and/or the Bankruptcy Code (including, without limitation, a sale pursuant to
Section 363 of the Bankruptcy Code); (c) any Insolvency Proceeding or Bankruptcy
Action affecting any Borrower Party, Provider or the Proton Equipment Vendor; or
(d) Agent’s or Lenders’ attempts to remedy or cure any such Default. In addition
to, and without limiting the generality of, the foregoing, if at any time
hereafter prior to repayment of the Indebtedness in full and all Obligations
satisfied in full, Agent employs counsel, consultants or appraisers for advice
or other representation, whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted, with
respect to the Property or the marketing thereof or any of the Loan Documents,
in connection with any consent, approval or amendment or to protect, collect,
lease, sell, take possession of, or liquidate any of the Collateral, or to
attempt to enforce any

 

76



--------------------------------------------------------------------------------

security interest or lien in any of the Collateral, or to enforce any rights of
Agent or Lenders or any of Borrower’s obligations hereunder or those of any
other person, firm or corporation which may be obligated to Agent or Lenders by
virtue of this Agreement or any of the other Loan Documents heretofore or
hereafter delivered to Agent by or for the benefit of Borrower to defend any
litigation initiated by a third-party to which Agent or Lenders become a party,
or in connection with any Insolvency Proceeding or Bankruptcy Action, then, in
any such event, all of the reasonable fees and expenses arising from such
services, and all expenses, costs and charges relating thereto, shall constitute
additional Indebtedness, payable on demand and shall bear interest at the
Default Rate. Agent and Lenders may make Advances at any time to reimburse Agent
and Lenders for the foregoing costs and expenses. Wherever it is provided for
herein that Borrower pay any costs and expenses, such costs and expenses shall
include, but not be limited to, all legal fees and disbursements of Agent and
Lenders, whether for outside firms, or for in-house counsel.

9.2 Effect of Inspections and Investigations. The authority herein conferred
upon Agent, and any action taken by Agent, to inspect the Property, will be
exercised and taken by Agent for its and Lenders’ own protection only and shall
not be relied upon by any Borrower Party or any other Person for any purpose
whatsoever and any action taken by Agent or Agent’s consultant (whether an
environmental consultant, engineer, architect, or otherwise) to review any
reports or to assess any matters in connection with the Property will be
exercised and taken by Agent and by Agent’s consultant for their and Lenders own
protection only and shall not be relied upon by any Borrower Party or any other
Person for any purpose whatsoever; and neither Agent nor Agent’s consultant
shall be deemed to have assumed any responsibility to any Borrower Party with
respect to any such action herein authorized or taken by Agent, or Agent’s
consultant or with respect to the Property, or prevention of mechanic’s and
other liens from being claimed or asserted against the Property or review and
assessment of environmental or any other matters. Any review, investigation or
inspection conducted by Agent, any environmental, architectural, engineering or
other consultants retained by Agent or any agent or representative of Agent or
any Lender in order to verify independently Borrower’s satisfaction of any
conditions precedent to Advances, Borrower’s performance of any of the
covenants, agreements and obligations of Borrower or any other Borrower Party
under the Loan Documents, or the validity of any representations and warranties
made hereunder (regardless of whether or not the party conducting such review,
investigation or inspection should have discovered that any of such conditions
precedent were not satisfied or that any such covenants, agreements or
obligations were not performed or that any such representations or warranties
were not true), shall neither affect nor constitute a waiver by Agent or Lenders
of (i) any representations and warranties under this Agreement or any of the
other Loan Documents or Agent’s or Lenders’ reliance thereon or (ii) Agent’s or
Lenders’ reliance upon any certifications of Borrower required under this
Agreement or any of the other Loan Documents or any other facts, information or
reports furnished Agent hereunder or thereunder or otherwise in connection with
the Loan. Neither Agent nor Lenders undertakes or assumes any responsibility or
duty to any Borrower Party or any other party to select, review, inspect,
examine, supervise, pass judgment upon or inform any Borrower Party or any third
party of (a) the existence, quality, adequacy or suitability of appraisals of
the Property or any other Collateral, (b) any environmental report, or (c) any
other matters or items, including, but not limited to, engineering, soils and
seismic reports which are contemplated in the Loan Documents. Any such
selection, review, inspection, examination and the like, and any other due
diligence conducted by Agent or Lenders is solely for the purpose of

 

77



--------------------------------------------------------------------------------

protecting Agent’s and Lenders’ rights under the Loan Documents, and shall not
render such Agent or Lenders liable to any Borrower Party or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.

9.3 Acquiescence not to Constitute Waiver of Requirements. Each and every
covenant and condition for the benefit of Agent and Lenders contained in this
Agreement or any of the other Loan Documents may be waived by Agent, provided,
however, that, to the extent that Agent may have acquiesced in any noncompliance
with any conditions precedent to the Initial Disbursement or any Advance, such
acquiescence shall not be deemed to constitute a waiver by Agent or Lenders of
any such conditions precedent with respect to any future disbursements of Loan
proceeds.

9.4 Protective Advances. Agent and Lenders shall have the right, but not the
obligation, to do any and all acts which Agent may deem reasonably necessary to
assure the protection of the Collateral and the lien or charge of the Loan
Documents, including, but not limited to, during the continuance of an Event of
Default and in addition to the rights under Article 7 and Article 8 hereof and
any remedies set forth in the other Loan Documents, the settlement, compromise
or contest of any Lien or claim of Lien, the taking of possession of the
Property and Completion of all Construction Work and the commencement of,
appearance in, or defense of any action or proceeding purporting to affect the
rights, obligations or duties of the parties hereto. Any expense paid or
incurred (including attorneys’ fees and court costs), or any advance made by
Agent or Lenders in such connection, shall be paid by Borrower to Agent upon
demand. Such amounts as are advanced or expended by Agent or Lenders hereunder
and any other amounts advanced by Agent or Lenders pursuant to this Agreement or
any other the other Loan Documents shall constitute Indebtedness and shall bear
interest from the date of advance or expenditure until repayment at the Default
Rate.

9.5 Increased Costs. Borrower shall pay directly to a Lender such amounts as are
necessary to compensate such Lender for Additional Costs resulting from any
change after the date hereof in any applicable law or by any domestic or foreign
court, which (i) subjects such Lender to any tax, duty or other charge with
respect to the Loan or its Note, or changes the basis of taxation of any amounts
payable to such Lender under the Loan or its Note (other than taxes imposed on
the overall net income of such Lender), (ii) imposes, modifies or deems
applicable any reserve, special deposit or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, (iii) imposes on such Lender any other condition
affecting the Loan or its Note, or any of such extensions of credit or
liabilities or (iv) imposes any capital adequacy requirements on such Lender by
virtue of the Loan or the Notes. Such Lender will notify Borrower (with a copy
to Agent) of any event occurring after the date hereof which would entitle it to
compensation pursuant to this paragraph as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and will
use reasonable efforts to mitigate such Additional Costs, provided, however,
that, in order for any such notice to be effective to impose on Borrower the
obligation to pay any such amount, such notice must be delivered by Lender in
question within ninety (90) days after such Lender should reasonably have been
aware of the event giving rise to its entitlement to compensation. Any amount
payable by Borrower under this Section 9.5 shall be paid within five (5) days of
receipt by Borrower of a notice by a Lender setting forth the amount due and the
basis for the determination of such amount, which statement shall be conclusive
and

 

78



--------------------------------------------------------------------------------

binding upon Borrower absent manifest error. Failure on the part of a Lender to
demand payment from Borrower for any such amount attributable to any particular
period shall not constitute a waiver of such Lender’s right to demand payment of
such amount for any subsequent or prior period.

9.6 Tax Liability. If, by reason of a change in any applicable tax, banking or
lending laws or regulations occurring after the date hereof, (a) Borrower is
required to make any deduction or withholding in respect of any taxes, duties or
other charges from any payment due under the Loan Documents, (b) Agent or
Lenders are charged with responsibility for the payment of all or any part of
the Impositions or (c) the method of collecting Impositions is changed so as to
affect Agent’s or Lenders’ rights under this Agreement or any other Loan
Document, or the liens and security interests granted under the Loan Documents,
then upon Agent’s demand Borrower shall pay to Agent the amount determined by
Agent as necessary to fully compensate Agent and Lenders for all losses that
Agent or Lenders may suffer as a result of such change; provided that if Agent
determines that it may be unlawful to charge Borrower for such losses then Agent
shall have the right to declare all Indebtedness to be fully due and payable not
earlier than sixty (60) days from the date of such declaration.

9.7 Document and Recording Tax Indemnification. Borrower agrees to indemnify,
defend and hold harmless Agent and Lenders from and against any claim that any
documentary stamp or mortgage tax is due and payable in connection with the Loan
or the execution, delivery or recording of the Loan Documents and to pay such
taxes and expenses incurred by Agent or Lenders in connection therewith.
Borrower may contest any determination that any such taxes are due, but shall
pay any such taxes (including penalties and interest) when legally required. The
indemnity obligations contained in this Section shall survive repayment of the
Loan.

 

79



--------------------------------------------------------------------------------

9.8 Assignments and Participations.

(a) Any Non-Delinquent Lender may, with the prior written consent of Agent,
which shall not be unreasonably withheld or delayed, at any time or times and
without Borrower’s consent, grant any Participation in its Pro Rata Share of the
Loan to one or more Persons not an Affiliate of Borrower or Guarantor (each a
“Participant”). In the event of any such grant by a Lender of a Participation to
a Participant, such Lender shall remain responsible for the performance of its
obligations hereunder, and Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations hereunder,
and Agent shall have no obligation to communicate with, give any notice to, make
any payment to or take any direction from, any Participant. Each Lender agrees
for the benefit of Borrower that any agreement pursuant to which any Lender may
grant a Participation shall provide that such Lender shall retain the sole right
and responsibility to enforce the obligations of Borrower hereunder and under
any other Loan Document, including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided, however, that such participation agreement may
provide that such Lender will not agree to any modification, amendment or waiver
described in clauses (i) through (vii) of Section 9.16 without the consent of
the Participant.

(b) Upon request by Borrower, each Lender agrees to provide Borrower with notice
of all Participations sold by such Lender, which shall acknowledge and represent
compliance with the above terms of this Section 9.8. Borrower agrees to provide
all assistance reasonably requested by a Lender to enable such Lender to sell
Participations as aforesaid, or make assignments of its interest in the Loan as
hereinafter provided in this Section.

(c) Any Non-Delinquent Lender may, with the prior written consent of Agent,
which shall not be unreasonably withheld or delayed, at any time or times and
without Borrower’s consent, make a Loan Transfer to an Eligible Lender not an
Affiliate of Borrower or Guarantor (such assignee, an “Assignee”) subject to the
following conditions: (i) the aggregate amount of the Individual Loan Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall not cause or otherwise result in said
assigning Lender’s remaining unassigned Individual Loan Commitment to be less
than $5,000,000; (ii) the Assignee shall execute and deliver to Agent, for its
approval, acceptance and recording in a register maintained by Agent, an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $5,000 for Agent’s own account; (iii) the principal amount of any
assigned Individual Loan Commitment shall be not less than $5,000,000; (iv) each
such Loan Transfer shall be to an Eligible Lender; and (v) the Assignee and/or
the assigning Lender shall pay to Agent all of Agent’s reasonable costs and
expenses incurred in connection with such Loan Transfer. Upon such execution,
delivery, approval, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance Agreement, (1) Assignee thereunder
shall be a party to this Agreement and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder and
(2) the assigning Lender thereunder shall to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish its rights and be released from its obligations
under this Agreement arising from and after the date of such Assignment and
Acceptance Agreement.

 

80



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, ORIX
Capital Markets, LLC, a Delaware limited liability company, as Lender and not
Agent (“ORIX”), shall have the right, at its sole option, to cause Varian
Medical Systems International AG, a Swiss corporation, and its successors,
assigns and participants in its capacity as Lender (“Varian”), to make a Loan
Transfer to ORIX (or its assignee or designee), at any time and from time to
time, of all or any portion of Varian’s Individual Loan Commitment (whether
funded or not). In the event ORIX elects to exercise its right to cause Varian
to make a Loan Transfer to ORIX (or its assignee or designee), ORIX shall
deliver written notice to Varian (with a copy to Agent) setting forth the amount
of Varian’s Individual Loan Commitment that ORIX (or its assignee or designee)
desires to purchase (a “Transfer Notice”), and in such event, Varian, as the
assigning Lender, shall sell to ORIX (or its assignee or designee), as Assignee,
that portion of Varian’s Individual Loan Commitment set forth in such Transfer
Notice. The purchase price to be paid by ORIX (or its assignee or designee) to
Varian for any such Loan Transfer shall be no less than that portion of the then
outstanding principal amount of Varian’s Individual Loan Commitment set forth in
the Transfer Notice and all interest accrued thereon prior to the date of the
completion of the Loan Transfer, and shall exclude all fees (including, without
limitation, the Exit Fee, the Amortization Conversion Fee and the Minimum
Lookback Amount), costs, charges and other amounts payable after the completion
of the Loan Transfer, as further described in the Assignment and Acceptance
Agreement, which ORIX (or its assignee or designee) and Varian agree to execute
within fifteen (15) Business Days of Varian’s receipt of ORIX’s written election
notice. No later than one (1) Business Day after ORIX (or its assignee or
designee) receives an originally executed counterpart of such Assignment and
Acceptance Agreement, ORIX (or its assignee or designee) shall pay to Varian (in
immediately available U.S. funds) the purchase price and such other sums as set
forth in such Assignment and Acceptance Agreement. In addition to the foregoing,
upon any exercise by ORIX of its rights contained in this paragraph, ORIX and
Varian agree to comply with and perform all of the applicable covenants and
agreements set forth in this Section 9.8. If Varian fails to execute the
Assignment and Acceptance Agreement as set forth above, ORIX may exercise any
remedies which ORIX may have as a result of a breach of the obligations
contained in this paragraph. Varian and ORIX shall reasonably cooperate with
each other, and shall do all things reasonably necessary or desirable, to affect
the intent of this paragraph.

(d) By executing and delivering an Assignment and Acceptance Agreement, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance Agreement, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto or the attachment, perfection or
priority of any Lien granted by Borrower to Agent or any Lender in the
Collateral; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
Guarantor or the performance or observance by Borrower or Guarantor of any of
their obligations under this Agreement or any other Loan Document furnished
pursuant hereto; (iii) such Assignee confirms that it has received a copy of all
Loan Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance Agreement; (iv) such Assignee will,

 

81



--------------------------------------------------------------------------------

independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to Agent by the terms hereof,
together with such powers, including the discretionary rights and incidental
power, as are reasonably incidental thereto; and (vi) such Assignee agrees that
it will be bound by and will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.

(e) Upon its receipt of an Assignment and Acceptance Agreement executed by an
assigning Lender and Assignee, Agent shall, if such Assignment and Acceptance
Agreement has been properly completed and is in substantially the form of
Exhibit F attached hereto, accept such Assignment and Acceptance Agreement and
give prompt notice thereof to Borrower. Until such time as Agent shall have
accepted any such Assignment and Acceptance Agreement, Agent shall have no
obligation to communicate with or accept or take into account any communication
from any Assignee and Agent shall continue to deal solely and directly with any
such assigning Lender in connection with the Loan, this Agreement and the other
Loan Documents.

(f) In connection with the execution and delivery of each Assignment and
Acceptance Agreement as provided for in this Section 9.8, the assigning Lender
shall deliver to Agent the superseded Note or Notes and Agent shall deliver to
Borrower for execution by Borrower, substitute notes, in the form of Exhibit E,
in order to reflect the appropriate Individual Loan Commitment of the assigning
Lender and Assignee after giving effect to such Assignment and Acceptance
Agreement. Borrower hereby covenants and agrees to promptly execute said new
Notes and to promptly return them to Agent so that Agent may deliver said new
Notes to the appropriate Lenders; provided, however, Agent shall not deliver
said new Notes unless and until the assigning Lender shall have delivered the
superseded Note to Agent. The assigning Lender hereby appoints Agent as its
attorney-in-fact (coupled with an interest) for the sole purpose of canceling
the superseded Note and the assigning Lender hereby covenants and agrees that
Agent shall not be liable for any action taken or omitted to be taken by Agent
in connection therewith, unless caused by Agent’s own gross negligence or
willful misconduct. Upon Borrower’s request, Agent shall stamp each superseded
Note “SUPERSEDED” and shall attach each said superseded Note to, and each said
superseded Note shall become a part of, the new Notes and Agent shall deliver
said new Notes to the appropriate Lenders. All such new Notes shall constitute
“Notes” and the obligations evidenced by such substitute notes shall constitute
obligations secured by the Mortgage. In connection with Borrower’s execution of
any such new Notes, Borrower shall deliver to Agent such evidence of the due
authorization, execution and delivery of the substitute notes and any related
documents as Agent and/or Assignee may reasonably request. Assignee shall, prior
to the first date on which interest or fees are payable hereunder for its
account, deliver to Borrower and Agent certification as to exemption from
deduction, backup withholding and withholding of any United States federal
income taxes in accordance with Section 10.13 and otherwise furnish to Borrower
and Agent such forms, certifications, statements and other documents as either
of them may reasonably request from time to time to evidence that such Assignee
is entitled to receive any payments to be made to it hereunder without the
withholding of any tax or increased liability for any Additional Costs.

 

82



--------------------------------------------------------------------------------

(g) Borrower, Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Agent, be necessary or
desirable in connection with assignments in accordance with the foregoing
provisions of this Section.

(h) Borrower recognizes that in connection with a Lender’s selling of
Participations or making of assignments, any or all documentation, financial
statements, appraisals and other data, or copies thereof, relevant to Borrower,
Guarantor or the Loan may be exhibited to and retained by any such Participant
or Assignee or prospective Participant or Assignee. A Lender’s delivery of any
financial statements and appraisals to any such Participant or Assignee or
prospective Participant or Assignee shall be done on a confidential basis.

9.9 Cooperation. Borrower shall, and shall cause each of the other Borrower
Parties to, fully cooperate with Agent and Lenders in connection with servicing
the Loan, any Loan Transfer, Participation or any other financing created or
obtained in connection with the Loan and, if Agent elects at any time, in
connection with the creation of tranches of the Loan or splitting the Loan into
separate Loans (in the aggregate amount of the Loan Amount) having different
priorities, including signing new notes and amendments to this Agreement and the
other Loan Documents evidencing such tranches or splitting of the Loan, provided
that the Loan Amount, the Interest Rate, timing of payments by Borrower and
other economic terms of the Loan shall not, taken as a whole, be changed as a
result thereof. Without limiting the generality of the foregoing, Borrower
shall, upon request, (a) provide additional information regarding the Project,
Borrower, Guarantor, and any Affiliates of the foregoing (including, without
limitation, additional appraisals, environmental reports, engineering reports
and similar due diligence materials and updates), (b) supply such documentation,
financial statements, and reports that may be required to comply with applicable
securities and other laws and regulations, (c) make modifications to any of the
Loan Documents and/or the Organizational Documents, (d) make revisions to
existing legal opinions and deliver updated or additional legal opinions,
(e) deliver updated and additional tenant estoppel certificates, subordination
agreements and similar agreements, and (f) deliver updated certificates
necessary or appropriate to effect such transaction, provided that no such
modification, revision, additional documents or other action in connection with
such cooperation shall materially increase the obligations or materially
decrease the rights of Borrower under the Loan Documents. The costs of such
cooperation, and providing such additional opinions, documents, revisions,
modifications and actions, shall be borne by Borrower. At Agent’s request,
Borrower Parties shall make such representations and warranties as of the date
of any Loan Transfer or Participation as are customary in such transactions, and
shall review and confirm any factual information or disclosures with respect to
the Project, Borrower Parties and their respective Affiliates contained in any
private placement memorandum, prospectus, registration statement or other
offering materials relating to any Loan Transfer or Participation.

9.10 Disclosure of Information.

(a) Agent and Lenders shall have the right to make available to any party for
the purpose of any Loan Transfer, Participation or any other financing created
or obtained in connection with the Loan (including any prospective purchaser,
any Rating Agency, any Governmental Authority and any prospective bidder at any
foreclosure sale of the Property) any and all information that Agent or Lenders
may have with respect to the Property, the Facility

 

83



--------------------------------------------------------------------------------

Lease, any Borrower Party, or any other document or agreement in connection with
the transaction represented by the Loan Documents, whether provided by Borrower,
Guarantor or any third party or obtained as a result of any audits,
environmental or other assessments, or otherwise. Borrower and Guarantor agree
that neither Agent nor Lenders shall have any liability whatsoever as a result
of delivering any such information to any third party, and Borrower and
Guarantor, on behalf of itself and its successors and assigns, hereby releases
and discharges Agent and Lenders from any and all liability, claims, damages, or
causes of action, arising out of, connected with or incidental to the delivery
of any such information to any third party. Borrower and Guarantor each
irrevocably waives any and all rights it may have under applicable state or
federal law to prohibit disclosure, including but not limited to any right of
privacy. Further Borrower and Guarantor acknowledge that such information may be
transmitted via the internet or by email.

(b) Without limiting Section 9.10(a), all news releases, publicity or
advertising by Borrower, Guarantor, or their Affiliates, through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, or to Borrower, Agent or Lenders,
shall be subject to the prior written approval of Agent, such approval of Agent
not to be unreasonably withheld or delayed. Notwithstanding the foregoing,
Borrower, Guarantor, and their Affiliates shall use commercially reasonable
efforts to keep all information obtained in connection with the transaction
described in this Agreement, confidential, except that any such party, as
applicable, may disclose any such information (i) to its auditors, attorneys and
other consultants in connection with the transaction described in this Agreement
(each such recipient being informed of the confidential nature of such
information and directed to keep the same confidential), (ii) to the extent
required by any Applicable Law, and (iii) if such information is otherwise
available to the public not through a breach hereof.

9.11 Notices. All Notices shall be in writing and shall be (a) delivered in
person, in which event the Notice shall be deemed received when delivery (or
refusal of receipt) is actually made, (b) sent by facsimile, in which event the
Notice shall be deemed received on the date of transmission if transmission is
confirmed before 4:00 p.m. Dallas time on a Business Day or if transmission is
confirmed after 4:00 p.m. Dallas time, then on the next Business Day provided
that the sender obtains electronic confirmation of receipt and that a copy of
such Notice is also delivered pursuant to clause (a) or (c); or (c) sent by a
nationally recognized overnight courier for next Business Day delivery, in which
event the Notice shall be deemed received on the first Business Day after
delivery to, and acceptance for delivery by, the courier. All such Notices shall
be addressed to the party for whom the Notice is intended, with a copy to its
attorney, at their respective Addresses indicated in Section 1.1 of this
Agreement and if sent by facsimile such Notices shall be sent to the facsimile
number set forth in Section 1.1. Either party may change its Address or
facsimile number by giving written notice to the other in accordance with the
foregoing notice provision.

9.12 No Waiver; Rights and Remedies Cumulative. No action by Agent or Lenders,
including, without limitation, any course of conduct, course of dealings,
statements or actions, and no failure by Agent or Lenders to (1) insist upon
strict performance of any term, condition, covenant or agreement contained in
any of the Loan Documents, (2) exercise, or delay by Agent or Lenders in
exercising, any right, remedy, power or privilege under any of the Loan
Documents, shall in any event operate as a waiver thereof, nor shall any single
or partial exercise

 

84



--------------------------------------------------------------------------------

of any right, remedy, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, power or privilege. In particular, and not by way of limitation,
by accepting payment after the due date of any amount payable under this
Agreement, any Note or any other Loan Document, Agent shall not be deemed to
have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Notes or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Moreover, a waiver of one Default or Event of Default with respect to any
Borrower Party shall not be construed to be a waiver of any subsequent Default
or Event of Default with respect to such Borrower Party or any other Borrower
Party or to impair any remedy, right or power consequent thereon. Upon the
occurrence of an Event of Default, Agent shall have no obligation to accept any
tender of any cure, or attempt to cure, by or on behalf of Borrower unless and
until Agent receives written instructions from the Required Lenders, and Agent’s
acceptance of any cure of an Event of Default shall not be deemed to be a waiver
of Agent’s right to refuse acceptance of any future tender of any cure of, or
attempt to cure, an Event of Default. The rights and remedies provided in this
Agreement and the other Loan Documents are cumulative and not exclusive of any
right or remedy provided by law. No notice to or demand on Borrower in any case
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Agent or
Lenders to any other or further action in any circumstances without notice or
demand.

9.13 Inurement. This Agreement and the Loan Documents shall be binding upon and
inure to the benefit of the respective parties hereto and their respective
successors and assigns, provided that no assignment by Borrower shall be
effective, except as provided herein.

9.14 Form of Documents. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Agent shall be in
form and substance satisfactory to Agent.

9.15 Time is of the Essence. Time is hereby declared to be of the essence of
this Agreement, the other Loan Documents and of every part, term and provision
hereof and thereof, and each and every obligation hereunder and thereunder.

9.16 Entire Agreement; Amendments. This Agreement and the other Loan Documents
constitute the entire agreement between the parties hereto, and no modification,
waiver, amendment, discharge or change of this Agreement or any other Loan
Document nor any provision hereof or thereof shall be valid unless the same is
in writing and signed by the party against which the enforcement of such
modification, waiver, amendment, discharge or change is sought (it being
understood, however, that the signature of Agent, shall be sufficient to bind
Lenders to any such modification, waiver, amendment, discharge or change);
provided, however, that the foregoing shall not limit or otherwise affect a
provision hereof or any other Loan Document pursuant to which Agent is
authorized to consent to or approve of any matter without the need for any
Lender approval; provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by all Lenders (subject, however, to the provisions
of Section 10.16(d)), do any of the following: (i) reduce the principal of, or
interest on, the Notes or any fees due hereunder or any other amount due
hereunder or under any other Loan Document; (ii) postpone any date fixed for any
payment of principal of, or interest on, the Notes or any fees due

 

85



--------------------------------------------------------------------------------

hereunder or under any other Loan Document; (iii) release any material portion
of the Collateral or other collateral for the Loan; (iv) amend this Section 9.16
or Sections 9.8, 10.1 or 10.3; (v) release, in whole or in part, Guarantor;
(vi) increase the Loan Amount; (vii) change the definition of “Required
Lenders”; or (viii) change the amount of the Individual Loan Commitment of any
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant, mandatory
prepayment or Default shall constitute a change in the Individual Loan
Commitment of any Lender) (the foregoing items (i) through (viii) are
collectively known as “Major Decisions”). This Agreement supersedes any other
agreement, oral or written, made by Lenders with or for the benefit of Borrower.

All communications from Agent to Lenders requesting Lenders’ determination,
consent, approval or disapproval (1) shall be given in the form of a written
notice to each Lender, (2) shall be accompanied by or include a description or
copy of the matter or thing as to which such determination, approval, consent or
disapproval is requested and (3) shall include Agent’s recommended course of
action or determination in respect thereof. Each Lender shall reply promptly,
but in any event within seven (7) Business Days (or three (3) Business Days with
respect to any decision to accelerate or stop acceleration of the Loan) after
receipt of the request therefor by Agent (the “Lender Reply Period”). Unless a
Lender shall give written notice to Agent that it approves the recommendation or
determination of Agent within the Lender Reply Period, such Lender shall be
deemed to have disapproved such recommendation or determination.

If all Lenders are unable to reach an agreement with respect to a Major Decision
within ten (10) Business Days after the expiration of the Lender Reply Period,
then Agent shall thereafter have the right to take such steps as are necessary
(including the right to declare a default or commence an enforcement action or
proceeding) to preserve and protect the Collateral until such time as all
Lenders have reached agreement with respect to any Major Decisions. Agent may
consult with legal counsel and other experts and advisors selected by it and
Agent shall not be liable for actions taken or omitted to be taken so long as
such action or omission does not violate another provision of this Agreement and
such action taken or omitted to be taken does not constitute willful misconduct
or gross negligence.

9.17 Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED
TO BE CONTRACTS ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS), INCLUDING WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, AND TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW; PROVIDED, HOWEVER,
THAT THE LAWS OF THE STATE

 

86



--------------------------------------------------------------------------------

WHERE THE LAND IS LOCATED SHALL APPLY TO THE CREATION, PERFECTION AND
ENFORCEMENT OF ANY LIENS, SECURITY INTERESTS AND ENCUMBRANCES GRANTED OR CREATED
BY THE MORTGAGE ON REAL PROPERTY LOCATED IN THE STATE WHERE THE LAND IS LOCATED,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE INDEBTEDNESS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE LAWS OF THE STATE OF NEW YORK SHALL APPLY TO
ALL MATTERS RELATING TO THE CHARGING AND COLLECTION OF INTEREST AND FEES UNDER
THE LOAN DOCUMENTS. THE FACT THAT PORTIONS OF THE LOAN DOCUMENTS MAY INCLUDE
PROVISIONS DRAFTED TO CONFORM TO THE LAW OF THE STATE WHERE THE PROPERTY IS
LOCATED IS NOT INTENDED, NOR SHALL IT BE DEEMED, IN ANY WAY, TO DEROGATE THE
PARTIES’ CHOICE OF LAW AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.
BORROWER ACKNOWLEDGES AND AGREES THAT THE CHOICE OF NEW YORK LAW WAS A MATERIAL
INDUCEMENT TO AGENT AND LENDERS TO ENTER INTO THIS AGREEMENT AND TO MAKE THE
LOAN.

9.18 Captions. The captions and headings of various Articles and Sections of
this Agreement and Exhibits pertaining hereto are for convenience only and are
not to be considered as defining or limiting in any way the scope or intent of
the provisions hereof. References to any Section or Sections shall be deemed to
refer to Sections of this Agreement unless otherwise indicated.

9.19 Counterparts. This Agreement and each of the other Loan Documents may be
signed in multiple counterparts, each of which constitute an original and, taken
together, shall constitute a single agreement.

9.20 Detached Signatures. Borrower certifies that Borrower’s Counsel has been
delegated the power to authorize Agent, or Lenders’ Counsel, to attach signature
pages of Borrower, Guarantor and if applicable any Affiliate of Borrower, to the
final, compiled versions of each of the Loan Documents. Borrower further agrees
that should any dispute arise as to which version of the Loan Documents is the
“final” version, the computer files maintained by Lenders’ Counsel, including
without limitation any records of e-mail communications, shall be conclusive
except in the case of manifest error.

9.21 Partial Invalidity; Severability. If any of the provisions of this
Agreement or the other Loan Documents, or the application thereof to any Person,
party or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the other Loan Documents, or the application of
such provision or provisions to Persons, parties or circumstances other than
those as to whom or which it is held invalid or unenforceable, shall not be
affected thereby, and every provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law and to this end, the
provisions of this Agreement and all the other Loan Documents are declared to be
severable. All covenants and agreements of Borrower and Guarantor shall be joint
and several.

 

87



--------------------------------------------------------------------------------

9.22 Definitions Include Amendments. Definitions contained in this Agreement and
Schedule 1.2 which identify documents, including, but not limited to, the Loan
Documents, shall be deemed to include all amendments and supplements to such
documents from the date hereof, and all future amendments, modifications, and
supplements thereto entered into from time to time to satisfy the requirements
of this Agreement or otherwise with the consent of Agent. Reference to this
Agreement contained in any of the foregoing documents shall be deemed to include
all amendments and supplements to this Agreement.

9.23 Waiver of Damages. In no event shall Agent or any Lender be liable to any
Borrower Party for punitive, exemplary or consequential damages, including,
without limitation, lost profits, whatever the nature of a breach by Agent or
any Lender of its obligations under this Agreement or any of the Loan Documents,
and Borrower hereby unconditionally and irrevocably waives each and all claims
for punitive, exemplary or consequential damages.

9.24 Claims Against Agent or Lenders. Neither Agent nor any Lender shall be in
default under this Agreement, or under any other Loan Documents, unless a
written notice specifically setting forth the claim of Borrower shall have been
given to Agent within thirty (30) days after Borrower first had Knowledge of the
occurrence of the event which Borrower alleges gave rise to such claim and Agent
or Lenders do not remedy or cure the default, if any there be, promptly
thereafter. No Lender shall be liable for any act or omission of any other
Lender or for any default on the part of any other Lender.

9.25 Offsets, Counterclaims and Defenses. Borrower hereby unconditionally and
irrevocably waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Agent or any
Lender or their agents or otherwise offset any obligations to make payments
required under the Loan Documents. Any assignee of any Lender’s interest in and
to the Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which Borrower may otherwise have against any assignor
of such documents, and no such offset, counterclaim or defense shall be
interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents, and any such right to interpose or assert any
such offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.

9.26 Set-Offs. In addition to (and without limitation of) any right of setoff,
bankers’ lien or counterclaim Agent or any Lender may otherwise have, Agent and
each Lender shall be entitled, but only with the prior consent of Agent, to
offset balances (general or special, time or demand, provisional or final) held
by it for the account of Borrower at any of Agent’s or such Lender’s offices
against any amount payable by Borrower to Agent or such Lender hereunder or
under any other Loan Document which is not paid when due (regardless of whether
such balances are then due to Borrower), in which case it shall promptly notify
Borrower and (in the case of a Lender) Agent thereof; provided, however, that
Agent’s or such Lender’s failure to give such notice shall not affect the
validity thereof.

9.27 Relationship.

(a) The relationship between Lenders and Borrower shall be that of
creditor-debtor only. No term in this Agreement or in the other Loan Documents
and no course of dealing

 

88



--------------------------------------------------------------------------------

between the parties shall be deemed to create any relationship of agency,
partnership or joint venture or any fiduciary duty by Agent or Lenders to
Borrower or any other party.

(b) Lenders agree and accept that Varian and Proton Equipment Vendor are and
will be treated at all times under the Loan Documents as separate legal
entities. No default by Proton Equipment Vendor of its obligations under the
Proton Equipment Vendor Documents shall entitle Agent or any Lender to exercise
any remedy or offset right against Varian or will in any way affect the rights
of Varian as a Lender under the Loan Documents.

9.28 Agents. In exercising any rights under the Loan Documents or taking any
actions provided for therein, Agent may act through its employees, agents or
independent contractors as authorized by Agent.

9.29 Waiver of Marshaling of Assets. To the fullest extent Borrower may legally
do so, Borrower waives all rights to a marshaling of the assets of Borrower,
Guarantor, its members, if any, and others with interests in Borrower and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshaling of assets, the sale in inverse order
of alienation, homestead exemption, the administration of estates of decedents,
or any other matters whatsoever to defeat, reduce or affect the right of Agent
or Lenders under the Loan Documents to a sale of any of the Collateral for the
collection of the related debt without any prior or different resort for
collection, or the right of Agent or Lenders to the payment of the related debt
out of the net proceeds of the Collateral in preference to every other claimant
whatsoever. In addition, Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of the Mortgage, any equitable right
otherwise available to Borrower which would require the separate sale of
portions of the Property.

9.30 Conflict. In the event of any conflict between the provisions of this
Agreement and any of the other Loan Documents, the provisions of this Agreement
shall control.

9.31 Brokers and Financial Advisors. Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transaction contemplated by this
Agreement other than Broker. Borrower hereby indemnifies Agent and Lenders and
holds Agent and Lenders harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by a financial advisors, brokers, placement agents or finders that
such Person acted on behalf of Borrower in connection with the transactions
contemplated herein. The provisions of this Section 9.30 shall survive the
expiration and termination of this Agreement and the repayment o the
Indebtedness.

9.32 No Third Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Agent, Lenders and Borrower, and nothing contained
in this Agreement or the other Loan Documents shall be deemed to confer upon
anyone other than Agent, Lenders and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lenders to make the Loan
hereunder are imposed solely and exclusively for the benefit of Agent, Lenders
and Borrower, and no other person or entity shall have standing to require

 

89



--------------------------------------------------------------------------------

satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lenders will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Agent, in Agent’s sole
discretion, Agent deems it advisable or desirable to do so.

9.33 No Obligation to Extend or Refinance. Borrower expressly acknowledges that,
subject to extension according to the terms of Rider 1.1.4 attached to this
Agreement, neither Agent nor Lenders are under any obligation whatsoever to
extend or defer the Maturity Date or Borrower’s obligation to repay the
Indebtedness in a manner entirely consistent with the schedule and requirements
of this Agreement. Borrower further acknowledges that, subject to extension
according to the terms of Rider 1.1.4 attached to this Agreement, neither Agent
nor Lenders have made nor implied any agreement, commitment or understanding
whatsoever to extend the Maturity Date or to provide refinancing of the
Indebtedness (or any part thereof) upon the Maturity Date (or at any other
time). Borrower expressly recognizes that the market for obtaining real estate
financing including financing for properties similar in nature to the Property
is volatile and uncertain and Borrower understands and agrees that the risk and
obligation to pay the Indebtedness in accordance with the precise terms of this
Agreement is the sole responsibility of Borrower and, in undertaking such
responsibility, Borrower has taken into account the risks associated with the
volatile market for credit availability.

9.34 Waiver of Jury Trial. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. AGENT IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER. BORROWER, AGENT AND LENDERS EACH ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
OF THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS
AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.

9.35 Consent To Jurisdiction. BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF DALLAS, STATE OF TEXAS AND UNCONDITIONALLY AND IRREVOCABLY AGREES
THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE

 

90



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS SHALL BE LITIGATED SOLELY IN ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF DALLAS, STATE OF TEXAS. BORROWER HEREBY EXPRESSLY
UNCONDITIONALLY AND IRREVOCABLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND BORROWER
UNCONDITIONALLY AND IRREVOCABLY AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT,
FILED AND LITIGATED BY BORROWER SOLELY IN ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE COUNTY OF DALLAS, STATE OF TEXAS. BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED.

9.36 Definitional Provisions. All terms defined in Schedule 1.2 attached to and
made a part of this Agreement or defined elsewhere in this Agreement shall,
unless otherwise defined therein, have the same meanings when used in the Note,
Mortgage, any other Loan Documents, or any certificate or other document made or
delivered pursuant hereto. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement. The word “include(s)” when used in this Agreement and the other Loan
Documents means “include(s), without limitation,” and the word “including” means
“including, but not limited to.”

9.37 Interpretation. With respect to all Loan Documents, whenever the context
requires, all words used in the singular will be construed to have been used in
the plural, and vice versa, and each gender will include any other gender. The
word “Obligations” is used in its broadest and most comprehensive sense, and
includes all primary, secondary, direct, indirect, fixed and contingent
obligations, as well as all obligations to perform acts or satisfy conditions.
No listing of specific instances, items or matters in any way limits the scope
or generality of any language in the Loan Documents. This Agreement and all of
the other Loan Documents shall not be construed more strictly against one party
than against the other, merely by virtue of the fact that it may have been
prepared primarily by counsel for one of the parties. Unless otherwise expressly
provided in this Agreement or the other Loan Documents, any matter requiring
Agent’s or Lenders’ consent or approval shall be interpreted as requiring
Agent’s or Lenders’ consent or approval in the exercise of its sole, absolute
and arbitrary discretion, shall be final and conclusive, and any such consent or
approval shall be in writing, unless otherwise specifically indicated.

9.38 Survival. This Agreement and all covenants, agreements, representations and
warranties made herein, in the certificates delivered pursuant hereto and in the
other Loan Documents shall survive the making by Lenders of the Loan and the
execution and delivery to Lenders of the Notes, and shall, unless a longer
survival period is specified, continue in full force and effect so long as any
of the Indebtedness is unpaid or such longer period if expressly set

 

91



--------------------------------------------------------------------------------

forth in this Agreement. All Borrower’s covenants and agreements in this
Agreement and the other Loan Documents shall inure to the benefit of the
respective legal representatives, successors and assigns of Lenders.

9.39 Exculpation. Notwithstanding anything to the contrary contained in any of
the Loan Documents with the exception of the Guaranty and the Environmental
Indemnity delivered to Agent in connection with the Loan, neither Guarantor nor
any Constituent Member (defined below) shall be personally liable, directly or
indirectly, for the payment of the Indebtedness or any other liability evidenced
by or created or arising under or in connection with this Agreement or any of
the other Loan Documents, and neither Agent nor Lenders shall seek to enforce or
recover any amounts, including any claims for indemnification, or any personal
or deficiency judgment, against Guarantor or any Constituent Member, and Agent,
Lenders and each of their successors and assigns hereby waive any such claims,
recovery or liability. Nothing contained herein shall serve to affect, limit or
waive the liability of Borrower or any Guarantor under the terms of the Guaranty
or the Environmental Indemnity delivered to Agent in connection with this
Agreement. As used herein, the term “Constituent Member” means (i) any direct or
indirect partner, member, manager or affiliate of Borrower; (ii) any employee or
agent of Borrower or any entities described in clause (i) above; and (iii) any
shareholder, officer, director, partner, limited partner, member, manager,
trustee, beneficiary, employee or agent of Borrower, Guarantor or any entity
described in clauses (i) and (ii) above.

ARTICLE 10

AGENT; RELATIONS AMONG LENDERS

10.1 Appointment, Powers and Immunities of Agent.

(a) Each Lender hereby irrevocably appoints and authorizes Agent to act as its
exclusive agent hereunder and under all other Loan Documents with such powers as
are delegated to Agent by the terms of this Agreement and any other Loan
Document, together with such other powers as are reasonably incidental thereto,
and to take such action on its behalf under the provisions of this Agreement and
the other Loan Documents and to exercise such powers as are set forth herein or
therein together with such other powers as are incidental thereto. Each Lender
hereby irrevocably authorizes Agent to execute and deliver each of the Loan
Documents and to accept delivery of such of the other Loan Documents as may not
require execution by Agent. Agent shall perform its obligations under this
Agreement and the other Loan Documents in good faith according to the same
standard of care as that customarily exercised by Agent in administering its own
real estate loans, and Agent may take such action, or refrain from taking such
action, as it shall deem, in its sole discretion, to be in the best interest of
Lenders. Agent shall have no duties or responsibilities except those expressly
set forth in this Agreement and any other Loan Document or required by
Applicable Laws, and shall not by reason of this Agreement be a fiduciary or
trustee for any Lender except to the extent that Agent acts as an agent with
respect to the receipt or payment of funds, nor shall Agent have any fiduciary
duty to Borrower nor shall any Lender have any fiduciary duty to Borrower or any
other Lender. No implied covenants, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against Agent.
Neither Agent nor any of its directors, officers, employees, agents,
attorneys-in-fact or affiliates shall be responsible to Lenders for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of

 

92



--------------------------------------------------------------------------------

Borrower or any other Person contained in this Agreement or any other Loan
Document, or in any certificate or other document or instrument referred to or
provided for in, or received by any of them under, this Agreement or any other
Loan Document, or for the value, legality, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any other document or instrument referred to or provided for herein or therein,
for the perfection or priority of any lien securing the obligations hereunder or
thereunder or for any failure by Borrower or any Guarantor to perform any of its
obligations hereunder or thereunder. Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
Agent nor any of its directors, officers, employees, agents, attorneys-in-fact
or affiliates (collectively, the “Agent Releasees”) shall be liable or
responsible to Lenders for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith, and each Lender hereby irrevocably, unconditionally and fully
releases the Agent Releasees from, and irrevocably, unconditionally and fully
waives all claims against the Agent Releasees for, any and all claims, disputes,
liabilities, damages, debts, liens, actions and causes of action of any and
every nature whatsoever, known or unknown, whether at law, by statute or in
equity, in contract or in tort, which any Lender has, may have or may claim to
have, against the Agent Releasees arising out of or with respect to any and all
transactions, events, or matters of any kind or character relating to the Loan,
the Loan Documents, the Property or the other Collateral, except for those
matters arising directly from Agent’s gross negligence or willful misconduct.
All funds received by Agent on behalf of Lenders with respect to the Loan shall
be held by Agent for the benefit of all Lenders, may be commingled with the
general funds of Agent (other than the Blocked Account and the Escrow Accounts),
and shall be distributed pursuant to the terms and provisions of this Agreement.

(b) Agent shall have all necessary power, right and obligation to take any and
all action of the type specified in this Agreement or any other Loan Document as
being within Agent’s or Lender’s rights, powers or discretion or, with respect
to Major Decisions, in accordance with directions from all Lenders. In the
absence of such directions, Agent shall have, and Lenders acknowledge that Agent
shall have, the exclusive power and authority (but under no circumstances shall
be obligated), in Agent’s sole and absolute discretion, to take any action
(including, without limitation, those acts described on Rider 10.1(b) attached
hereto and made a part hereof) or refrain from taking any action, except that
with respect to Major Decisions the direction or consent of all Lenders is
required and Agent shall not take action constituting a Major Decision absent
such direction or consent. Any action or inaction pursuant to any such
direction, discretion or consent shall be binding on all Lenders. Agent shall
have no liability to any Person as a result of (i) Agent acting or refraining
from acting in accordance with the directions of all Lenders, (ii) Agent acting
or refraining from acting in accordance with the directions of the Required
Lenders with respect to those matters described in Section 10.3(a) or (c),
(iii) Agent acting or refraining from acting (with respect to a Major Decision
or, except for those matters described in Section 10.3(a) or (c), any other
matter) in the absence of instructions to act from all Lenders, whether or not
Agent has discretionary power to take such action, (iv) Agent acting or
refraining from acting (with respect to those matters described in
Section 10.3(a) or (c)) in the absence of instructions to act from the Required
Lenders, whether or not Agent has discretionary power to take such action, or
(v) Agent taking discretionary action it is authorized

 

93



--------------------------------------------------------------------------------

to take under this Agreement, except to the extent that such is caused by its
own gross negligence or willful misconduct.

(c) Agent shall have the exclusive power, right and obligation to communicate
and otherwise deal with the Borrower Parties in connection with or related to
the Loan and no Lender shall communicate, or deal directly, with any Borrower
Party in connection with or related to the Loan. No Lender shall respond to any
communication received by any such Lender from any Borrower Party in connection
with or related to the Loan and any such Lender shall immediately forward and
direct any such communication to Agent and notify Agent of the attempted
communication by such Borrower Party. No Borrower Party shall communicate, or
deal directly, with any Lender in connection with or related to the Loan, and
all such communication shall be made and directed to Agent.

10.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone or electronic
mail) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by Agent.
Agent may deem and treat each Lender as the holder of its Note and interest in
the Loan for all purposes hereof and shall not be required to deal with any
Person who has acquired a Participation in the Loan from a Lender. As to any
matters not expressly provided for by this Agreement or any other Loan Document,
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with instructions signed by all Lenders, and such
instructions of all Lenders and any action taken or failure to act pursuant
thereto shall be binding on all Lenders and any other holder of all or any
portion of the Loan or Participation therein.

10.3 Defaults; Remedies.

(a) Agent shall not be deemed to have knowledge of the occurrence of a Default
or of an Event of Default unless Agent has received written notice from a Lender
or Borrower strictly in accordance with this Agreement specifying such Default
or Event of Default and stating that such notice is a “Notice of Default.” In
the event that Agent receives such a written notice of the occurrence of a
material Default or Event of Default, Agent shall give prompt notice thereof to
Lenders. Agent shall promptly send to each Lender a copy of any notice of a
Default or Event of Default that Agent sends to Borrower or Guarantor. Agent,
following consultation with Lenders, shall (subject to Section 10.7) take such
action with respect to such Default or Event of Default which is continuing,
including with respect to the exercise of remedies or the realization on, or
operation or disposition of, any or all of the Collateral or any other
collateral for the Loan, as shall be agreed upon by the Required Lenders;
provided, however, that, unless and until Agent shall have received such
directions from the Required Lenders, if at all, Agent may take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem, in its sole discretion, to be in the best interest of
Lenders and any action taken or failure to act in the absence of an agreement by
the Required Lenders shall be binding on all Lenders and any other holder of all
or any portion of the Loan or Participation therein. In no event shall Agent be
required to take any such action which it determines would expose Agent to
personal liability or would be contrary to or in violation of the Loan Documents
or to Applicable Laws. Each Lender acknowledges and agrees that no

 

94



--------------------------------------------------------------------------------

individual Lender has the right, power or authority to take any action under any
of the Loan Documents or against Borrower or other Borrower Party or any
Collateral, and shall not take or attempt to take any such action other than
through Agent, and each Lender agrees not to attempt to separately enforce or
exercise any of the provisions of any of the Loan Documents and any such attempt
shall be null and void. Any Lender taking action in violation of the immediately
preceding sentence agrees to indemnify and hold each other Lender and Agent
harmless from and against claims, judgments, costs, liabilities, damages, losses
and expenses (including court costs and reasonable attorneys’ fees) suffered,
paid or incurred as a result of such Lender’s action.

(b) If Agent shall take possession of any of Collateral after the occurrence of
any Event of Default under the Loan Documents (upon institution of foreclosure
proceedings or otherwise), then (i) Agent on behalf of the Lenders shall, in the
exercise of the standard of care described in Section 10.1(a), have all
necessary power and authority to make and implement any and all decisions and
actions regarding the ownership, management, maintenance and day-to-day
operations of the Collateral, and (ii) Agent shall collect all rents and other
operating revenues generated by such Collateral (“REO Revenue”), and pay from
such REO Revenue all expenses incurred by it in connection with the ownership,
operation, management (including the fees of an independent management firm) and
maintenance of such Collateral (collectively, “REO Expenses”). Agent shall have
the right to hire an independent third party management firm or provider of the
Provider Operations selected by Agent, provided such firm is hired on an
arms-length basis for a commercially reasonable fee and for a term that can be
terminated at no cost upon no more than thirty (30) days prior notice.

(c) If there shall be a foreclosure sale of all or a portion of the Collateral,
then, unless otherwise directed by the Required Lenders, Agent shall credit bid
at the foreclosure sale on behalf of Lenders. The initial credit bid shall be
determined by Agent. If the initial credit bid is less than the entire
Indebtedness, Agent shall have the right, in its sole discretion, to raise the
amount of said credit bid in response to any cash bid or bids made by others at
said sale. Upon completion of a foreclosure sale and the conveyance of the
Collateral to the highest bidder, Agent shall render an accounting for monies
received and monies expended between the date of taking possession of such
Collateral and the date of conveyance to the highest bidder, including, without
limitation, expenses of foreclosure. If the highest bidder shall be someone
other than Agent, then, upon receipt from the highest bidder of the amount of
the bid, Agent will disburse all funds received pursuant to the terms and
conditions of this Agreement and the other Loan Documents. If the highest bidder
shall be Agent, or if title shall be transferred to Agent by other means (i.e.,
deed-in-lieu of foreclosure), then Agent will cause the Collateral to be legally
conveyed to a single-asset, single-purpose entity formed and owned by Lenders
(the “REO Entity”), the interests in which shall be owned by Lenders or their
nominees in proportion to the outstanding principal balance of each Lender’s
Note to the aggregate outstanding principal balance of all Notes. Until such
time as the written agreement described in subsection (d) below is executed,
Agent shall continue to have the sole power and authority with respect to the
collateral as described in Section 10.3(b).

(d) If an REO Entity acquires the Collateral either by foreclosure or deed in
lieu of foreclosure or otherwise, then Lenders agree to negotiate in good faith
an operating or similar agreement (an “REO Agreement”) for the REO Entity
relating to the ownership,

 

95



--------------------------------------------------------------------------------

operation, maintenance, management, leasing and marketing of the Collateral. The
terms of the REO Agreement shall include the following: (i) the Collateral will
not be held as a long-term investment and will be marketed to sell such
Collateral as Agent directs; (B) Agent shall have power and authority described
in Section 10.3(b); and (C) each Lender shall waive any right to partition the
Collateral. Agent shall be entitled to be paid an annual asset management fee
(payable in equal monthly installments) in an amount equal to fifty basis points
(0.50%) of the total committed Loan amount under the Loan Documents for its
services in managing the REO Entity and Collateral (whether or not an
independent management firm manages or leases the Collateral), plus all of
Agent’s costs, charges and expenses incurred in connection with performing its
services in managing the REO Entity and Collateral. Until such time as Lenders
finalize and execute an REO Agreement, Agent shall continue to have the sole
power and authority with respect to the collateral as described in
Section 10.3(b).

(e) At all times Agent is in possession of the Collateral or the REO Entity owns
the Collateral: (i) all REO Revenue in excess of REO Expenses and necessary
reserves for any period of determination shall be distributed to Lenders in
accordance with the terms and provisions of this Agreement; and (ii) the excess,
if any, of REO Expenses over REO Revenue for any period of determination shall
be paid pursuant to Section 10.5.

10.4 Rights of Agent as Lender. With respect to its Note and interest in the
Loan, Agent in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as Agent, and the terms “Lender” and “Lenders” shall include Agent
solely in its capacity as a Lender and not in its capacity as Agent. Agent and
its affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to (on a secured or unsecured basis), and generally
engage in any kind of banking, trust or other business with, Borrower or
Guarantor (and any affiliates of them) as if it were not acting as Agent. Under
no circumstances shall Agent in its capacity as a Lender hereunder have any
liability, responsibility or obligation arising out of any act or omission in
its capacity as Agent.

10.5 Sharing of Costs by Lenders; Indemnification of Agent. Each Lender shall
pay its Pro Rata Share of any liabilities, costs or expenses suffered or
incurred (to the extent not paid or reimbursed by Borrower after demand for
payment is made by Agent) by or on behalf of Lenders in connection with any
amounts due and owing under the Loan Documents, including, without limitation,
costs and expenses of enforcement of the Loan Documents and any advances to pay
taxes, insurance premiums or common charges or otherwise to preserve the lien of
the Mortgage or to preserve or protect the Collateral. In the event a Lender
fails to pay its share of expenses as aforesaid, and all or a portion of such
unpaid amount is paid by Agent and/or one or more of the other Lenders, then the
defaulting Lender shall immediately and without demand reimburse Agent and/or
the other Lender(s) for the portion of such unpaid amount paid by it or them, as
the case may be, together with interest thereon at the Default Rate from the
date of payment by Agent and/or the other Lender(s). In addition, each Lender
agrees to reimburse and indemnify Agent (to the extent it is not paid by or on
behalf of Borrower, after demand for payment is made by Agent, under
Section 5.3.6 or under the applicable provisions of any other Loan Document, but
without limiting the obligation of Borrower under said Section 5.3.6 or such
provisions), for such Lender’s Pro Rata Share, of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any

 

96



--------------------------------------------------------------------------------

kind and nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement, any other
Loan Document or any other documents contemplated by or referred to herein or
the transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents or instruments; provided,
however, that no Lender shall be liable for (i) any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the party
to be indemnified or (ii) any loss of principal or interest with respect to
Agent’s Note or interest in the Loan.

10.6 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance on Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
analysis of the collateral for the Loan and of the credit of Borrower and
Guarantor, and its own decision to enter into this Agreement, and that it will,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any other Loan Document. Agent shall not be required to
keep itself informed as to the performance or observance by Borrower of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or to inspect the properties (including, without
limitation, the Premises) or books of Borrower. Except for notices, reports and
other documents and information expressly required to be furnished to Lenders by
Agent hereunder, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of Borrower or Guarantor (or any affiliate of them) which
may come into the possession of Agent or any of its affiliates; provided,
however, that promptly after a Lender’s request therefor, Agent shall deliver to
such Lender a copy of any financial statement or report delivered to Agent
pursuant to Section 5.1.1, and any such Lender acknowledges and agrees that
Agent makes no representations or warranties (implied, express or otherwise) as
to the accuracy or completeness of any such financial statements or reports and
the data and calculations contained therein.

10.7 Failure of Agent to Act. Except for action expressly required of Agent
hereunder, Agent shall in all cases be fully justified in failing or refusing to
act hereunder:

(a) unless it shall have received further assurances (which may include cash
collateral) of the indemnification obligations of Lenders under Section 10.5 in
respect of any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action (and if any indemnity
furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for an additional indemnity and
cease, or not commence, the action indemnified against until such additional
indemnity is furnished), or

 

97



--------------------------------------------------------------------------------

(b) in the absence of instructions, directions or consent of the Required
Lenders, if Agent, in the exercise of its discretion, requests instructions,
directions or consent of the Required Lenders for any matter where such
direction or consent is not expressly required hereunder.

10.8 Resignation or Removal of Agent. Agent may resign on at least thirty
(30) days’ written notice to Lenders and Borrower or upon the occurrence of an
Event of Default. Agent may be removed at any time by the Required Lenders upon
a final determination of Agent’s gross negligence or intentional misconduct or
if the Required Lenders (without considering the vote of Agent in its capacity
as Lender) elect to remove Agent following Agent’s election described in
Section 10.7(a) (provided that Agent shall have the option, in a written notice
to Lenders, to withdraw such election described in Section 10.7(a) within five
(5) Business Days of its receipt of written notice of the Required Lenders’
election to remove Agent as aforesaid and in such instance, such election of the
Required Lenders shall be null and void and of no force or effect), provided
that Borrower and the other Lenders shall be promptly notified thereof. Upon
such resignation or removal of Agent, the Required Lenders shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within twenty
(20) days after the resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring or removed Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be one of Lenders, within ten (10) days. The
Required Lenders or the resigning or removed Agent, as the case may be, shall
upon the appointment of a successor Agent promptly so notify Borrower and the
other Lenders. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations hereunder. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 10 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.

10.9 Amendments Concerning Agency Function. Notwithstanding anything to the
contrary contained in this Agreement, Agent shall not be bound by any waiver,
amendment, supplement or modification of this Agreement or any other Loan
Document which affects its duties, rights, obligations and/or functions
hereunder or thereunder unless it shall have given its prior written consent
thereto.

10.10 Liability of Agent. Agent (in its capacity as Agent and not as a Lender)
shall not have any liabilities, obligations or responsibilities to Borrower on
account of the failure of any Lender to perform its obligations hereunder or to
any Lender on account of the failure of Borrower or any other Lender to perform
its obligations hereunder or under any other Loan Document.

10.11 Transfer of Agency Function. Without the consent of Borrower or any
Lender, Agent may at any time or from time to time transfer its functions as
Agent hereunder to any of its offices wherever located in the United States,
provided that Agent shall promptly notify Borrower and Lenders thereof.

10.12 Non-Receipt of Funds by Agent; Adjustments.

 

98



--------------------------------------------------------------------------------

(a) Unless Agent shall have received notice from a Lender or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Lender is
to make payment hereunder to Agent of Loan proceeds or Borrower is to make
payment to Agent, as the case may be (either such payment being a “Required
Payment”), which notice shall be effective upon receipt, that the Payor will not
make the Required Payment in full to Agent, Agent may assume that the Required
Payment has been made in full to Agent on such date, and Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
make the amount thereof available to the intended recipient on such date. If and
to the extent the Payor shall not have in fact so made the Required Payment in
full to Agent, the recipient of such payment shall repay to Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Agent until the date
Agent recovers such amount, at the Default Rate, provided that nothing contained
in this Agreement or the other Loan Documents shall excuse or give any Lender
the right to delay its obligations to fund its Pro Rata Share of an Advance.

(b) If, after Agent has paid each Lender’s share of any payment received or
applied by Agent in respect of the Loan, that payment is rescinded or must
otherwise be returned or paid over by Agent, whether pursuant to any Insolvency
Laws, the sharing of payments clause of any loan agreement or otherwise, such
Lender shall, at Agent’s request, promptly return its share of such payment or
application to Agent, together with such Lender’s proportionate share of any
interest or other amount required to be paid by Agent with respect to such
payment or application. In addition, if a court of competent jurisdiction shall
adjudge that any amount received and distributed by Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
Agent its share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

10.13 Withholding Taxes. Each Lender represents to each of Borrower and Agent
that such Lender is entitled to receive any payments to be made to it hereunder
without the withholding or backup withholding of any tax and will furnish to
Borrower and Agent such forms, certifications, statements and other documents
and any required renewals thereof as either of them may reasonably request from
time to time to evidence such Lender’s exemption from the withholding of any tax
imposed by any jurisdiction or to enable Borrower and Agent to comply with any
Applicable Laws relating thereto. Without limiting the effect of the foregoing,
such Lender will furnish to Borrower and Agent promptly after their request
therefor Form W-8ECI, Form W-8BEN or Form W-9 of the U.S. Internal Revenue
Service, or such other forms, certifications, statements or documents and any
required renewals thereof, duly executed and completed by such Lender, as
evidence of such Lender’s complete exemption from the withholding and backup
withholding of United States tax with respect thereto. Agent shall not be
obligated to make any payments hereunder to such Lender in respect of the Loan
until such Lender shall have furnished to Agent the requested form,
certification, statement or document. Each Lender shall timely inform Agent and
Borrower of any change to the information it previously provided on such
certification, statement or document to the extent any such change affects such
Lender’s exemption from the withholding and backup withholding of any tax.

10.14 Sharing of Payments among Lenders. If a Lender shall obtain payment of any
principal of its Note or of interest thereon through the exercise of any right
of setoff,

 

99



--------------------------------------------------------------------------------

banker’s lien or counterclaim, or by any other means (including direct payment),
and such payment results in such Lender receiving a greater payment than it
would have been entitled to had such payment been paid directly to Agent for
disbursement to Lenders, then such Lender shall promptly purchase for cash from
the other Lenders Participations in the Loan in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
Lenders shall share ratably the benefit of such payment. To such end Lenders
shall make appropriate adjustments among themselves (by the resale of
Participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.

10.15 Possession of Documents. Each Lender shall maintain possession of its own
Note. Agent shall hold all other Loan Documents and related documents in its
possession and maintain separate records and accounts with respect to the Loan,
reflecting the interests of Lenders in the Loan, and shall permit Lenders and
their representatives access at all reasonable times to inspect such Loan
Documents, related documents, records and accounts.

10.16 Effect of a Lender’s Failure to Make an Advance. In the event any Lender
fails for any reason to fund the portion it is required to fund of any Advance
(a “Delinquency Amount”) by 3:00 p.m. (Dallas time) on the next Business Day
after the date established by Agent as the date such advance is to be made, such
Lender shall be a “Delinquent Lender” for all purposes hereunder until and
unless such delinquency is cured in accordance with the terms of and by the time
permitted under Section 10.17, and the following provisions shall apply:

(a) Agent shall notify (such notice being referred to as the “Delinquency
Notice”) each Lender and Borrower of any Lender’s failure to fund. Each
Non-Delinquent Lender shall have the right, but in no event or under any
circumstance the obligation, to fund all or any portion of the Delinquency
Amount and the Delinquent Lender agrees to repay upon demand to each of the
Lenders who have advanced a portion of the Delinquency Amount the amount
advanced on behalf of the Delinquent Lender, together with interest thereon at
the Default Rate from the date such amount was advanced until repaid by the
Delinquent Lender. If more than one Lender elects to advance a portion of the
Delinquency Amount such Lenders’ advances shall be made based on the relative
ratable shares of the Loan of each advancing Lender or as otherwise agreed to by
such Lenders. In cases where a Delinquent Lender fails to fund the portion
required to be funded by it of an Advance and none of the other Lenders advance
the Delinquent Lender’s unfunded share of the applicable Advance pursuant to
this subsection (a), Agent shall so notify Borrower and, within thirty (30) days
of Borrower’s receipt of such notice, Borrower shall either: (i) cause a
Replacement Lender (who shall be an Eligible Lender) to assume the Delinquent
Lender’s obligations with respect to the entire undisbursed portion of the
Delinquent Lender’s Individual Loan Commitment in accordance with Section 10.20,
or (ii) commit in writing to Agent and Lenders, prior to any subsequent Advance,
that Borrower shall fund the entire undisbursed portion of the Delinquent
Lender’s Individual Loan Commitment, and submit satisfactory evidence to Agent,
in its sole and absolute discretion, that Borrower is and shall be able to meet
such commitment. So long as a Replacement Lender has not assumed the Delinquent
Lender’s obligations with respect to the entire undisbursed portion of the
Delinquent Lender’s Individual Loan Commitment in accordance with Section 10.20,
the obligation of the Non-Delinquent Lenders to fund their respective portions
of such Advance and each subsequent Advance shall be conditioned on Borrower’s
written commitment described in

 

100



--------------------------------------------------------------------------------

(i) above and Borrower depositing with Agent, no later than five (5) Business
Days prior to each Advance, the portion of the costs and expenses that are the
subject of such Advance in an amount equal to the Delinquent Lender’s portion of
such Advance, which shall be disbursed by Agent in accordance with the terms
hereof.

(b) The failure of any Lender to pay any Delinquency Amount shall not relieve
any other Lender of its obligation, if any, hereunder to make its ratable
portion of the Advance on the date of such Advance, but no Lender shall be
responsible for the failure of any other Lender to make its ratable portion of
the Advance to be made by such other Lender on the date of any Advance. If,
pursuant to Section 2.1, Lenders are not obligated to make an Advance, Agent may
nonetheless make a determination in its sole discretion that Lenders shall make
such Advances and all Lenders shall be bound by such determination.

(c) Subject to a Delinquent Lender’s right to cure as provided in Section 10.17,
but notwithstanding anything else to the contrary contained in this Agreement,
the Delinquent Lender’s interest in, and any and all amounts due to a Delinquent
Lender under, the Loan Documents (including, without limitation, all principal,
interest, fees and expenses) shall be subordinate in lien priority and to the
repayment of all amounts (including, without limitation, interest) then or
thereafter due or to become due to the Non-Delinquent Lenders under the Loan
Documents (including future advances). Subject to a Delinquent Lender’s right to
cure as provided in Section 10.17, Agent shall make no payment to a Delinquent
Lender until the Non-Delinquent Lenders have been paid in full their respective
Pro Rata Share of all Indebtedness, it being understood that all sums which
would otherwise be due a Delinquent Lender under the Loan Documents (interest,
principal, fees and all other amounts) shall be distributed to the
Non-Delinquent Lenders (each Non-Delinquent Lender receiving its ratable share
thereof) as follows: first, all sums which constitute a payment of principal
under the Loan shall be treated as a repayment of principal under the Notes of
the Non-Delinquent Lenders; and, next, all sums which constitute a payment of
interest, fees, Charges or any other item under the Loan (other than a payment
of principal) shall be treated as additional interest under the Loan and shall
not be deemed to be a repayment of principal, provided that Agent shall deduct
from amounts due (or, in the case of a Delinquent Lender, amounts that would
otherwise be payable to such Delinquent Lender) a Lender in default under its
obligations under Section 10.5, the amount owing by such Lender pursuant to said
Section 10.5 and pay the amount so deducted to itself, the other Lenders, or
such other party as is entitled to such amount, as applicable. No payments
received by any Non-Delinquent Lender as set forth above shall release or in any
way limit a Delinquent Lender’s obligations under this Agreement, including,
without limitation, Delinquent Lender’s obligations to indemnify Agent and each
of the Non-Delinquent Lenders pursuant to Section 10.18. Regardless of whether a
Delinquent Lender cures its failure in accordance with Section 10.17, under no
circumstances (i) shall Agent or any Non-Delinquent Lender have any obligation
to pay, refund or return to a Delinquent Lender (or a former Delinquent Lender)
any payments that Agent or any Non-Delinquent Lender received pursuant to this
Section 10.17(c), or (ii) shall any Delinquent Lender (or a former Delinquent
Lender) be entitled to receive its Pro Rata Share of any fees payable by
Borrower in connection with the Loan, including, without limitation, the Exit
Fee, the Minimum Interest Lookback Amount, the Amortization Conversion Fee and
any extension fee, and notwithstanding anything in this Agreement of the other
Loan Documents to the contrary, the portion of any such fees that would
otherwise be due a

 

101



--------------------------------------------------------------------------------

Delinquent Lender under the Loan Documents shall be paid to the Non-Delinquent
Lenders (each Non-Delinquent Lender receiving its ratable share thereof).

(d) No Delinquent Lender shall have the right to participate in any discussions
among and/or decisions by Lenders hereunder (including, without limitation, any
Major Decision) and/or under the other Loan Documents. Further, subject to
Section 10.17, any Delinquent Lender shall be bound by any amendment to, or
waiver of, any provision of, or any action taken or omitted to be taken by Agent
and/or the Non-Delinquent Lenders under, any Loan Document which is made
subsequent to the Delinquent Lender’s becoming a Delinquent Lender. Nothing
contained in this Agreement or the other Loan Documents is intended to waive or
limit any right, claim or cause of action, in law or in equity, of any
Non-Delinquent Lender or Borrower against any Delinquent Lender, it being
understood that any Non-Delinquent Lender or Borrower may proceed directly
against any such Delinquent Lender. Each Delinquent Lender, on behalf of itself
and its successors and assigns, releases and discharges Agent from, and
irrevocably waives any and all rights it may have under any Applicable Law with
respect to, any and all liability, claims, damages, or causes of action, arising
out of, connected with or incidental to the Loan, the Loan Documents, the
Collateral, any action taken or not taken, and any other matter relating
thereto.

(e) If, pursuant to the operation of Section 10.12, an Advance is made without
Agent’s receipt of a Delinquent Lender’s portion thereof, in addition to
Borrower’s obligations under Section 10.12, Borrower shall, upon demand of
Agent, refund the entire such Advance to Agent. Borrower’s failure to do so
within ten (10) days of such demand shall, notwithstanding anything to the
contrary contained herein or in the Mortgage, constitute an Event of Default.
Upon its receipt of such funds from Borrower, Agent shall promptly remit to each
Non-Delinquent Lender its appropriate share thereof.

10.17 Cure by Delinquent Lender. Provided that no Replacement Lender has assumed
the Delinquent Lender’s obligations pursuant to Section 10.20, Delinquent Lender
may cure a delinquency arising out of its failure to fund its required portion
of any Advance if it remits to Agent (1) its required portion of such Advance
(together with interest thereon at the Default Rate from the date such Advance
was to have been made if such Advance was made by Agent and not refunded by
Borrower pursuant to either Section 10.12 or Section 10.16(e)), and (2) an
administrative fee, for Agent’s own account, in the amount of $10,000 plus all
of Agent’s reasonable costs and expenses (including, without limitation,
attorneys’ fees) incurred in connection with such delinquency and cure, in which
event Agent shall so notify Borrower and the Non-Delinquent Lenders (i) of its
receipt of such funds and (ii)(A) if the Advance that was the subject of the
delinquency shall not have been made (or shall have been refunded by Borrower
pursuant to Section 10.16(e)), of the rescheduled date of the Advance (which
shall be no sooner then three (3) Business Days after such notice) or (B) if
Agent shall have funded the entire Advance that was the subject of the
delinquency (including the Delinquent Lender’s portion) and Borrower shall not
have refunded such Advance pursuant to Section 10.16(e), of its intention to
reimburse itself from funds received from the Delinquent Lender (which
reimbursement is hereby authorized) for funding the Delinquent Lender’s required
portion of the Advance. In the event any Delinquent Lender cures a delinquency,
such Delinquent Lender nonetheless shall be bound by any amendment to or waiver
of any provision of, or any action taken or omitted to be taken by Agent and/or
the Non-Delinquent Lenders under, any Loan

 

102



--------------------------------------------------------------------------------

Document which is made subsequent to that Lender’s becoming a Delinquent Lender
and prior to its curing the delinquency as provided in this Section, provided
that such amendment or waiver of action was taken in accordance with the
provisions of this Agreement. A Delinquent Lender shall have absolutely no right
to cure any delinquency if a Replacement Lender has assumed the Delinquent
Lender’s obligations pursuant to Section 10.20.

10.18 Delinquent Lender Not Excused. Nothing contained in Sections 10.16 or
10.17 shall release or in any way limit a Delinquent Lender’s obligations as a
Lender hereunder and/or under any other of the Loan Documents. Further, a
Delinquent Lender shall fully, unconditionally and irrevocably indemnify and
hold harmless Agent and each of the Non-Delinquent Lenders from any claim, loss,
or costs incurred by Agent and/or the Non-Delinquent Lenders as a result of a
Delinquent Lender’s failure to comply with the requirements of this Agreement or
any of the other Loan Documents, including, without limitation, any and all
additional losses, damages, costs and expenses (including, without limitation,
attorneys’ fees) incurred by Agent and any Lender as a result of and/or in
connection with (i) a Non-Delinquent Lender’s advance of all or any portion of
the Delinquency Amount, (ii) any enforcement action brought by Agent or any
Non-Delinquent Lender against a Delinquent Lender, and (iii) any action brought
against Agent and/or Lenders. The indemnification provided above shall survive
any termination of this Agreement.

10.19 Notices Regarding Delinquent Lender. Notices by Agent or Lenders pursuant
to Sections 10.16 or 10.17 may be by telephone (to be promptly confirmed in
writing).

10.20 Replacement Lender. If any Lender becomes a Delinquent Lender and none of
the other Lenders elects to be an Electing Lender pursuant to Section 10.16,
Borrower shall have the right, provided there exists no Default or Event of
Default, to cause an Eligible Lender to assume the Delinquent Lender’s
obligations with respect to the entire undisbursed portion of the Delinquent
Lender’s Individual Loan Commitment on the then-existing terms and conditions of
the Loan Documents (such replacement institution, a “Replacement Lender”). Such
assumption shall be pursuant to a written instrument satisfactory to Agent. Upon
such assumption and the payment by the Replacement Lender to Agent of a fee, for
Agent’s own account, in the amount of $5,000 plus all of Agent’s reasonable
costs and expenses (including, without limitation, attorneys’ fees) incurred in
connection with such assumption, the Replacement Lender shall become a “Lender”
for all purposes hereunder, with an Individual Loan Commitment in an amount
equal to the entire undisbursed portion of the Delinquent Lender’s Individual
Loan Commitment, and the Delinquent Lender’s Individual Loan Commitment shall
automatically be reduced by the entire undisbursed portion of the Delinquent
Lender’s Individual Loan Commitment (and until such time Agent shall have no
obligation to communicate with or accept or take into account any communication
from any Replacement Lender and Agent shall continue to deal solely and directly
with any such the Delinquent Lender in connection with the Loan, this Agreement
and the other Loan Documents). In connection with the foregoing, Borrower shall
execute and deliver to the Replacement Lender and the Delinquent Lender, at the
cost and expense of the Delinquent Lender, replacement notes substantially in
the form of Exhibit E and stating: “This Note is a replacement note as
contemplated by Section 10.20 of the Loan Agreement; it replaces and is in lieu
of that certain note made by Maker dated [date of Note] to the order of
[Delinquent Lender] in the principal sum of [Delinquent Lender’s original
Individual Loan Commitment].” Such replacement notes shall be in amounts equal
to, in

 

103



--------------------------------------------------------------------------------

the case of the Replacement Lender’s note, the entire undisbursed portion of the
Delinquent Lender’s Individual Loan Commitment and, in the case of the
Delinquent Lender’s note, its Individual Loan Commitment, as reduced as
aforesaid. Such replacement notes shall constitute “Notes” and the obligations
evidenced thereby shall be secured by the Mortgage. In connection with
Borrower’s execution of replacement notes as aforesaid, Borrower shall deliver
to Agent such evidence of the due authorization, execution and delivery of the
replacement notes and any related documents as Agent may reasonably request. If
the Replacement Lender is not incorporated under the Laws of the United States
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to Borrower and Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 10.13. The execution and
delivery of replacement notes as required above shall be a condition precedent
to any further advances of Loan proceeds. Upon receipt of its replacement note,
the Delinquent Lender will return to Borrower its note(s) that was replaced,
provided that the delivery of a replacement note to the Delinquent Lender
pursuant to this Section 10.20 shall operate to void and replace the note(s)
previously held by the Delinquent Lender regardless of whether or not the
Delinquent Lender returns same as required hereby. A Replacement Lender’s
assumption of the Delinquent Lender’s obligations pursuant to this Section 10.20
shall not be deemed a cure of the Delinquent Lender’s failure to perform its
obligations under this Agreement and in such event the Delinquent Lender shall
remain and be deemed to be for all purposes under this Agreement and the other
Loan Documents a Delinquent Lender.

At the cost and expense of the Delinquent Lender, Borrower, Agent and Lenders
shall execute such modifications to the Loan Documents as shall, in the
reasonable judgment of Agent, be necessary or desirable in connection with the
substitution of Lenders in accordance with the foregoing provisions of this
Section.

Lenders shall reasonably cooperate with Borrower’s attempts to obtain a
Replacement Lender, but they shall not be obligated to modify the Loan Documents
in connection therewith, other than modifications pursuant to the immediately
preceding paragraph. As part of the first advance of Loan proceeds following the
admission of the Replacement Lender, the Replacement Lender shall advance to
Borrower, subject to the satisfaction of all conditions of this Agreement, an
amount equal to the amounts paid by Borrower pursuant to Section 2.1(ii).

10.21 Relationship; Other Matters. No term in this Agreement or in the other
Loan Documents and no course of dealing between Agent and Lenders shall be
deemed to create any relationship of partnership or joint venture or any
fiduciary duty by Agent to Lenders. Lenders agree to be fully bound by all of
the terms and provisions of Sections 9.34 and 9.35.

[The next page is the signature page]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed this Agreement (if in counterparts, each of which shall be deemed an
original) to be effective as of the date set forth in the first paragraph
hereof.

 

BORROWER: CALIFORNIA PROTON TREATMENT CENTER, LLC, a Delaware limited liability
company By:   /s/ James Thomson Name:   James Thomson Title:   Manager & Vice
President AGENT AND LENDER: ORIX CAPITAL MARKETS, LLC, a Delaware limited
liability company (as Agent and Lender) By:   /s/ Michael J. Moran Name:  
Michael J. Moran Title:   CEO LENDER:

VARIAN MEDICAL SYSTEMS INTERNATIONAL AG, a Swiss corporation

(as Lender)

By:   /s/ John W. Kuo Name:   John W. Kuo Title:   Director

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.2

The following terms shall have the following meanings:

“ACH” means a pre-authorized Automated Clearinghouse transaction.

“Account Debtor” means “account debtor”, as defined in Article 9 of the Code,
and any other Person obligated on any Account of a Borrower Party or Provider.
The term “Account Debtor” specifically includes, without limitation, any
Insurer, Non-Governmental Payor, Government Account Debtor and any Patient who
is not covered by an Insurer or other Non-Governmental Payor and has promised to
pay for Medical Services provided by Provider at the Facility.

“Accounts” means collectively (a) any right to payment of a monetary obligation,
whether or not earned by performance, (b) without duplication, any “account” (as
that term is defined in the Code now or hereafter in effect), any accounts
receivable, any “health-care-insurance receivables” (as that term is defined in
the Code now or hereafter in effect), any “payment intangibles” (as that term is
defined in the Code now or hereafter in effect) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, general intangibles, rights, remedies,
guarantees, supporting obligations, letter of credit rights and security
interests in respect of the foregoing, all rights of enforcement and collection,
all books and records evidencing or related to the foregoing, and all rights
under any of the Loan Documents in respect of the foregoing, (d) all information
and data compiled or derived by Borrower or Provider or to which either of them
is entitled in respect of or related to the foregoing (other than any such
information and data subject to legal restrictions of patient confidentiality),
and (e) all proceeds of any of the foregoing.

“Accrued Interest” means all accrued and unpaid interest on the outstanding
principal balance of the Loan from time to time.

“Additional Costs” means any out-of-pocket costs, losses, liabilities, fees or
expenses actually incurred by any Lender which it determines are attributable to
its making or maintaining its Pro Rata Share of the Loan, or its obligation to
make any Advances, or any reduction in any amount receivable by any Lender under
the Loan or its Note.

“Advance” means each advance of any portion of the Loan Amount (including
advances of Holdbacks) other than the Initial Disbursement, and each advance
from a Reserve.

“Advance Date” has the meaning set forth in Section 3.2.7.

“Affiliate” means with respect to a specified Person, any other Person which,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by or is under common control with such Person, including, without
limitation, any general or limited partnership in which such Person is a
partner, or any such Person’s immediate family members, direct ancestors or
descendants of a person.

“Agent” has the meaning set forth in Section 1.1.2.



--------------------------------------------------------------------------------

“Agent Releasees” has the meaning set forth in Section 10.1.

“Agent’s Address” has the meaning set forth in Section 1.1.2.

“Agreement” means this Loan and Security Agreement.

“Amortization Commencement Date” has the meaning set forth in Section 1.1.4.

“Applicable Laws” means all applicable statutes, laws, treaties, regulations,
rules, ordinances or orders of any kind whatsoever, including court decisions
interpreting, administering or applying the foregoing. The term Applicable Laws
shall include all Healthcare Laws, zoning or building laws or ordinances; all
environmental protection laws or regulations, including, without limitation, all
Environmental Laws; any rules, regulations orders of any governmental agency,
department, commission, board, bureau or other instrumentality or Governmental
Authority; any building or environmental permit issued to Borrower, the Proton
Equipment Vendor, Provider or in respect of the Property and/or the Project; any
order, writ or injunction of any court having jurisdiction over Borrower, the
Property and/or the Project; and any condition, easement, right of way, covenant
or restriction of record affecting Borrower, the Property and/or the Project.

“Appraisal” means a market appraisal of the Property prepared by a licensed MAI
appraiser engaged or approved by Agent and satisfies either (a) the requirements
of the “Uniform Standards of Professional Appraisal Practice” as adopted b the
Appraisal Standards Board of the Appraisal Foundation, or (b) the guidelines in
Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of
1989, in either case as in effect on the Closing Date.

“Approved CapEx Expenses” means Project Costs actually incurred by Borrower and
included in the Project Budget.

“Approved Plans” means complete plans, drawings, specifications and scope of
work, that comply with Applicable Laws and have been approved in writing by
Agent, for any Construction Project. Agent acknowledges that it has approved the
Construction Documents (as that term is defined in the General Contractor’s
Agreement) as the “Approved Plans.”

“Architect” means the licensed architect, if any, engaged by Borrower in
connection with a Construction Project.

“Assignee” has the meaning set forth in Section 9.8.

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement in the form of Exhibit F attached hereto and made a part hereof (with
all blanks noted therein appropriately filled in), delivered to Agent in
connection with an assignment to an Assignee of all or a portion of a Lender’s
interests under this Agreement pursuant to the terms, conditions and provisions
of this Agreement.

“Authorizing Entity” means each corporation, partnership, limited partnership,
limited liability company or other legal entity whose consent or authorization
is required for



--------------------------------------------------------------------------------

Borrower to enter into, and perform its obligations under, this Agreement and
the other Loan Documents.

“Bankruptcy Action” means, with respect to any Person, if such Person: (i) makes
an assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) consents
to or files a petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any bankruptcy or insolvency proceeding, (vi) seeks,
consents to or acquiesces in the appointment of a trustee, receiver, liquidator,
sequestrator, custodian or any similar official of or for such Person or of all
or any substantial part of its properties, (vii) fails to have dismissed within
one hundred twenty (120) days after the commencement thereof, any proceeding
against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, (viii) fails to have vacated or stayed within ninety (90) days
after the appointment thereof without such Person’s consent or acquiescence, a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, or within ninety (90) days after the expiration of any such
stay, fails to have the appointment vacated or (ix) takes any action in
furtherance of any of the foregoing.

“Bankruptcy Code” means Chapter 11 of Title II of the United States Code (11
U.S.C. §101 et seq.), as it may be amended, restated, replaced or superseded
from time to time.

“Basis Point” means one one-hundredth of one percent.

“Blocked Account” means an account established for the collection of all funds
deposited directly by Provider and other debtors of Borrower, which account
shall be entitled “ORIX Capital Markets, LLC, as Agent, pursuant to Loan and
Security Agreement dated as of September 30, 2011 -Blocked Account,” or such
other designation as may be required by Agent, and shall be under the sole
dominion and control of Agent and subject to such terms and conditions as Agent
shall determine to be satisfactory.

“Board of Managers” means the Board as that term is defined in the
Organizational Documents.

“Borrower” has the meaning set forth in Section 1.1.1.

“Borrower’s Address” has the meaning set forth in Section 1.1.1.

“Borrower’s Counsel” has the meaning set forth in Section 1.1.1.

“Borrower’s Counsel’s Address” has the meaning set forth in Section 1.1.1.

“Borrower’s Equity” has the meaning set forth in Section 3.1.21.

“Borrower’s Knowledge” means the actual knowledge, after reasonable inquiry, of
Guarantor, each member of the Board of Managers, and each individual director,
officer,



--------------------------------------------------------------------------------

employee or representative of a Borrower Party who exercises supervisory
authority or has supervisory responsibilities with respect to the Property
and/or the Project.

“Borrower Parties” means, collectively, Borrower, each Authorizing Entity and
Guarantor; and “Borrower Party” means any of the foregoing individually.

“Broker” has the meaning set forth in Section 1.1.5.

“Budget” has the meaning given to that term in the Facility Lease.

“Building Permits” has the meaning set forth in Section 4.1.1(u).

“Business Day” means any weekday other than any holiday in the State of Texas
during which banks are required or authorized to be closed.

“CapEx Holdback” has the meaning set forth in Section 1.1.4.

“Cash Trap Event” has the meaning set forth in Exhibit E to the Closing
Certificate of Borrower.

“CCP” has the meaning set forth in Section 5.1.5(g).

“Change Order” means any modification, addition or other change either to any
Construction Document after it has been approved by Agent, or to the scope or
specifications of any Construction Project after the same have been approved by
Agent.

“Charges” means any and all costs and expenses of the Loan, and any and all
other fees and charges owing to Agent or any Lender pursuant to the Loan
Documents, including all costs and expenses incurred by Agent or any Lender in
connection with the documentation of the Loan or any modification, extension,
renewal or amendment thereof, all workout costs relating to the Loan, all
recording, filing and registration fees and charges, mortgage or documentary
taxes, UCC searches, title and survey charges, all fees and disbursements of
Agent’s or any Lender’s attorneys, consultants and engineers, any out-of-pocket
costs involved in the disbursement and administration of the Loan, any repair or
maintenance costs incurred by Agent or any Lender with respect to the Property
and/or the Project, attorneys’ fees relating to the syndication of or
participation in the Loan, if any, all payments made to remove or protect
against Liens other than those which are Permitted Exceptions or otherwise for
the protection of the Collateral, all costs and expenses incurred by Agent or
any Lender in connection with the determination of whether or not Borrower has
performed the obligations undertaken by Borrower hereunder or has satisfied any
conditions precedent to the obligations of Agent or Lenders hereunder, and any
out-of-pocket costs in connection with evaluating any Borrower request,
including any request for consent or approval of any matter, regardless of
whether it is granted, including the review of any proposed Lease or
non-disturbance and attornment agreement.

“Closing Certificate of Borrower” has the meaning set forth in Section 3.1.11.

“Closing Checklist” means the checklist prepared by Agent and furnished to
Borrower of documents, certificates, reports, surveys, title property insurance
requirements and



--------------------------------------------------------------------------------

other items and deliveries that Borrower is obligated to deliver or satisfy as a
condition to the Initial Disbursement.

“Closing Date” means the date the Initial Disbursement is made.

“CMS” means the Centers for Medicare and Medicaid Services, a division of the
U.S. Department of Health and Human Services.

“Code” means the Uniform Commercial Code as adopted in the State of Texas, as
amended from time to time.

“Collateral” means the Property and all other assets of Borrower, whether now
owned or hereafter acquired, and all proceeds thereof.

“Collateral Reserve” means a reserve account established by and under the
control of Agent as additional security for the Indebtedness in accordance with
Section 2.5.5.

“Commitment Fee” has the meaning set forth in Section 1.1.4.

“Completion” or “Complete” means one hundred percent (100%) completion of
construction, including all punch list items, in a good and workmanlike manner
and in compliance with all Applicable Laws, the applicable Construction
Documents as approved by Agent and matters included in Permitted Exceptions, and
free and clear of all liens, claims, encumbrances and rights of others, other
than Permitted Exceptions, as evidenced by the issuance of certificates of
completion by the Construction Consultant, the Architect and the General
Contractor, in each case in form and substance acceptable to Agent and, if
available or required under Applicable Law, a final or partial certificate of
occupancy and, as applicable, acceptance of completion by the applicable tenant.

“Construction Consultant” means an inspecting architect, engineer, physicist,
commissioning consultant or other consultant or representative as Agent may
designate and engage to inspect the Property as construction progresses.

“Construction Contracts” means the General Contractor’s Agreement, the Proton
System Purchase Agreement and each other contract or agreement to which Borrower
or any agent of Borrower is a party, providing for the provision of construction
services (including architect’s or engineering services), labor or material in
connection with any of the Construction Work.

“Construction Defect” has the meaning given to that term in the Facility Lease.

“Construction Documents” means each of the following as approved by Agent with
respect to each Construction Project: the Approved Plans, a completion schedule,
the Project Budget and the applicable Construction Contracts.

“Construction Project” means and refers to each discrete Construction Work
project. For example, any capital improvements to the Property, including
renovations and additions, including, without limitation, the construction of
the Improvements and the



--------------------------------------------------------------------------------

installation, testing and commissioning of the Proton System will constitute a
Construction Project.

“Construction Work” means all interior or exterior construction and
construction-related activities, including without limitation, all work to be
performed pursuant to the Proton System Purchase Agreement, all renovations,
alterations, additions, expansions, capital improvements, repairs and
replacements to or at the Improvements.

“Contested Taxes” means any Impositions which Borrower is contesting in
accordance with the provisions of the Loan Documents.

“Contingency Holdback” has the meaning set forth in Section 1.1.4.

“Control” or “Controlling”: As such term is used with respect to any entity,
including the correlative meanings of the terms “controlled by” and “under
common control with”, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such person
or entity through the ownership of 50% or more of the outstanding voting
securities in such entity.

“Corporate Service Provider” means one of the following nationally-recognized
companies that provides professional independent managers, directors and or
trustees: (i) Corporation Service Company, (ii) CT Corporation, (iii) National
Registered Agents, Inc., and (iv) Independent Directors Services, Inc. (provided
that Borrower and Agent may add or replace, by mutual agreement, any one or more
of the foregoing Corporate Service Providers with other nationally-recognized
companies that have been used by other borrowers for commercial mortgage loans).

“Debt Service” means the sum of (i) the product obtained by multiplying the
outstanding principal balance of the Loan by the Interest Rate as of the date of
determination and (ii) the Minimum Amortization Payment payable in the month
immediately preceding the date of determination multiplied by twelve (12).

“Default” means the existence of any circumstance or the occurrence of any event
which with the passage of time or the giving of notice, or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 1.1.4.

“Deficiency” means (a) with respect to any Construction Project, the amount, if
any, by which the hard, soft and other costs to Complete such Construction
Project exceeds the sum of any retainage for work completed with respect to such
Construction Project plus the undisbursed amount of any Holdback, or that
portion of a Holdback, that has been allocated to such Construction Project, all
as estimated or determined by Agent in its reasonable discretion; and (b) with
respect to all other Holdbacks, the amount by which the unfunded balance of each
such Holdback will be insufficient to fully pay the unfunded costs and expenses
for which each such Holdback was created.

“Delinquency Amount” has the meaning set forth in Section 10.16(a).



--------------------------------------------------------------------------------

“Delinquency Notice” has the meaning set forth in Section 10.16(a).

“Delinquent Lender” has the meaning set forth in Section 10.16.

“Deposits” means all amounts Borrower is required to deposit with Agent pursuant
to the terms of this Agreement or the other Loan Documents, including the
Monthly Tax Deposits, the Monthly Insurance Deposits, the Replacement Reserve,
the Marketing Reserve, the Collateral Reserve, the O&M Reserve, the Subaccounts
and any other deposits held by Agent, including tenant security deposits, Loss
Recoveries (unless and until the same are applied to the Indebtedness) and all
funds deposited with Agent pursuant to Section 5.2.4; provided, however, no
amounts on deposit in the Operating Deficit Escrow Account, the Pre-Opening
Expenses Escrow Account or the Working Capital Escrow Account shall be deemed to
be “Deposits” hereunder.

“Development Fee” has the meaning set forth in Section 2.2.

“Development Fee Holdback” has the meaning set forth in Section 1.1.4.

“Eligible Expenses” means ordinary and necessary operating expenses of the
Property during the applicable month which are included in the Operating Budget
or otherwise reasonably incurred in the ordinary course of Borrower’s business,
excluding (i) any expenses paid to Borrower or any Affiliate of Borrower, unless
expressly permitted by Agent, (ii) debt service and any other amounts due Agent
and Lenders under the Loan Documents, (iii) all expenses relating to the
Facility that are the obligation of Provider under the Facility Lease,
(iv) Premiums, Impositions, Support Services Fees and all payments to Ground
Lessee under the terms of the Ground Sublease, and (v) all Project Costs.

“Eligible Lender” means (i) a real estate investment trust, bank, savings and
loan association, investment bank, financial institution, insurance company,
trust company or commercial credit corporation, pension plan, pension fund or
pension advisory firm, mutual fund, government entity or plan, investment
company, money management firm or “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act of 1933, as amended, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended, or any entity Controlled by any of the
entities described above, provided such Person has total assets (in name or
under management) in excess of $750,000,000 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity in excess of $200,000,000 and is acceptable to Agent in its
sole and absolute discretion, or (ii) any Lender.

“Engineering Reports” means the property condition reports relating to the
physical condition of the Property and the Project prepared by consultants
engaged or approved by Agent and either addressed to Agent or covered by a
reliance letter in favor of Agent confirming that Agent may fully rely upon the
contents of such report.

“Environmental Claim” means any claim made by a Governmental Authority or third
party relating to the presence at, on, under or about, or the release from, the
Property of Hazardous Substances.



--------------------------------------------------------------------------------

“Environmental Indemnity” means the Unsecured Environmental Indemnity Agreement
executed by Borrower and Guarantor in favor of Agent, for the benefit of
Lenders.

“Environmental Law” means and includes, without limitation, any federal, state
or local law, whether under common law, statute, rule regulation or otherwise,
requirements under permits or other authorizations issued with respect thereto,
and other orders, decrees, judgments, directive or other requirements of any
Governmental Authority relating to or imposing liability or standards of
conduct, disclosure or notification with regard to the protection of human
health, the environment, ecological conditions, Hazardous Substances or any
activity involving Hazardous Substances, all as previously or now existing and
in the future to be amended.

“Environmental Report” means any report relating to the presence or possible
presence of Hazardous Substances at, on, under or about the Property or the
compliance of the Property with Environmental Laws.

“Environmental Site Assessment” means a Phase I and, if required by Agent, a
Phase II and other environmental site assessments covering the Property and the
Project prepared by a licensed hydrogeologist, licensed environmental consulting
firm engaged or approved by Agent in conformance with the current standards
promulgated by ASTM and the requirements of Agent, and either addressed to Agent
or covered by a reliance letter in favor of Agent confirming that Agent may
fully rely upon the contents of such report.

“ERISA” means The Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder from time to time.

“Error” has the meaning given to that term in the O&M Agreement.

“Escrow Account” and “Escrow Accounts” have the meaning set forth in
Section 2.5.2.

“Escrow Funding Notice” has the meaning set forth in Section 2.5.2.

“Event of Default” has the meaning set forth in Section 7.1.

“Excess Revenues” has the meaning set forth in Section 2.6.

“Executive Personnel” has the meaning given to that term in the Facility Lease.

“Extension Notice” has the meaning set forth in Rider 1.1.4.

“Extension Option” has the meaning set forth in Rider 1.1.4.

“Extension Term” has the meaning set forth in Rider 1.1.4.

“Facility Lease” has the meaning set forth in Section 1.1.3.



--------------------------------------------------------------------------------

“Final Acceptance” has the meaning given to that term in the Proton System
Purchase Agreement.

“Financing Statement” means financing statements filed under the Code and any
amendments thereto or extensions or terminations thereof.

“First Room Acceptance” has the meaning given to that term in the Proton System
Purchase Agreement.

“Force Majeure Event” means any event or condition beyond the reasonable control
of Borrower, including, without limitation, strikes, labor disputes, the
elements (other than weather conditions which are normal and customary at the
time in the geographic area where the Property is located), governmental
restrictions, regulations or controls, enemy action, civil commotion, fire,
casualty, accidents, mechanical breakdowns or shortages of, or inability to
obtain, labor, utilities or materials, which causes delay; provided, however,
that any lack of funds shall not be deemed to be a condition beyond the control
of Borrower except to the extent same is due to a default by Lenders in
advancing funds pursuant to the terms of this Agreement; and further provided,
however, that any breach by General Contractor, Provider or Proton Equipment
Vendor under the General Contractor’s Agreement, the Facility Lease or the
Proton Equipment Vendor Documents, respectively, shall not be deemed to be a
Force Majeure Event.

“General Contractor’s Agreement” means that certain Standard Form of Agreement
Between Owner and Design-Builder – Cost Plus Fee with an Option for a Guaranteed
Maximum Price, dated October 15, 2009, between Borrower as Owner and General
Contractor, as amended and modified by that certain Standard Form of General
Conditions of Contract Between Owner and Design-Builder, Change Order No. 01
dated July 28, 2010, Change Order No. 02 dated July 28, 2010; Change Order
No. 03 dated December 7, 2010 and Guaranteed Maximum Price dated December 7,
2010.

“General Contractor” has the meaning set forth in Section 1.1.5.

“Governmental Account Debtor” means any Account Debtor which is (a) the United
States of America acting under the Medicare program established pursuant to the
Social Security Act or any other program established by federal law requiring
that payments for Medical Services be made to the providers or suppliers of such
services (including, without limitation, CHAMPUS as set forth in Title 10 U.S.C.
Section 1071 et seq.), (b) any state or the District of Columbia responsible for
administering such state’s (or district’s) Medicaid program adopted pursuant to
Title XIX of the Social Security Act or (c) any agent, carrier, administrator or
intermediary for any of the foregoing.

“Governmental Health Program” means (a) any plan or program that provides health
benefits (including mental health benefits), whether directly, through
insurance, or otherwise, which is funded directly, in whole or in part, by the
United States Government, including Medicare and the health benefits plans and
programs of the Department of Defense (but excluding the federal employee health
insurance program established under chapter 89 of title 5 of the United States
Code); (b) any plan or program of a state receiving federal funds pursuant to
subchapter V (pertaining to maternal and child health services), XIX (Medicaid),
XX



--------------------------------------------------------------------------------

(pertaining to social services), or XXI (pertaining to child health) of chapter
7 of title 42 of the United States Code, and (c) any other plan or program
established under state or local law under which payment for health care
(including mental health) or social services is made, in whole or in part, from
public funds.

“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

“Government Contract” has the meaning set forth in Section 5.1.5(h).

“Ground Lease” has the meaning set forth in Section 1.1.3.

“Ground Sublease” has the meaning set forth in Section 1.1.3.

“Guarantor” has the meaning set forth in Section 1.1.1.

“Guaranty” means, individually, each guaranty signed by Guarantor in favor of
Agent, for the benefit of Lenders, and, collectively, all such guaranties.

“Hazardous Substances” means and includes, without limitation: any substance,
chemical, material or waste (including, without limitation, any waste,
substance, or material (solid, liquid, or gaseous) generated, produced, or
resulting from the diagnosis, treatment, or immunization of human beings, or any
research pertaining thereto, or the production or testing of biological agents)
(A) the presence of which causes a nuisance or trespass of any kind under any
applicable Environmental Law, (B) which is regulated by any Governmental
Authority or is likely to create liability under any Environmental Law because
of its toxic, flammable, corrosive, reactive, carcinogenic, mutagenic,
infectious, radioactive, or other hazardous property or because of its effect on
the environment, natural resources or human health and safety; including but not
limited to, flammables and explosives, gasoline, petroleum and petroleum
products, asbestos containing materials, polychlorinated biphenyls, lead and
lead-based paint, radon, radioactive materials, microbial matter, biological
toxins, mylotoxins, mold or mold spores or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such by any Governmental Authority, or (C) which is designated, classified, or
regulated as being a hazardous or toxic substance, material, pollutant, waste
(or a similar such designation) under any federal, state or local law,
regulation or ordinance, including under any Environmental Law.

“Healthcare Laws” has the meaning set forth in Section 4.1.5(b).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

“HIPAA Compliance Date” has the meaning set forth in Section 4.1.5(e).



--------------------------------------------------------------------------------

“HIPAA Compliance Plan” has the meaning set forth in Section 4.1.5(e).

“HIPAA Compliant” has the meaning set forth in Section 4.1.5(e).

“Holdback” and “Holdbacks” have the meanings set forth in Section 1.1.4.

“Impositions” means all general and special taxes and assessments imposed on the
Property and/or the Project, including personal property taxes, water charges,
sewer charges and all other charges against the Property and/or the Project of
any nature whatsoever; provided that if said taxes, assessments or other charges
exclude the Improvements or any part thereof now constructed or to be
constructed, then Agent’s reasonable estimate as to the amount of taxes,
assessments and charges to be levied and assessed on all of the Improvements
shall be used to determine the amount of Impositions. If any such general or
special taxes or assessments shall be levied, charged, assessed or imposed upon
or for the Property and/or the Project, or any portion thereof, and if such
taxes or assessments shall also be a levy, charge, assessment or imposition upon
or for any other premises, then the amount of Impositions shall be based upon
the entire amount of such taxes or assessments, and Borrower shall not have the
right to apportion the amount of any such taxes or assessments for the purposes
of such computation. Notwithstanding the foregoing, “Impositions” shall not
include any taxes, assessments or charges relating to the Facility that are the
obligation of Provider under the Facility Lease.

“Improvements” means, from time to time, all buildings, parking lots, fixtures
(including, without limitation, the Proton System) and other structures attached
to or located upon the Land.

“In Balance” means no Deficiency then exists.

“Indebtedness” means all obligations of Borrower to Agent and Lenders from time
to time for the payment of money, including without limitation, the principal
amount of the Loan outstanding from time to time, all Accrued Interest, the Exit
Fee, the Minimum Interest Lookback Amount, the Amortization Conversion Fee and
all Charges and all amounts expended by Agent or any Lender or on its behalf
which Borrower is obligated to reimburse, including interest, as provided in the
Loan Documents.

“Individual Loan Commitment” means, with respect to each Lender, the amount set
forth below opposite the name of such Lender (subject to change in accordance
with the terms of this Agreement):

 

Lender

   Individual Loan
Commitment  

ORIX Capital Markets, LLC

   $ 50,000,000   

Varian Medical Systems International AG

   $ 115,300,000   

“Initial Disbursement” has the meaning set forth in Section 1.1.4.

“Insolvency Laws” means the federal Bankruptcy Code, or any similar federal or
state insolvency laws, governing any reorganization, arrangement, composition,
readjustment,



--------------------------------------------------------------------------------

liquidation, dissolution, or the appointment of a receiver or similar
administrator for the protection of creditors.

“Insolvency Proceeding” means the filing or pendency of any voluntary or
involuntary petition or proceeding under any Insolvency Laws.

“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with any Borrower Party or Provider to compensate such Borrower Party
or Provider for providing goods or services to a Patient.

“Interest” means interest on the Indebtedness at the Interest Rate or the
Default Rate, as applicable.

“Interest Holdback” has the meaning set forth in Section 1.1.4.

“Interest Rate” has the meaning set forth in Section 1.1.4.

“Joint Operating Committee” has the meaning given to that term in the Facility
Lease.

“Land” has the meaning set forth in Section 1.1.3.

“Lease” means the Facility Lease and any other oral or written lease and any
other occupancy arrangement, possessory license or other agreement demising or
otherwise granting possessory rights, to any party of all or any party of the
Property, excluding, however, the Ground Lease and the Ground Sublease.

“Legal Limits” means the limits imposed on Agent’s or Lenders’ ability to accept
payments of interest, fees or other charges in connection with the Loan, under
Applicable Laws, including without limitation, usury laws.

“Lender” and “Lenders” have the respective meanings set forth in Section 1.1.2
of this Agreement, and shall include the successors and assigns of each owner of
the Loan Documents from time to time.

“Lender Reply Period” has the meaning set forth in Section 9.16.

“Lenders’ Counsel” has the meaning set forth in Section 1.1.2.

“Lenders’ Counsel’s Address” has the meaning set forth in Section 1.1.2.

“LIBOR” means the rate published each Business Day in The Wall Street Journal
for notes maturing thirty (30) days after issuance under the caption “Money
Rates, London Interbank Offered Rates (Libor).”

“Licenses” means the Proton System Approvals and all other certifications,
permits, licenses, approvals, registrations, authorizations, accreditations,
consents, certificates of



--------------------------------------------------------------------------------

needs, regulatory approvals, privileges, and franchises from all applicable
Governmental Authorities.

“Lien” means any security interest, encumbrance, mortgage or lien, whether
consensual or created by law, whether statutory or common law, (including tax
liens, mechanics’ or materialmens’ liens and environmental liens) which
encumbers the Collateral or any portion thereof.

“Loan” means the loan made pursuant to this Agreement.

“Loan Amount” has the meaning set forth in Section 1.1.4.

“Loan Budget” has the meaning set forth in Section 1.1.4.

“Loan Documents” means, collectively, this Agreement, the Notes, the Mortgage,
the Guaranty, the Environmental Indemnity, the Multi-Party Agreement and any
other documents, agreements, certificates or instruments evidencing or securing
or which guaranty the Obligations or executed in connection with the Loan
whether on or about the Closing Date or thereafter, and any modifications,
renewals or extensions thereof.

“Loan Transfer” means any transfer or assignment by a Lender of its Pro Rata
Share of the Loan or any partial interest therein, the Loan Documents or, with
respect to Agent, the servicing rights with respect to the Loan.

“Loss Recoveries” means all proceeds of insurance paid or payable to Borrower
arising out of any loss, damage or casualty affecting the Property and all
awards, damages and payments paid or payable to Borrower arising out of any
actual or threatened condemnation or eminent domain proceeding affecting the
Property or any portion of the Property.

“Major Decisions” has the meaning set forth in Section 9.16.

“Manager Event of Default” has the meaning given to that term in the Facility
Lease.

“Marketing Reserve” means a reserve account established by and under the control
of Agent for the payment of costs and expenses to be incurred by Borrower in
connection with the marketing, advertising and promotion of the Facility.

“Marketing Reserve Amount” means $ -0- annually or such other amount reasonably
estimated by Agent in its sole discretion for the payment of costs and expenses
to be incurred by Borrower in connection with the marketing, advertising and
promotion of the Facility.

“Material Agreement” means each Construction Contract, the Facility Lease, the
Proton Equipment Vendor Documents, the Ground Lease, the Ground Sublease, the
Second Lien Security Agreement, the Multi-Party Agreement and any other
agreement to which Borrower is a party and which is not terminable at the option
of Borrower upon 30 days notice (or less) without the payment of any fee,
liability or penalty.



--------------------------------------------------------------------------------

“Material Adverse Effect” means that the matter in question could reasonably be
anticipated to materially and adversely affect (a) a party’s ability to perform
its obligations under any of the Loan Documents, including the ability to
Complete any Construction Project, (b) Borrower’s ability to operate the
Property in conformance with the then current Operating Budget, (c) the value,
cash flow or marketability of the Collateral, either presently or as
contemplated to be operated, constructed, used, leased or configured pursuant to
the then current business plan of Borrower as approved by Agent,
(d) enforceability of any Loan Document or the perfection or priority of any
lien created under any Loan Document, or (e) the business operations, economic
performance, assets or condition (financial or otherwise) of Borrower, Guarantor
or the Facility.

“Maturity Date” has the meaning set forth in Section 1.1.4.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program; (b) all applicable state statutes and plans
for medical assistance enacted in connection with such program and federal rules
and regulations promulgated in connection with such program; and (c) all
applicable provisions of all rules, regulations, manuals, orders and
administrative and reimbursement guidelines and requirements of all government
authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Medical Services” means medical and health care services provided to a Patient,
including, but not limited to, medical and health care services provided to a
Patient which are covered by a policy of insurance issued by an Insurer, and
includes physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out-patient
behavioral healthcare services, and medicine or health care equipment provided
to a Patient for a necessary or specifically requested valid and proper medical
or health purpose.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines pertaining to such program including
(a) all federal statutes (whether set forth in Title XVIII of the Social
Security Act or elsewhere) affecting such program; and (b) all applicable
provisions of all rules, regulations, manuals, orders and administrative and
reimbursement guidelines and requirements of all governmental authorities
promulgated in connected with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Minimum Amortization Payment” has the meaning set forth in Section 1.1.4.

“Minimum Working Capital Amount” means the Minimum Working Capital Amount as
that term is defined in the Facility Lease and subject to adjustment pursuant to
the



--------------------------------------------------------------------------------

Facility Lease. Notwithstanding the foregoing, if at any time Agent reasonably
believes that the Minimum Working Capital Amount in the next succeeding calendar
year will be greater than the Minimum Working Capital Amount in the current
calendar year, the term “Minimum Working Capital Amount” shall mean, effective
upon Agent’s notice to Borrower, Agent’s estimate of the next succeeding
calendar year’s Minimum Working Capital Amount; provided that upon the
determination of the Minimum Working Capital Amount for the next succeeding
calendar year in accordance with the Facility Lease, the term “Minimum Working
Capital Amount” shall mean the amount so determined in accordance with the
Facility Lease (subject to further adjustment by Agent in accordance with this
sentence).

“Monthly Cash Flow Amount” means, for any calendar month in question and on a
cash basis, the amount of Revenues which constitute only operating cash flow
(i.e., excluding such items as Loan disbursements, Loss Recoveries, forfeited
security deposits, lease termination fees and other Revenues required to be
deposited with Agent or applied to the principal balance of the Loan) generated
from all sources and activities with respect to the Property and the Project,
reduced only by that amount of money expended to pay Eligible Expenses, the
Monthly Insurance Deposit and the Monthly Tax Deposit. If the Property and the
Project do not generate income or other operating cash flow, then the Monthly
Cash Flow Amount shall be zero.

“Monthly Insurance Deposit” means an amount equal to the total annual Premiums
that will next become due and payable as estimated by Agent from time to time,
and at any time, less any amount then held by Agent for the payment of such
Premiums, then divided by the number of months to elapse prior to the date when
such total annual Premiums become due and payable. Agent’s determination of the
Monthly Insurance Deposit shall be binding and conclusive.

“Monthly Interest Deficiency” means the excess of Accrued Interest for any
calendar month over the Monthly Cash Flow Amount for such month.

“Monthly O&M Deposit” means an amount equal to the Support Services Fees and all
other amounts payable by Borrower pursuant to the O&M Agreement that will next
become due and payable from time to time, less any amount then held by Agent in
the O&M Reserve, then divided by the number of months to elapse prior to the
date when such Support Services Fees and other amounts become due and payable.
Agent’s determination of the Monthly O&M Deposit shall be binding and
conclusive.

“Monthly Tax Deposit” means one-twelfth (1/12th) of the amount of the total
annual Impositions applicable to the Property, provided that if the total annual
Impositions have not yet been finally determined, then the Monthly Tax Deposit
shall be based on Agent’s estimate of such total from time to time, and at any
time, plus, if requested by Agent the amount of money which, together with the
aggregate of the monthly deposits to be made as of one month prior to the date
on which the next installment of Impositions becomes due, shall be sufficient to
pay in full such installment, as determined by Agent. Agent’s determination of
the Monthly Tax Deposit shall be binding and conclusive.



--------------------------------------------------------------------------------

“Mortgage” means, collectively, all mortgages, deeds of trust, deeds to secure
debt or similar instruments made by Borrower in favor of Agent for the benefit
of Lenders, which encumbers the Land and Improvements, and Borrower’s leasehold
interest in the Land pursuant to the Ground Sublease, as security for the
Indebtedness.

“Multi-Party Agreement” means that certain Multi-Party Agreement by and among
Provider, Borrower, Agent and Ground Lessee dated as of the date hereof.

“Net Operating Income” means annualized Revenues of the Property generated from
the Leases as of the date of determination, excluding, however, Revenues in
respect of Leases that are sixty (60) days or more in arrears, Leases that are
otherwise expiring within sixty (60) days following the date of determination or
Leases in which there then exists an uncured default, less annualized operating
expenses of the Property (such operating expenses shall include all rent and
other sums paid by Borrower under the terms of the Ground Sublease, but shall
exclude expenses relating to the Facility that are the obligation of Provider
under the Facility Lease) as of the date of determination, each as determined by
Agent.

“Non-Delinquent Lender” means each Lender other than the Delinquent Lender(s).

“Non-Governmental Payor” has the meaning set forth in Section 4.1.5(d).

“Notes” means the promissory notes made by Borrower in the form of Exhibit E
(one for each Lender in an amount equal to such Lender’s Individual Loan
Commitment, payable for the account of such Lender), in an aggregate principal
amount equal to the Loan Amount, as the same may hereafter be amended, modified,
extended, severed, assigned, substituted, renewed or restated from time to time,
including, without limitation, any substitute notes pursuant to Section 9.8(c)
or 10.20 (each, a “Note”).

“Notices” means all communications, requests or notices required or appropriate
to be given under this Agreement or any of the other Loan Documents.

“O&M Agreement” means that certain Proton System Operations and Maintenance
Agreement dated as of June 29, 2011 between Borrower and the Proton Equipment
Vendor.

“O&M Holdback” has the meaning set forth in Section 1.1.4.

“O&M Reserve” means a reserve account established by and under the control of
Agent as additional security for the Indebtedness in accordance with
Section 2.5.6.

“Obligations” means all or any payment or performance obligations of Borrower or
Guarantor to Agent or Lenders under the Loan Documents.

“OFAC” means the Office of Foreign Asset Control of the United States Department
of the Treasury.



--------------------------------------------------------------------------------

“Operating Account” means the Operating Account as that term is defined in the
Facility Lease, which shall be subject to and governed by a bank account control
agreement among Borrower, Agent, Provider and the depository bank in form and
substance satisfactory to Agent.

“Operating Agreement” means each Lease, each declaration of covenant,
restrictions and/or conditions or other matters of title to which the Property
is subject, and any other material agreement which affects the use, occupancy or
operation of the Property and which is not terminable upon 30 days notice or
less (without the payment of any fee, liability or penalty) and under the terms
of which a Lien could be imposed upon the Property or a reversion of title could
occur.

“Operating Budget” means the annual operating budget for the Property as
approved by Agent in connection with approval of Borrower’s then current
business plan as amended from time to time with the written approval of Agent.

“Operating Deficit Escrow Account” means the account to be established and
maintained in accordance with Section 5.6 of the Facility Lease.

“Operating Deficit Escrow Funds” means the Operating Deficit Escrow Funds as
that term is defined in the Facility Lease.

“Operating Deficit Holdback” has the meaning set forth in Section 1.1.4.

“Organizational Documents” means all of the documents creating or governing
Borrower, including, without limitation, the SPE Agreement and Resolution, or,
as applicable, an Authorizing Entity.

“ORIX” has the meaning set forth in Section 9.8(c).

“Participant” has the meaning set forth in Section 9.8.

“Participation” means any participation interest in the Loan.

“Patient” means any Person receiving Medical Services at the Facility and all
Persons legally liable to pay for such Medical Services other than Insurers or
Governmental Authorities.

“Payor” has the meaning set forth in Section 10.12.

“Permitted Exceptions” means all Liens and exceptions to title shown on Schedule
B of the Title Policy (including, without limitation, the Ground Lease and
Ground Sublease) and all Liens in favor of Agent.

“Permitted Indebtedness” means (i) obligations for lease payments for standard
diagnostic equipment to be installed and used at the Facility not to exceed
$3,100,000 and (ii) unsecured trade payables in the ordinary course of
Borrower’s business which (1) do not exceed, at any time, $50,000 and (2) are
paid within (30) days of the date incurred.



--------------------------------------------------------------------------------

“Permitted Transfer” means (a) any absolute Transfer (as opposed to a Transfer
for collateral purposes) of direct or indirect ownership interests in Class A
Membership Interests (as defined in the Organizational Documents) of Borrower to
Affiliates of Borrower, family members of the owners (as of the Closing Date) of
direct or indirect ownership interests in Borrower (or trusts maintained for the
benefit of such persons), and (b) any sale, conveyance or assignment of direct
or indirect ownership interests in Class A Membership Interests of Borrower
among the owners of such ownership interests (as of the Closing Date); provided
that in the case of Transfers described in clauses (a) and (b), above, (i) after
giving effect to such Transfer, Sponsor shall continue to own all of its Class B
Membership Interests (as defined in the Organizational Documents) that it owned
as of the Closing Date and Sponsor shall be Controlled and owned by Guarantor or
entities wholly owned by Guarantor in the same percentages as of the Closing
Date, (ii) the constituent members of the Board of Managers shall be unchanged,
(iii) any such transfers are made in strict accordance with the Organizational
Documents, and (iv) Agent is provided with prior written notice of any such
Transfer and evidence that the transferee is not a Prohibited Person.

“Person” means any individual, trustee under a trust agreement or declaration of
trust, corporation, partnership, limited liability company, unincorporated
organization, association or other legal entity.

“Personal Property” means all of Borrower’s personal property, fixtures,
attachments and equipment located upon, attached to, used or required to be used
in connection with the operation of the Property, including the following types
of property, as defined in Article 9 of the Code: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Electronic Chattel Paper, Equipment,
General Intangibles, Goods, Instruments, Inventory, Investment Property, Letter
of Credit Rights, and Supporting Obligations.

“Premiums” means the premium charges and all other related costs necessary to
maintain in force all of the policies of insurance that Borrower is required to
maintain pursuant to the Loan Documents, excluding, however, those premium
charges and all other related costs that are the obligation of Provider under
the Facility Lease.

“Pre-Opening Escrow Funds” means the Pre-Opening Escrow Funds as that term is
defined in the Facility Lease.

“Pre-Opening Expense Holdback” has the meaning set forth in Section 1.1.4.

“Pre-Opening Expenses Escrow Account” means the account to be established and
maintained in accordance with Section 5.9 of the Facility Lease.

“Preventive Maintenance Interruption Period” has the meaning given to that term
in the O&M Agreement.

“Pro Rata Share” means, at any particular time with respect to each Lender, the
ratio of such Lender’s outstanding Individual Loan Commitment to the Loan
Amount, as adjusted from time to time to give effect to any applicable
Assignment and Acceptance Agreement or the payment or reimbursement of any
Delinquency Amount, in each case as determined by Agent. As of the date hereof,
Lenders’ respective Pro Rata Shares are as follows:

 



--------------------------------------------------------------------------------

Lender

   Pro Rata Share   ORIX Capital Markets, LLC      30.25 %  Varian Medical
Systems International AG      69.75 % 

“Prohibited Person” shall mean any Person:

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, the Executive Order;

(c) with whom Agent or any Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list;

(f) subject to trade restrictions under U.S. law, including but not limited to,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder;

(g) who has been excluded from participation in a Governmental Health Program or
has been convicted (as that term is defined in 42 C.F.R. §1001.2) of any of
those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347,
1518; or

(h) who is an Affiliate of or affiliated with a Person listed above.

“Project” has the meaning set forth in Section 1.1.3.

“Project Budget” means a detailed budget, in form and substance satisfactory to
Agent, specifying all Project Costs. Without limiting the foregoing, the Project
Budget shall, if required by Agent, include as line items: the cost of
architect’s, engineering and attorneys’ fees; advertising and promotion
expenses; interest on the Loan; Impositions that may accrue and be payable
during the term of the Loan as said term may be extended; survey costs; title
insurance premiums; insurance or payment and performance bond, Premiums; fees of
Agent’s consultants;

 



--------------------------------------------------------------------------------

costs of utilities that may accrue and be payable during the term of the Loan as
said term may be extended; any unpaid Loan expenses; and fees and costs
associated with the procurement of all approvals, licenses and permits necessary
to complete the Construction Work. The Project Budget is attached as Exhibit C
to the Closing Certificate of Borrower.

“Project Costs” means all costs and expenses of every kind and nature whatsoever
to be incurred by Borrower in connection with the Completion of all Construction
Projects and the Facility, and fully equipping the Facility to enable the
Provider Operations to be conducted therein, including such reserves and
contingencies as Agent shall reasonably require.

“Project Working Capital Holdback” has the meaning set forth in Section 1.1.4.

“Project Yield” means the ratio, expressed as a percentage, of Net Operating
Income to the outstanding principal balance of the Loan as of the date of
determination.

“Property” means collectively, the Land, the Improvements, including any
Improvements that are constructed after the Closing Date, all Personal Property,
all Leases and appurtenances relating to any of the foregoing.

“Proton Equipment Vendor” has the meaning set forth in Section 1.1.5.

“Proton Equipment Vendor Documents” means the Proton System Purchase Agreement
and the O&M Agreement.

“Proton System” has the meaning given to that term in the Proton Equipment
Vendor Documents.

“Proton System Approvals” has the meaning set forth in Section 5.1.5.

“Proton System Purchase Agreement” means that certain Proton System Purchase
Agreement dated as of April 29, 2010 between Borrower and the Proton Equipment
Vendor.

“Provider” has the meaning set forth in Section 1.1.5.

“Provider Operations” means the Medical Services and ancillary services related
to the delivery of treatment to Patients by the Proton System at the Facility,
and such related services furnished to Patients at the Facility.

“Ramp-Up Period” the Ramp-Up Period as that term is defined in the Facility
Lease.

“Rating Agency” means any statistical rating agency that has assigned, or has
been requested to assign, a rating to any Securities.

“REO Agreement” has the meaning set forth in Section 10.3.

“REO Entity” has the meaning set forth in Section 10.3.

 



--------------------------------------------------------------------------------

“REO Expenses” has the meaning set forth in Section 10.3.

“REO Revenue” has the meaning set forth in Section 10.3.

“Replacement Lender” has the meaning set forth in Section 10.20.

“Replacement Reserve” means a reserve account established by and under the
control of Agent for the payment of costs and expenses to be incurred by
Borrower in connection with anticipated capital improvements, repairs and
replacements to be performed at the Property.

“Replacement Reserve Amount” means $15,525 annually or such other amount
reasonably estimated by Agent in its sole discretion for the payment of costs
and expenses to be incurred by Borrower in connection with anticipated capital
improvements, repairs and replacements to be performed at the Property.

“Required Lenders” means, at any time, those Non-Delinquent Lenders holding at
least seventy percent (70%) of that portion of the aggregate outstanding
principal amount of the Notes held by the Non-Delinquent Lenders.

“Required Payment” has the meaning set forth in Section 10.12.

“Reserve” means either the Marketing Reserve, the Replacement Reserve, the
Collateral Reserve or the O&M Reserve, as applicable.

“Revenue Sweep” shall mean those right and remedies of Borrower described in
clause (ii) of the second grammatical paragraph of Section 15.1.9 of the
Facility Lease.

“Revenues” means all rents, revenues and other income, from whatever source,
including without limitation, lease termination fees, returns of deposits and
any other ordinary or extraordinary revenues or income generated from or
relating to the ownership, leasing, management, maintenance or operation of the
Property which, in each case, Borrower receives or is entitled to receive (and
which shall include all proceeds paid in connection with any rent loss and/or
business interruption insurance maintained by or on behalf of Borrower and all
sums Borrower receives in connection with that certain Agreement and Grant of
Easements dated as of June 15, 2010 by and between H. G. Fenton Property Company
and Borrower, as amended).

“RFE Readiness Document” has the meaning given to that term in the Proton System
Purchase Agreement.

“Scheduled Payment Date” means the first Business Day after the fifteenth
(15th) calendar day of each calendar month after the Closing Date, provided that
if the Closing Date is not the first Business Day after the fifteenth
(15th) calendar day of a calendar month, then the first Scheduled Payment Date
shall be the first Business Day after the fifteenth (15th) calendar day of the
second calendar month following the calendar month during which the Closing Date
occurs.

“Second Lien Security Agreement” means that certain security agreement between
Borrower and Proton Equipment Vendor granting a subordinated second lien
security

 



--------------------------------------------------------------------------------

interest on the Proton System securing the purchase money owed from time to time
from Borrower to Proton Equipment Vendor, which shall be expressly subordinate
and junior to the Lien of the Mortgage and the Loan and shall be acceptable to
Agent in its reasonable judgment.

“Securities” means any mortgage pass-through certificates or other securities
issued, directly or indirectly, by Agent representing rights or interests in or
with respect to the Loan.

“Single Purpose Entity” means an entity that, since the date of its formation
and at all times on and after the date thereof, (i) exists solely for the
purpose of owning and operating the Project, (ii) conducts business only in its
own name, (iii) does not and will not engage in any business other than the
ownership, management and operation of the Property, (iv) does not and will not
hold, directly or indirectly, any ownership interest (legal or equitable) in any
entity or any real or personal property other than the interest which it owns in
the Property, (v) does not have any assets other than those related to its
interest in the Property and does not have any debt other than as permitted by
this Agreement and does not guarantee or otherwise obligate itself with respect
to the debts of any person or entity, (vi) has its own separate books, records,
accounts, financial statements and tax returns (with no commingling of funds or
assets), (vii) holds itself out as being a company separate and apart from any
other entity, (viii) observes limited liability company formalities, as the case
may be, independent of any other entity, and (ix) complies with each and every
covenant contained in Section 5.1.7.

“SPE Agreement and Resolution” means, collectively, (i) that certain Special
Purpose Entity Provisions, Separateness Covenants and Related Obligations
Agreement, dated effective September 30, 2011, and duly adopted, approved and
confirmed by the Board of Managers of Borrower, and (ii) that certain Unanimous
Written Consent of Board of Managers in Lieu of Special Meeting of Borrower,
dated as of September 30, 2011, and duly adopted, approved and confirmed by the
Board of Managers of Borrower.

“Special Representative” means a natural person who is employed by a Corporate
Service Provider and for the five (5) year period prior to his or her
appointment as Special Representative is not, directly or indirectly: (i) an
employee, manager, stockholder, director, member, partner, officer, attorney or
counsel of Borrower, any Authorizing Entity or any of their Affiliates (other
than his or her service as a Special Representative or independent manager of
Borrower), (ii) a creditor, customer of, or supplier or other Person who derives
any of its purchases or revenues from its activities with the Company or any of
its members or Affiliates (other than his or her service as a Special
Representative or independent manager if such Person has been provided by a
nationally-recognized company that provides professional independent managers),
(iii) a Person controlling or under common control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or (iv) any member of the immediate family
(including grandchildren or siblings) of a person described in clauses (i),
(ii) or (iii) immediately above. A natural person who otherwise satisfies the
foregoing definition shall not be disqualified from serving as a Special
Representative of Borrower because such person is an independent manager of a
“Special Purpose Bankruptcy Remote Entity” affiliated with Borrower that does
not own a direct or indirect equity interest in Borrower if such individual is
an independent manager provided by a nationally-recognized company that provides
professional independent managers.

 



--------------------------------------------------------------------------------

“Sponsor” means Advanced Particle Therapy LLC, a Nevada limited liability
company.

“Stored Materials” has the meaning set forth in Section 3.2.2(q).

“Subaccount” and “Subaccounts” have the meaning set forth in Section 2.5.2.

“Subject Persons” has the meaning set forth in Section 4.1.5(b).

“Subsidiary” means, with respect to a Person, any entity of which such Person
would be the direct or indirect parent entity.

“Substantial Completion” has the meaning given to that term in the General
Contractor’s Agreement.

“Substantially Complete” has the meaning given to that term in the Facility
Lease.

“Support Services Fees” has the meaning given to that term in the O&M Agreement.

“Support Service Start Date” has the meaning given to that term in the O&M
Agreement.

“Survey” means a land title survey of the Land and the Improvements prepared by
a licensed surveyor and certified to Agent in the form required by Agent as
complying with then current ALTA/ACSM standards with such Table A items as Agent
shall designate.

“System Exception Event” has the meaning given to that term in the O&M
Agreement.

“Title Company” has the meaning set forth in Section 1.1.3.

“Title Policy” means the loan policy of title insurance issued by the Title
Company to Agent in form and substance approved and accepted by Agent on the
Closing Date which, among other things, insures the lien of the Mortgage as a
first priority mortgage lien against the fee simple title to the Land and
Borrower’s leasehold interest in the Land pursuant to the Ground Sublease.

“Transfer” means any sale, transfer, lease, conveyance, alienation, pledge,
assignment, mortgage, encumbrance, hypothecation or other disposition of (a) all
or any portion of the Property or any portion of any other Collateral, (b) all
or any portion of Borrower’s right, title and interest (legal or equitable) in
and to the Property or any portion of any other Collateral, or (c) any direct or
indirect interest in Borrower or any interest in any Authorizing Entity.

“Transfer Notice” has the meaning set forth in Section 9.8(c).

“Varian” has the meaning set forth in Section 9.8(c).

 



--------------------------------------------------------------------------------

“Working Capital Escrow Account” means the account to be established and
maintained in accordance with Section 5.7 of the Facility Lease.

“Working Capital Holdback” has the meaning set forth in Section 1.1.4.

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Parcel A:

Parcel 2 of Parcel Map No. 20772, in the City of San Diego, County of San Diego,
State of California, filed in the Office of the County Recorder of San Diego
County, April 30, 2010 as Document No. 2010-0217240 of Official Records.

Parcel B:

Non-exclusive easements as created, limited and defined by Agreement and Grant
of Easements recorded June 16, 2010 as Instrument No. 2010-0301541 of Official
Records; as amended by First Amendment to Agreement and Grant of Easements dated
July 11, 2011 between H. G. Fenton Property Company (which acquired title as H.
G. Fenton Material Company) and California Proton Treatment Center, LLC,
recorded July 28, 2011 as Document No. 2011-0383980.

APN: 809-333-77-40

 



--------------------------------------------------------------------------------

EXHIBIT B

Pending Suits

None.

 



--------------------------------------------------------------------------------

EXHIBIT C

Material Agreements

 

1. Standard Form of Agreement Between Owner and Design-Builder – Cost Plus Fee
with an Option for a Guaranteed Maximum Price, dated October 15, 2009, between
California Proton Treatment Center, LLC, as Owner, and The Haskell Company, a
Delaware corporation, as amended and modified by that certain Standard Form of
General Conditions of Contract Between Owner and Design Builder, Change Order
No. 01 dated July 28, 2010, Change Order No. 02 dated July 28, 2010; Change
Order No. 03 dated December 7, 2010 and Guaranteed Maximum Price dated December
7, 2010.

 

2. Lease and Management Services Agreement by and between California Proton
Treatment Center, LLC, as lessor, and Scripps Clinic Medical Group, Inc., as
lessee, dated as of June 11, 2010.

 

3. Ground Lease by and between California Proton Treatment Center, LLC, as
lessor, and ORIX Proton San Diego, LLC, as lessee, dated as of September 30,
2011.

 

4. Ground Sublease by and between ORIX Proton San Diego, LLC, as sublessor, and
California Proton Treatment Center, LLC, as sublessee, dated as of September 30,
2011.

 

5. Proton System Purchase Agreement dated as of April 29, 2010 between
California Proton Treatment Center, LLC and Varian Medical Systems, Inc.

 

6. Proton System Operations and Maintenance Agreement dated as of June 29, 2011
between California Proton Treatment Center, LLC and Varian Medical Systems, Inc.

 

7. Second Lien Security Agreement dated as of September 30, 2011 by and between
California Proton Treatment Center, LLC and Varian Medical Systems, Inc.

 

8. Multi-Party Agreement dated as of September 30, 2011 by and among California
Proton Treatment Center, LLC, Scripps Clinic Medical Group, Inc., ORIX Proton
San Diego, LLC and ORIX Capital Markets, LLC.

 

9. Amended and Restated Project Development and Management Services Agreement
[undated] by and between Advanced Particle Therapy LLC and California Proton
Treatment Center, LLC.

 

10. Development Agreement dated November 1, 2009 by and between Signet
Development, Ltd. and California Proton Treatment Center, LLC.

 



--------------------------------------------------------------------------------

EXHIBIT D

Participation Agreements

None.

 



--------------------------------------------------------------------------------

EXHIBIT E

NOTE

THIS NOTE (the “Note”), dated                         , 20__, is made and
executed by CALIFORNIA PROTON TREATMENT CENTER, LLC, a Delaware limited
liability company (“Borrower”) to the order of [NAME OF LENDER] and its
successors or assigns (collectively, “Lender”), at the principal office of [NAME
OF AGENT] located at                                               (“Agent”) for
the account of Lender, pursuant to a certain Loan and Security Agreement of
[even date herewith] [dated September 30, 2011] among Borrower and the lenders
named therein (including Lender), as Lenders, and Agent, as agent for Lenders
(the “Loan Agreement”). This Note is one of the Notes referred to in, and is
entitled to the benefits of, the Loan Agreement, which among other things
provides for the acceleration of the maturity hereof upon the occurrence of
certain events and for prepayments in certain circumstances and upon certain
terms and conditions. All of the terms, conditions and provisions of the Loan
Agreement are hereby incorporated by reference. Capitalized terms used in this
Note and not defined in this Note shall have the meanings given to them in the
Loan Agreement.

I

PAYMENT TERMS

1.1 The Promise to Pay. For value received, including without limitation, the
Loan made by Lender to Borrower pursuant to the Loan Agreement, Borrower hereby
promises to pay to the order of Lender the principal amount of
$                        , or so much thereof as may be advanced under the Loan
Agreement, together with interest accrued on the principal amount from time to
time outstanding at the Interest Rate set forth in the Loan Agreement plus
Lender’s Pro Rata Share of the Exit Fee, the Amortization Conversion Fee (if not
yet paid) and the Minimum Interest Lookback Amount (if any). Payments of
interest and principal under this Note shall be in lawful money of the United
States of America and shall be due on each Scheduled Payment Date in the amount
or amounts provided under the Loan Agreement and the entire principal balance of
the Loan, all Accrued Interest and Lender’s Pro Rata Share of the Exit Fee, the
Amortization Conversion Fee (if not yet paid) and the Minimum Interest Lookback
Amount (if any) and all other Indebtedness, shall be due and payable on the
Maturity Date.

1.2 Payment Terms. Borrower’s rights and obligations regarding prepayments, late
payments and the timing, place and manner of payments are governed by certain
provisions of the Loan Agreement and, without limiting Section 2.10 hereof, all
such provisions of the Loan Agreement are hereby incorporated into this Note by
this reference.

1.3 Application of Payment. All payments shall be applied to the Indebtedness in
such order and manner as is provided under the Loan Agreement. Interest on the
principal balance of the Loan outstanding from time to time shall accrue from
the date of disbursement by Lender and shall be computed on the basis of a three
hundred sixty (360) day year and charged for the actual number of days elapsed.
Without limiting Section 2.10 hereof, the provisions of the Loan Agreement
regarding the determination and calculation of the amount

 

Exhibit E-1



--------------------------------------------------------------------------------

of interest payable by Borrower (including any Legal Limits thereon) are hereby
incorporated herein by reference.

II

ADDITIONAL COVENANTS

2.1 Acceleration. If (a) an Event of Default occurs or (b) the right to enforce
the Mortgage shall accrue to the holder thereof, whether or not foreclosure
proceedings have been commenced, then, at the election of the holder of this
Note and without notice, the unpaid principal sum of this Note, together with
accrued interest thereon, additional interest, if any, and all other fees and
charges payable under the Loan Documents shall at once become immediately due
and payable.

2.2 Default Interest. Following the occurrence of an Event of Default, the
unpaid principal balance of the Loan shall bear interest at the Default Rate.

2.3 Waivers. Borrower and any other parties hereafter liable for the debt
(including, without restricting the foregoing, any endorsers, sureties and
guarantors) represented by this Note, hereby (a) waive presentment and demand
for payment, notice of dishonor, protest and notice of protest and/or
nonpayment, notice of intention to accelerate and all other notices other than
those specifically required by the Loan Documents and (b) agree that the time of
payment of that debt or any part thereof may be extended from time to time
without modifying or releasing the lien of the Loan Documents or the liability
of Borrower or any such other parties, the right of recourse against any such
parties being hereby reserved by the holder hereof. No release of any security
for the Indebtedness or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other person or entity shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
or of any other person or entity who may become liable for the payment of all or
any part of the Indebtedness under this Note, the Loan Agreement or the other
Loan Documents. No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Agent or Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents. If Borrower is a partnership,
the agreements herein contained shall remain in force and applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their general partners shall
not thereby be released from any liability. If Borrower is a limited liability
company, the agreements herein contained shall remain in force and applicable,
notwithstanding any changes in the members comprising the company, and the term
“Borrower,” as used herein, shall include any alternate or successor company,
but any predecessor company shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and applicable notwithstanding any changes in the shareholders comprising,
or the officers and directors relating to, the corporation, and the term
“Borrower” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. Nothing contained in this grammatical paragraph is intended to or
shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such

 

Exhibit E-2



--------------------------------------------------------------------------------

entity which may be set forth in the Loan Agreement, the Mortgage or any other
Loan Documents.

2.4 Collection. In the event of a default in the payment of any amount due
hereunder, the holder hereof may exercise any remedy or remedies, in any
combination whatsoever, available by operation of law or under any instrument
given as security for this Note and such holder shall be entitled to collect its
reasonable costs of collection, including attorneys’ fees, which shall be
additional Indebtedness. For purposes of the preceding sentence, Agent’s and
Lender’s attorneys’ fees shall be deemed to include compensation to staff
counsel, if any, of Agent or Lender in addition to the fees of any other
attorneys engaged by Agent or Lender. Agent or Lender may, and Borrower hereby
authorizes Agent and Lender to, charge any account of Borrower held by Agent or
Lender and apply any and all balances, credits, deposits, accounts, monies,
reserves, certificates of deposit, cash equivalents and other assets of or in
the name of Borrower held by Agent or Lender to the Indebtedness evidenced
hereby, and Agent and Lender may pursue all its rights and remedies against
Borrower under the Loan Documents.

2.5 Governing Law. THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO BE
CONTRACTS ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL
IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS), INCLUDING WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, AND TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, AND THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE
LAND IS LOCATED SHALL APPLY TO THE CREATION, PERFECTION AND ENFORCEMENT OF ANY
LIENS, SECURITY INTERESTS AND ENCUMBRANCES GRANTED OR CREATED BY THE MORTGAGE ON
REAL PROPERTY LOCATED IN THE STATE WHERE THE LAND IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF
THIS NOTE AND ALL OTHER LOAN DOCUMENTS AND THE INDEBTEDNESS. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE LAWS OF THE STATE OF NEW YORK SHALL APPLY
TO ALL MATTERS RELATING TO THE CHARGING AND COLLECTION OF INTEREST AND FEES
UNDER THE LOAN DOCUMENTS. THE FACT THAT PORTIONS OF THE LOAN DOCUMENTS MAY
INCLUDE PROVISIONS DRAFTED TO CONFORM TO THE LAW OF THE STATE WHERE THE PROPERTY
IS LOCATED IS NOT INTENDED, NOR SHALL IT BE DEEMED, IN ANY WAY, TO DEROGATE THE
PARTIES’ CHOICE OF LAW AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.
BORROWER ACKNOWLEDGES AND AGREES THAT THE CHOICE OF NEW YORK LAW WAS A

 

Exhibit E-3



--------------------------------------------------------------------------------

MATERIAL INDUCEMENT TO AGENT AND LENDERS TO MAKE THE LOAN EVIDENCED BY THIS
NOTE.

2.6 Severability. If any term, restriction or covenant of this instrument is
deemed illegal or unenforceable, all other terms, restrictions and covenants and
the application thereof to all persons and circumstances subject hereto shall
remain unaffected to the extent permitted by law; and if any application of any
term, restriction or covenant to any person or circumstance is deemed illegal,
the application of such term, restriction or covenant to other persons and
circumstances shall remain unaffected to the extent permitted by law.

2.7 Notices. All notices, requests, reports, demands or other instruments
required or contemplated to be given or furnished under this Note to Borrower or
Agent shall be directed to Borrower or Agent as the case may be at their
respective address as set forth in the Loan Agreement. Notices shall be
delivered in accordance with the methods for the giving of notices that are
provided under the Loan Agreement.

2.8 WAIVER OF JURY TRIAL. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. BORROWER ACKNOWLEDGES THAT NEITHER AGENT, LENDER
NOR ANY PERSON ACTING ON BEHALF OF EITHER OF THEM HAS MADE ANY REPRESENTATIONS
OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. AGENT IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER. BORROWER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR
LENDER TO ENTER INTO A BUSINESS RELATIONSHIP, THAT AGENT AND LENDER HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT AGENT AND
LENDER WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.

2.9 CONSENT TO JURISDICTION. BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF DALLAS, STATE OF TEXAS AND UNCONDITIONALLY AND IRREVOCABLY AGREES
THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS NOTE OR THE OTHER

 

Exhibit E-4



--------------------------------------------------------------------------------

LOAN DOCUMENTS SHALL BE LITIGATED SOLELY IN ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE COUNTY OF DALLAS, STATE OF TEXAS. BORROWER HEREBY EXPRESSLY
UNCONDITIONALLY AND IRREVOCABLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND BORROWER
UNCONDITIONALLY AND IRREVOCABLY AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT, FILED
AND LITIGATED BY BORROWER SOLELY IN ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF DALLAS, STATE OF TEXAS. BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED.

2.10 Loan Documents. The obligations evidenced by this Note are secured by Liens
in favor of Lender granted by Borrower. All terms, covenants and conditions
contained in the Loan Documents are hereby incorporated herein by reference. In
the event of any conflict or inconsistency between the terms of this Note and
the terms of the Loan Agreement, the terms of the Loan Agreement shall govern
and control.

2.11 No Modification, Waiver. No modification, waiver, amendment, discharge or
change of this Note shall be valid unless the same is in writing and signed by
Borrower and Lender.

2.12 Joint and Several Obligations. The obligations evidenced hereby shall be
the joint and several obligations of all signatories or makers of this Note.

2.13 Transfer of Note. Upon the transfer of this Note, Borrower hereby waiving
notice of any such transfer except to the extent expressly provided in the Loan
Agreement, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall from that date
forward forever be relieved and fully discharged from any liability or
responsibility in the matter, but Lender shall retain all rights hereby given to
it with respect to any liabilities and the collateral not so transferred.

[The balance of this page is blank; signature page follows.]

 

Exhibit E-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.

 

BORROWER CALIFORNIA PROTON TREATMENT CENTER, LLC, a Delaware limited liability
company By:     Print Name:     Its:    

 

Exhibit E-6



--------------------------------------------------------------------------------

EXHIBIT F

Form of Assignment and Acceptance Agreement

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT, dated as of                     
(hereinafter referred to as this “Assignment Agreement”), is executed by and
between                     , a                      (hereinafter referred to as
the “Assignor”) and                 , a                     , a
                     (hereinafter referred to as the “Assignee”).

PRELIMINARY STATEMENTS

WHEREAS, the Assignor in its capacity as a Lender is a party to that certain
Loan and Security Agreement dated September 30, 2011, executed by and among
California Proton Treatment Center, LLC, a Delaware limited liability company
(hereinafter referred to as the “Borrower”), ORIX Capital Markets, LLC, a
Delaware limited liability company, as the Agent for all of the Lenders thereto
(hereinafter referred to as the “Agent”), and the Lenders identified therein
(hereinafter each individually referred to as a “Lender” and hereinafter said
Loan and Security Agreement, as it may be from time to time amended, modified,
extended, renewed, substituted, and/or supplemented, shall be referred to as the
“Loan Agreement”); and

WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement; and

WHEREAS, in accordance with Section 9.8 of the Loan Agreement, the Assignor
wishes to sell, assign and transfer to the Assignee, and the Assignee wishes to
purchase, accept and acquire from the Assignor, a portion, specified herein, of
the Assignor’s Individual Loan Commitment, subject to and in accordance with all
of the terms and conditions of this Assignment Agreement.

NOW THEREFORE, intending to be legally bound hereby, the parties hereto agree as
follows:

Section 1. Assignment; Payments; The Notes.

(a) Subject to the terms and conditions hereof, the Assignor hereby irrevocably
sells, assigns and transfers to the Assignee, without recourse, and the Assignee
hereby purchases, takes and assumes from the Assignor all of the Assignor’s
rights, title and interests in and to, together with all of the Assignor’s
duties, liabilities and obligations in connection with: (i) that percentage
(hereinafter referred to as the “Percentage”) identified on Exhibit “A” attached
hereto, of the Assignor’s Individual Loan Commitment under the Loan Agreement
and other Loan Documents; and (ii) an identical Percentage of all amounts under
the Loan Agreement and the Notes owned by the Assignor as of the date hereof;
and (iii) all guarantees thereof and collateral security therefore and all
rights, duties, instruments and documents pertaining thereto and arising under
or in connection with the Loan Agreement or the Loan Documents (hereinafter
those obligations set forth in the foregoing Sections (i), (ii) and (iii) shall
be collectively referred to as the

 

Exhibit F-1



--------------------------------------------------------------------------------

“Assigned Obligations”). From and after the date hereof: (1) principal due on or
after the date hereof that would otherwise be payable to the Assignor pursuant
to its Notes shall be payable to the Assignee to the extent of the Assignee’s
Percentage (as now reflected in the Assignor’s and the Assignee’s respective new
Notes); (2) the Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the date hereof or with respect to the making of
this Assignment Agreement, directly between themselves, it being understood that
interest and fees with respect to the assigned obligations and accruing prior to
the date hereof shall be the property of the Assignor, and interest and fees
with respect to the assigned obligations and accruing on or after the date
hereof shall be the property of the Assignee, and (3) with respect to the
Assigned Obligations, the Assignee shall assume and perform all of the
Assignor’s duties and liabilities under or in connection with the Loan
Agreement, the Notes, and the other Loan Documents.

(b) In consideration of the transfer of the Assigned Obligations, the Assignee
shall pay to the Assignor, concurrently with the execution of this Assignment
Agreement, the purchase price (hereinafter referred to as the “Purchase Price”)
listed on Exhibit “A” attached hereto representing the Assignee’s Percentage of
the outstanding principal amount of the Assignor’s Notes. The Assignor and this
Assignee shall make appropriate adjustments in payments of interest or fees for
periods prior to the date hereof, it being understood that regardless of how or
where received, interest accruing prior to the date hereof, and fees (including,
without limitation, the Exit Fee, the Amortization Conversion Fee and the
Minimum Lookback Amount) payable prior to the date hereof, with respect to the
Assigned Obligations shall be the property of the Assignor, and interest
accruing on or after the date hereof, and fees (including, without limitation,
the Exit Fee, the Amortization Conversion Fee and the Minimum Lookback Amount)
payable on or after the date hereof, with respect to the Assigned Obligations
shall be the property of the Assignee.

Section 2. Mutual Representations and Warranties; Mutual Covenants.

(a) Each of the Assignor and the Assignee hereby represents and warrants to the
other as follows: (i) it is duly organized and validly existing and has full
power, authority and legal right to execute and deliver this Assignment
Agreement and to perform the provisions of this Assignment Agreement on its part
to be performed; (ii) the execution, delivery and performance of this Assignment
Agreement have been duly authorized by all necessary corporate action;
(iii) this Assignment Agreement is its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws
affecting the creditor’s rights generally, and subject, as to enforceability, to
general principles of equity or at law; and (iv) no governmental or regulatory
consents, or other official authorizations and approvals are required for the
due execution, delivery and performance of this Assignment Agreement, and no
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for such execution, delivery or performance.

(b) Each of the Assignor and the Assignee hereby agrees that at any time and
from time to time upon the request of the other party, it will execute and
deliver such further documents and do such further acts and things as such other
party may reasonably request in order to effect the purposes of this Assignment
Agreement.

 

Exhibit F-2



--------------------------------------------------------------------------------

Section 3. Disclaimer.

Except as set forth below, the Assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representation made in or in connection with the Loan Agreement, the Loan
Documents or any document or any instrument related thereto or the execution,
legality, validity, enforceability, genuineness or sufficiency of any such
document and assumes no responsibility for the financial condition of the
Borrower or any other party obligated with respect to the Loan Agreement or the
Loan Documents or the Notes or the sufficiency or adequacy of any security
therefor. The Assignor represents and warrants to the Assignee that the Assignor
has good and valid title to the Assigned Obligations, free and clear of any
liens, security interests and encumbrances.

Section 4. Acknowledgments and Agreements of the Assignee.

(a) The Assignee hereby acknowledges receipt of a conformed copy of the Loan
Agreement and all the other Loan Documents and any other documents and
instruments incorporated into any of the foregoing. The Assignee agrees to be
bound by all of the terms and provisions of the Loan Agreement and the other
Loan Documents (including, without limitation, the provisions of Section 9.8 of
the Loan Agreement with respect to subsequent sale, assignment or participation
of all or a portion of the Loans) as if an original Lender signatory or party
thereto.

(b) The Assignee hereby expressly accepts this Assignment Agreement without
recourse to the Assignor. The Assignee hereby confirms that it has made an
independent credit investigation and appraisal of the Borrower and the Loan
Facilities and the sufficiency of any Collateral for the Assigned Obligations on
the basis of such information as the Assignee has deemed appropriate, has
entered into this Assignment Agreement on the basis of such independent
investigation and appraisal and has made and shall continue to make its own
credit decisions with respect to the Assigned Obligations and the Loan Agreement
and actions taken or not taken thereunder. The Assignee hereby expressly
acknowledges that it is not relying upon any representation or warranty of the
Assignor, express or implied relating to the validity, genuineness,
enforceability, collectability or other status of the Assigned Obligations or
the credit worthiness of the Borrower or any other Person obligated with respect
to the Assigned Obligations under or in connection with the Loan Agreement
and/or the Assignor’s Notes and the Loan Documents or the value of any security
therefor. The Assignee hereby further acknowledges that the Assignor has made no
assurances that the Assignor will not transfer all or any part of its remaining
outstanding Individual Loan Commitment under the Loan Agreement, except that the
Assignor shall be required to comply with the provisions of Section 9.8 of the
Loan Agreement.

Section 5. Assignment.

Neither the Assignee nor the Assignor may assign any of its rights or
obligations under this Assignment Agreement without the prior express written
consent of the other party, such consent not to be unreasonably withheld or
delayed.

 

Exhibit F-3



--------------------------------------------------------------------------------

Section 6. Notices; Authorized Communications.

(a) All notices and other communications provided for in this Assignment
Agreement shall be in writing, which may be by confirmed telecopier transmission
and addressed as set forth below or to such other address or telecopier number
as may from time to time be designated by the intended recipient thereof by
notice to the other party. All such notices and other communications shall be
hand-delivered, or mailed by airmail, postage prepaid, or telecopied, addressed
as aforesaid, and shall be effective if hand-delivered, upon delivery, or if
mailed, when received, or if telecopied, when transmitted.

(b) Each party hereto shall be authorized and entitled to rely upon any
communication reasonably believed by such party to be signed, sent or made by a
proper and duly authorized person.

Section 7. Amendment.

This Assignment Agreement may not be amended, supplemented or modified except in
writing, signed by both the Assignee and the Assignor.

Section 8. Waiver.

No failure or delay on the part of either party in exercising any right
hereunder shall operate as a waiver of, or impair such right. No single or
partial exercise of any such right shall preclude any other further exercise
thereof or the exercise of any other rights. No waiver of any such right shall
be effective unless given in writing. No waiver of any such right shall be
deemed a waiver of any other right hereunder.

Section 9. Entire Agreement.

This Assignment Agreement contains the entire agreement between the parties
relating to the subject matter herein and supersedes all previous oral
statements and other writings with respect thereto. The section headings used
herein are intended for convenience only and shall not be deemed to control or
effect any interpretation of any of the provisions hereof.

Section 10. Governing Law.

This Assignment Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

Section 11. Counterparts.

This Assignment Agreement and any amendments, waivers, consents, or supplements
may be executed in counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.

 

Exhibit F-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by an authorized signatory and delivered as of the day and year first written
above.

ASSIGNOR:   By:     Name:     Title:    

 

ASSIGNEE:   By:     Name:     Title:    

CONSENTED TO AND AGREED UPON THIS              DAY OF             , 20
            :

ORIX CAPITAL MARKETS, LLC, a Delaware limited liability company, as the Agent

 

By:     Name:     Title:    

 

Exhibit F-5



--------------------------------------------------------------------------------

Rider 1.1.4

Extension

Borrower shall have the right to extend the Maturity Date (each, an “Extension
Option”) for up to two (2) additional, consecutive twelve (12) month terms (each
such 12-month period being hereinafter referred to as an “Extension Term”).
Borrower may only exercise an Extension Option upon satisfying the following
conditions:

(i) Borrower shall have delivered to Agent written notice of such election (the
“Extension Notice”) no later than 120 days’ prior to then scheduled Maturity
Date and failure to so deliver the Extension Notice constitutes Borrower’s
waiver of its extension rights;

(ii) Each such Extension Notice shall be accompanied by a non-refundable
extension fee equal to seventy five one-hundredths of one percent (0.75%) of the
then outstanding principal balance of the Loan;

(iii) With respect to the first Extension Term (a) the Net Operating Income
shall be equal to or greater than the product obtained by multiplying the Debt
Service by two (2) and (b) the Project Yield shall be equal to or greater than
twenty-five percent (25%);

(iv) With respect to the second Extension Term (a) the Net Operating Income
shall be equal to or greater than the product obtained by multiplying the Debt
Service by two (2) and (b) the Project Yield shall be equal to or greater than
twenty-five percent (25%);

(v) No Event of Default shall have previously occurred or then exists under the
Loan Documents, nor shall any Default or Cash Trap Event then exist.



--------------------------------------------------------------------------------

Rider 10.1(b)

Actions by Agent

Subject to the terms and provisions of this Agreement (but without limiting in
any way the generality thereof), Agent shall have the right, and Lenders
acknowledge that Agent, exclusively, has all necessary power and authority (but
under no circumstances shall be obligated), to undertake any or all the
following actions on behalf of Lenders:

(i) communicate and otherwise deal with Borrower and the other Borrower Parties
in connection with or related to the Loan;

(ii) receive, process and review any and all requests (including requests for
approval of or consent to an action or matter) submitted by any of the Borrower
Parties under the Loan Documents or otherwise, and determine whether to approve
or disapprove any such matter or action;

(iii) process and review any and all requests for Advances and disbursements
under the Loan Documents (including Advances of the Holdbacks and/or the
disbursement of Deposits), and determine whether Borrower has complied with and
satisfied any and all conditions to such Advances and disbursements and when any
such Advances or disbursements should be made;

(iv) prepare, negotiate, finalize and execute any and all notices, demands,
default letters, amendments, modifications, waivers, workouts, releases, payoff
letters, approvals, consents, disapprovals and other communications of, in
connection with or with respect to the Loan and any of the Loan Documents;

(v) require and acquire additional security for the Loan from the Borrower
Parties;

(vi) receive, hold and disburse all Revenue and Deposits;

(vii) vote all claims with respect to the Loan in any bankruptcy, insolvency or
similar proceedings, whether voluntary or involuntary including the right to
approve or reject any plan of reorganization;

(viii) take any legal action to enforce or protect Lenders’ interests with
respect to the Loan or to exercise or refrain from exercising any powers or
rights which Lenders may have under the Loan Documents, including, without
limitation, the right at any time to accelerate, or refrain from accelerating,
the Loan, to foreclose and sell and otherwise deal with the Collateral, or,
refrain from foreclosing, selling or otherwise dealing with the Collateral, and
to enforce or refrain from enforcing the Loan Documents;

(ix) approve or disapprove of Borrower’s Operating Budget with respect to the
Collateral;



--------------------------------------------------------------------------------

(x) approve or disapprove of the execution, renewal, termination or amendment of
any lease;

(xi) approve or disapprove of the release of any escrow held in conjunction with
the Loan to Borrower substantially in accordance with the terms of the Loan
Documents or as otherwise required by applicable law;

(xii) approve or disapprove of any alterations to the Collateral or any Project,
to the extent approval by Agent of such alterations is required by the Loan
Documents;

(xiii) approve or disapprove of any change in any Loan Documents (other than
Major Decisions);

(xiv) approve or disapprove of any change in the manager of all or any portion
of the Collateral in accordance with the terms of the Loan Agreement;

(xv) waive any notice provisions related to prepayment; and

(xvi) exercise all such powers and take such actions as are incidental to any
and all of the foregoing consistent with the terms and provisions of this
Agreement.